Exhibit 10.6

 

 

 

[g103251kmimage001.jpg]

 

CREDIT AGREEMENT

 

dated as of

 

June 25, 2004

 

among

 

JACKSON HEWITT TAX SERVICE INC.,
as Parent,

 

JACKSON HEWITT INC.,
as Borrower,

 

THE LENDERS PARTY HERETO

 

and

 

JPMORGAN CHASE BANK,
as Administrative Agent

 

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES INC.,
as Sole Bookrunner and Sole Lead Arranger

 

Banc of America Securities and Wachovia Bank, N.A.,
as Documentation Agents

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

Definitions

 

 

 

Section 1.01

Defined Terms.

 

Section 1.02

Classification of Loans and Borrowings.

 

Section 1.03

Terms Generally.

 

Section 1.04

Accounting Terms; GAAP.

 

 

 

 

ARTICLE II

The Credits

 

 

 

Section 2.01

Commitments

 

Section 2.02

Loans and Borrowings

 

Section 2.03

Requests for Borrowings

 

Section 2.04

Letters of Credit

 

Section 2.05

Funding of Borrowings

 

Section 2.06

Interest Elections

 

Section 2.07

Termination and Reduction of Commitments

 

Section 2.08

Repayment of Loans; Evidence of Debt

 

Section 2.09

Prepayment of Loans

 

Section 2.10

Fees

 

Section 2.11

Interest

 

Section 2.12

Alternate Rate of Interest

 

Section 2.13

Increased Costs

 

Section 2.14

Break Funding Payments

 

Section 2.15

Taxes

 

Section 2.16

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

 

Section 2.17

Mitigation Obligations; Replacement of Lenders

 

 

 

 

ARTICLE III

Representations and Warranties

 

 

 

Section 3.01

Organization; Powers

 

Section 3.02

Authorization; Enforceability

 

Section 3.03

Governmental Approvals; No Conflicts

 

Section 3.04

Financial Condition; No Material Adverse Change

 

Section 3.05

Properties

 

Section 3.06

Litigation and Environmental Matters

 

Section 3.07

Compliance with Laws and Agreements; No Default

 

Section 3.08

Investment and Holding Company Status

 

 

i

--------------------------------------------------------------------------------


 

Section 3.09

Taxes

 

Section 3.10

ERISA

 

Section 3.11

Solvency

 

Section 3.12

Use of Proceeds

 

Section 3.13

Margin Regulations

 

Section 3.14

Disclosure

 

 

 

 

ARTICLE IV

Conditions

 

 

 

Section 4.01

Effective Date

 

Section 4.02

Each Credit Event

 

 

 

 

ARTICLE V

Affirmative Covenants

 

 

 

Section 5.01

Financial Statements; Ratings Change and Other Information

 

Section 5.02

Notices of Material Events

 

Section 5.03

Existence; Conduct of Business

 

Section 5.04

Payment of Obligations

 

Section 5.05

Maintenance of Properties; Insurance

 

Section 5.06

Books and Records; Inspection Rights

 

Section 5.07

Compliance with Laws and Contracts

 

Section 5.08

Compliance with Environmental Laws

 

Section 5.09

Use of Proceeds

 

Section 5.10

New Material Subsidiaries

 

 

 

 

ARTICLE VI

Negative Covenants

 

 

 

Section 6.01

Maximum Consolidated Leverage Ratio

 

Section 6.02

Minimum Consolidated Fixed Charge Coverage Ratio

 

Section 6.03

Indebtedness

 

Section 6.04

Liens

 

Section 6.05

Fundamental Changes

 

Section 6.06

Investments, Loans, Advances, Guarantees and Acquisitions

 

Section 6.07

Hedging Agreements

 

Section 6.08

Restricted Payments

 

Section 6.09

Transactions with Affiliates

 

Section 6.10

Restrictive Agreements

 

Section 6.11

Transactions with Franchisees

 

Section 6.12

Sale and Leasebacks

 

Section 6.13

Accounting Changes

 

 

ii

--------------------------------------------------------------------------------


 

ARTICLE VII

Events of Default

 

 

 

ARTICLE VII

Events of Default

 

 

 

 

ARTICLE VIII

The Administrative Agent

 

 

 

ARTICLE VIII

The Administrative Agent

 

 

 

 

ARTICLE IX

Miscellaneous

 

 

 

Section 9.01

Notices

 

Section 9.02

Waivers; Amendments

 

Section 9.03

Expenses; Indemnity; Damage Waiver

 

Section 9.04

Successors and Assigns

 

Section 9.05

Survival

 

Section 9.06

Counterparts; Integration; Effectiveness

 

Section 9.07

Severability

 

Section 9.08

Right of Setoff

 

Section 9.09

Governing Law; Jurisdiction; Consent to Service of Process

 

Section 9.10

WAIVER OF JURY TRIAL

 

Section 9.11

Headings

 

Section 9.12

Confidentiality

 

Section 9.13

Interest Rate Limitation

 

Section 9.14

USA Patriot Act

 

 

 

 

SCHEDULES:

 

 

 

 

 

Schedule 2.01 — Commitments

 

Schedule 6.03 — Existing Indebtedness

 

Schedule 6.04 — Existing Liens

 

Schedule 6.06 — Existing Investments

 

Schedule 6.09 — Transactions with Affiliates

 

Schedule 6.10 — Existing Restrictions

 

 

 

 

EXHIBITS:

 

 

 

 

Exhibit A — Form of Assignment and Assumption

 

Exhibit B-1 — Form of Parent Guaranty

 

Exhibit B-2 — Form of Subsidiary Guaranty

 

Exhibit C-1 — Form of Opinion of Borrower’s Counsel

 

Exhibit C-2 — Form of Opinion of Piper Rudnick LLP

 

 

iii

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT dated as of June 25, 2004, among JACKSON HEWITT TAX SERVICE
INC., a Delaware corporation (the “Parent”), JACKSON HEWITT INC., a Virginia
corporation (the “Borrower”), the LENDERS from time to time party hereto (the
“Lenders”), and JPMORGAN CHASE BANK, as Administrative Agent (as amended,
restated, supplemented or otherwise modified, the “Agreement”).  The parties
hereto agree as follows:

 


ARTICLE I

DEFINITIONS


 

Section 1.01                                Defined Terms.

 

As used in this Agreement, the following terms have the meanings specified
below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Acquisition” means (a) an investment (through the acquisition of Equity
Interests or otherwise) by the Parent or any Subsidiary in any other Person
pursuant to which such Person shall become a Subsidiary or shall be merged with
or into the Parent or any Subsidiary, or (b) the acquisition (by purchase,
merger, consolidation or otherwise) by the Parent or any Subsidiary of the
assets of any Person which constitute all or substantially all of the assets of
such Person, any division or line of business of such Person or any other
properties or assets of such Person other than in the ordinary course of
business.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means JPMorgan Chase Bank, in its capacity as
administrative agent for the Lenders hereunder.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, any other Person which, directly
or indirectly, controls, is controlled by or is under common control with such
Person.  A Person shall be deemed to be “controlled by” any other Person if such
other Person possesses, directly or indirectly, power (a) to vote 10% or more of
the securities (on a fully diluted basis) of such Person having ordinary voting
power for the election of directors or managing general partners; or (b) to
direct or cause the direction of the management and policies of such Person
whether by contract or otherwise.  It is understood and agreed that no officer
or director of the Parent, the Borrower or any of their respective subsidiaries
in such capacity or any Franchisee in such capacity shall be deemed to be an
Affiliate of the Parent, the Borrower or any of their respective subsidiaries.

 

--------------------------------------------------------------------------------


 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Base CD Rate in effect on
such day plus 1% and (c) the Federal Funds Effective Rate in effect on such day
plus ½ of 1%.  Any change in the Alternate Base Rate due to a change in the
Prime Rate, the Base CD Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Base CD Rate or the Federal Funds Effective Rate, respectively.

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment.  If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.

 

“Applicable Rate” means, for any day, (a) with respect to any ABR Loan, 0.25%
per annum and (b) with respect to any Eurodollar Loan, 1.25% per annum.

 

“Approved Fund” has the meaning assigned to such term in Section 9.04.

 

“Assessment Rate” means, for any day, the annual assessment rate in effect on
such day that is payable by a member of the Bank Insurance Fund classified as
“well-capitalized” and within supervisory subgroup “B” (or a comparable
successor risk classification) within the meaning of 12 C.F.R. Part 327 (or any
successor provision) to the Federal Deposit Insurance Corporation for insurance
by such Corporation of time deposits made in dollars at the offices of such
member in the United States; provided that if, as a result of any change in any
law, rule or regulation, it is no longer possible to determine the Assessment
Rate as aforesaid, then the Assessment Rate shall be such annual rate as shall
be determined by the Administrative Agent to be representative of the cost of
such insurance to the Lenders.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

 

“Base CD Rate” means the sum of (a) the Three-Month Secondary CD Rate multiplied
by the Statutory Reserve Rate plus (b) the Assessment Rate.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” means Jackson Hewitt Inc., a Virginia corporation.

 

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

 

2

--------------------------------------------------------------------------------


 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

 

“Calculation Date” means the last day of each fiscal quarter of the Borrower.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the Securities and Exchange
Commission thereunder as in effect on the date hereof), of Equity Interests
representing more than 30% of the aggregate ordinary voting power represented by
the issued and outstanding Equity Interests of the Parent; (b) occupation of a
majority of the seats (other than vacant seats) on the board of directors of the
Parent by Persons who were neither (i) nominated by the board of directors of
the Parent nor (ii) appointed by directors so nominated; or (c) the failure of
the Parent to own directly or indirectly 100% of the issued and outstanding
Equity Interests of the Borrower.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.13(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Revolving Credit Exposure hereunder, as such commitment may be (a)
increased pursuant to Section 2.01(b), (b) reduced from time to time pursuant to
Section 2.07 and (c) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04.  The initial amount
of each Lender’s Commitment is set forth on Schedule 2.01, or in the Assignment
and Assumption pursuant to which such Lender shall have assumed its Commitment,
as applicable.  The initial aggregate amount of the Lenders’ Commitments is
$100,000,000.

 

3

--------------------------------------------------------------------------------


 

“Commitment Letter” means the Senior Credit Facility Commitment Letter dated as
of April 22, 2004 from the Administrative Agent and JP Morgan Securities Inc.
to, and accepted and agreed to by, the Borrower.

 

“Confidential Information” means information concerning each of the Parent, the
Borrower or their respective Affiliates which is non-public, confidential or
proprietary in nature, or any information that is marked or designated
confidential by or on behalf of the Borrower, which is furnished to any Lender
by the Borrower or any of its Affiliates directly or through the Administrative
Agent in connection with this Agreement or the transactions contemplated hereby
(at any time on, before or after the date hereof) together with all analyses,
compilations or other materials prepared by any Lender or its respective
directors, officers, employees, agents, auditors, consultants or advisors which
contain or otherwise reflect such information.

 

“Consolidated EBITDA” means, for any period, Consolidated Net Income (excluding
any consolidated net income resulting from any Office Acquisition or Franchisee
Expansion occurring during such period) after eliminating extraordinary gains
and losses, and unusual items, plus, without duplication, (a) taxes, (b)
depreciation and amortization, (c) Consolidated Interest Expense, (d) other
non-cash charges, (e) any amount attributable to any non-recurring item
including the Litigation Settlement, but excluding any cash payments made in
such period with respect to any non-recurring item, in the case of clauses (a)
through (e) to the extent deducted in the computation of Consolidated Net Income
for such period, and (f)(1) if any Office Acquisition occurred during such
period, the product of (A) the amount of the total revenues of the applicable
Office for the most recently completed period of four consecutive calendar
quarters prior to the date of such Office Acquisition, and (B) the average
EBITDA Margin attributable to all Office Acquisitions made by the Borrower
during the fiscal year preceding the year in which such Office Acquisition
occurred; and (2) if any Franchisee Expansion occurred during such period, the
product of (A) the royalty rate currently in effect for the applicable
Franchisee under the applicable franchise agreement and (B) the amount of the
total revenue of such Franchisee for the most recently completed period of four
consecutive calendar quarters prior to the date of such Franchisee Expansion;
provided that the aggregate amount included in Consolidated EBITDA pursuant to
clause (f) shall not exceed 5% of Consolidated EBITDA calculated without giving
effect to clause (f).

 

In addition to, and without limitation of, the foregoing, for purposes of this
definition, “Consolidated EBITDA” shall be calculated on each Calculation Date
after giving effect on a pro forma basis for the period of such calculation to
any EBITDA attributable to the assets which are the subject of an Acquisition
(other than any Office Acquisition or Franchisee Expansion) during the Four
Quarter Period, as if such Acquisition occurred on the first day of such Four
Quarter Period.

 

“Consolidated Fixed Charges” means, for any period, the sum of (a) Consolidated
Interest Expense for such period and (b) regular quarterly dividends paid during
such period in respect of the Parent’s common stock.  On any Calculation Date,
the Consolidated Fixed Charge Coverage Ratio will be calculated after giving
effect on a pro forma basis for the applicable Four Quarter Period to the
incurrence of any Covenant Indebtedness in connection with an Office
Acquisition, Franchisee Expansion or other Acquisition.  For purposes of
determining “Consolidated Fixed Charges,” (1) interest on outstanding Covenant
Indebtedness determined on

 

4

--------------------------------------------------------------------------------


 

a fluctuating basis as of any Calculation Date and which will continue to be so
determined thereafter shall be deemed to have accrued at a fixed rate per annum
equal to the rate of interest on such Covenant Indebtedness in effect on such
Calculation Date; (2) if interest on a Covenant Indebtedness outstanding on any
Calculation Date may optionally be determined at an interest rate based upon a
factor of a prime or similar rate, a eurocurrency interbank offered rate, or
other rates,  then the interest rate in effect on such Calculation Date shall be
deemed to have been in effect during the Four Quarter Period; and (3)
notwithstanding clause (1) above, interest on Covenant Indebtedness determined
on a fluctuating basis, to the extent such interest is covered by interest rate
protection agreements, shall be deemed to accrue at the rate per annum resulting
after giving effect to the operation of such agreement.

 

“Consolidated Fixed Charge Coverage Ratio” means, for a Four Quarter Period, the
ratio of Consolidated EBITDA for such Four Quarter Period to Consolidated Fixed
Charges for such Four Quarter Period.

 

“Consolidated Indebtedness” means, as of any date of determination, the total
Covenant Indebtedness of the Parent and its Subsidiaries determined on a
consolidated basis in accordance with GAAP.

 

“Consolidated Interest Expense” means, for any period, the sum, for the Parent
and its consolidated Subsidiaries (determined in accordance with GAAP), of all
interest in respect of Covenant Indebtedness (including, without limitation, the
interest component of any payments in respect of Capital Lease obligations but
excluding any capitalized financing costs) accrued during such period (whether
or not actually paid during such period).

 

“Consolidated Leverage Ratio” means, at any Calculation Date, the ratio of
(a) Consolidated Indebtedness as of such date to (b) Consolidated EBITDA for the
Four Quarter Period ending as of such Calculation Date.

 

“Consolidated Net Income” shall mean, for any period, the net income (or loss)
of the Parent and its consolidated Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP.

 

“Consolidated Net Tangible Assets” means, as of any date of determination,
Consolidated Total Assets after deducting “Goodwill” and “Other Intangibles-Net”
(or equivalent line item or items) as shown on the consolidated balance sheet of
the Parent and its Subsidiaries for the most recently ended fiscal quarter.

 

“Consolidated Net Worth” means, as of any date of determination, all items which
in conformity with GAAP would be included under stockholders’ equity on a
consolidated balance sheet of the Parent and its Subsidiaries at such date.

 

“Consolidated Total Assets”  means, as of any date of determination, the total
assets of the Parent and its Subsidiaries determined on a consolidated basis in
accordance with GAAP.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to

 

5

--------------------------------------------------------------------------------


 

exercise voting power, by contract or otherwise.  “Controlling” and “Controlled”
have meanings correlative thereto.

 

“Covenant Indebtedness” means, with respect to any Person, without duplication,

 

(I)                                     ITS LIABILITIES FOR BORROWED MONEY;

 

(II)                                  ITS LIABILITIES FOR THE DEFERRED PURCHASE
PRICE OF PROPERTY ACQUIRED BY SUCH PERSON (EXCLUDING (A) ACCOUNTS PAYABLE
ARISING IN THE ORDINARY COURSE OF BUSINESS AND (B) TO THE EXTENT THE PAYMENT
THEREOF IS CONTINGENT, THE DEFERRED PURCHASE PRICE OF PROPERTY ACQUIRED BY SUCH
PERSON, BUT INCLUDING ALL LIABILITIES CREATED OR ARISING UNDER ANY CONDITIONAL
SALE OR OTHER TITLE RETENTION AGREEMENT WITH RESPECT TO ANY SUCH PROPERTY);

 

(III)                               CAPITAL LEASE OBLIGATIONS;

 

(IV)                              ALL LIABILITIES FOR BORROWED MONEY SECURED BY
ANY LIEN WITH RESPECT TO ANY PROPERTY OWNED BY SUCH PERSON (WHETHER OR NOT IT
HAS ASSUMED OR OTHERWISE BECOME LIABLE FOR SUCH LIABILITIES);

 

(V)                                 ITS REDEMPTION OBLIGATIONS IN RESPECT OF
DISQUALIFIED CAPITAL STOCK TO THE EXTENT PAYABLE WITH CASH OR OTHER
CONSIDERATION (EXCEPT COMMON STOCK OR EQUITY SECURITIES); AND

 

(VI)                              ANY GUARANTEE OF SUCH PERSON WITH RESPECT TO
LIABILITIES OF A TYPE DESCRIBED IN ANY CLAUSE (I) THROUGH (VI) HEREOF, EXCLUDING
FRANCHISEE ADVANCE PAYMENTS MADE IN CONNECTION WITH PROGRAMS CREATED BY A CREDIT
PARTY FOR THE GENERAL BENEFIT OF THE FRANCHISEE SYSTEM.

 

Covenant Indebtedness of any Person shall include all obligations of such Person
of the character described in clauses (i) through (v) to the extent such Person
remains legally liable in respect thereof notwithstanding that any such
obligation is deemed to be extinguished under GAAP.  Covenant Indebtedness of
any Person shall exclude all liabilities of such Person for the Litigation
Settlement and the development advance notes or other similar arrangements.

 

“Credit Documents” means the Credit Agreement, the Parent Guaranty, the
Subsidiary Guaranty, any notes issued hereunder, the Fee Letter and any
amendment, waiver or extension of such documents or any other documents which
are mutually agreed by the Borrower and the Administrative Agent to constitute
“Credit Documents.”

 

“Credit Parties” means the Parent, the Borrower and each of the Subsidiary
Guarantors.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

6

--------------------------------------------------------------------------------


 

“Disclosed Matters” means public filings with the Securities and Exchange
Commission made by the Parent or any Credit Party as filed on or prior to the
Effective Date.

 

“Disqualified Capital Stock” means mandatorily redeemable preferred stock with
mandatory sinking fund or redemption payments prior to the maturity date of the
Senior Unsecured Notes.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“EBITDA Margin” means, with respect to any Office, for any period, the quotient
of the Office Acquisition EBITDA with respect to such Office for such period
divided by the total revenues (as determined in accordance with GAAP) of such
Office for such period.

 

“Effective Date” means, subject to the satisfaction (or waiver in accordance
with Section 9.02) of the conditions set forth in Section 4.01, the fourth
Business Day following the execution of the underwriting agreement to be entered
into in connection with the Parent Initial Public Offering or such other
Business Day thereafter on or prior to July 15, 2004 which may be agreed to by
the Borrower and the Lenders.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

7

--------------------------------------------------------------------------------


 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income  by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the Borrower is located and (c) in the case
of any Lender (other than an assignee pursuant to a request by the Borrower
under Section 2.17(b)), any withholding tax that is imposed on amounts payable
to such Lender at the time such Lender becomes a party to this Agreement (or
designates a new lending office) or is attributable to such Lender’s failure to
comply with Section 2.15(e); provided, however, that Excluded Taxes shall not
include in the case of the designation of a new lending office or an assignment,
withholding taxes solely to the extent that the Lender effecting such assignment
or designating such new lending office was entitled, immediately prior to the
time of such assignment or designation of such new lending office, to receive
additional amounts from the Borrower with respect to the applicable withholding
tax imposed on such Lender (or such assignee) pursuant to Section 2.15(a) as a
result of such assignment or designation.

 

“Facility Fee Rate” means, for any day, 0.25% per annum.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds

 

8

--------------------------------------------------------------------------------


 

transactions with members of the Federal Reserve System arranged by Federal
funds brokers, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average (rounded upwards, if necessary, to the next 1/100
of 1%) of the quotations for such day for such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by it.

 

“Fee Letter” means that certain letter agreement dated of even date herewith
that sets forth the amount of fees to be paid to the Administrative Agent by the
Borrower and the time of such payments.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Parent.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located.  For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“Form S-1” means the Form S-1 Registration Statement under the Exchange Act
filed with the Securities and Exchange Commission by the Parent on March 15,
2004, as amended through Amendment 6, filed by Parent on June 21, 2004.

 

“Four Quarter Period” means, as of any Calculation Date, the period of four
complete consecutive fiscal quarters ended on such Calculation Date.

 

“Franchisee” means a Person (other than the Borrower or a Subsidiary) that owns
and operates a Borrower-licensed Office.

 

“Franchisee Advance Payments” means advances made from time to time by any
Credit Party to third parties on behalf of or for the benefit of Franchisees.

 

“Franchisee Expansion” means the issuance of a development advance note or other
similar arrangements to Franchisees by the Borrower or any Subsidiary.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct

 

9

--------------------------------------------------------------------------------


 

or indirect, (a) to purchase or pay (or advance or supply funds for the purchase
or payment of) such Indebtedness or other obligation or to purchase (or to
advance or supply funds for the purchase of) any security for the payment
thereof, (b) to purchase or lease property, securities or services for the
purpose of assuring the owner of such Indebtedness or other obligation of the
payment thereof, (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation or (d)
as an  account party in respect of any letter of credit or letter of guarantee
issued to support such Indebtedness or obligation; provided, that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest rate, currency exchange rate or commodity price hedging arrangement.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances made on
behalf of such Person by third parties that are payable by such Person,
excluding that portion of any development advance note or other similar
arrangement that is recorded as a liability on the balance sheet of the Credit
Parties, (b) all obligations of such Person evidenced by bonds, debentures,
notes or similar instruments, (c) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (d) all obligations of such Person in respect of the
deferred purchase price of property or services excluding to the extent the
payment thereof is contingent, the deferred purchase price of property acquired
by such Person), (e) all Indebtedness of others secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed, (f) all Guarantees by
such Person of Indebtedness of others, (g) all Capital Lease Obligations of such
Person, (h) all obligations, contingent or otherwise, of such Person as an
applicant or account party in respect of letters of credit and letters of
guarantee and (i) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances; provided that, in each of the foregoing clauses
(a) through (i), undisputed accounts payable incurred in the ordinary course of
business that are not more than 180 days past due shall be excluded.  The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes and Other Taxes.

 

10

--------------------------------------------------------------------------------


 

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person or subject to any
other credit enhancement.

 

“Information Memorandum” means the Confidential Information Memorandum dated
April 22, 2004 relating to the Parent, the Borrower and the Transactions.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.06.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December, and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.

 

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period.  For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.

 

“ISP 98” means the International Standby Practices, referred to as ISP 98 and
published by the International Chamber of Commerce, as amended and restated from
time to time.

 

“Issuing Bank” means JPMorgan Chase Bank, in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.04(i).  The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

 

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

 

11

--------------------------------------------------------------------------------


 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Page 3750 of the Dow Jones Market Service (or on
any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period.  In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate (rounded
upwards, if necessary, to the next 1/16 of 1%) at which dollar deposits of
$5,000,000 and for a maturity comparable to such Interest Period are offered by
the principal London office of the Person serving as the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“Litigation Settlement” means the settlement with franchisees in July 2003
arising out of the lawsuit filed against the Borrower by 154 of its franchisees
on August 27, 2002.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, property, or condition (financial or otherwise) of the Parent and
the Subsidiaries taken as a whole, (b) the ability of the Parent, and the
respective Subsidiaries, taken as a whole, to perform their obligations under
the Credit Documents or (c) the validity or enforceability of any of the Credit
Documents or the rights or remedies of the Administrative Agent and the Lenders
thereunder.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Hedging Agreements, of any one
or more of the Parent and its Subsidiaries in an aggregate principal amount
exceeding $3,000,000.  For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Parent or any Subsidiary in respect
of any Hedging Agreement at any time shall be the maximum

 

12

--------------------------------------------------------------------------------


 

aggregate amount (giving effect to any netting agreements) that the Parent or
such Subsidiary would be required to pay if such Hedging Agreement were
terminated at such time.

 

“Material Subsidiary” means each Subsidiary other than Subsidiaries that, in the
aggregate, account for no more than 5% of Consolidated Total Assets, 5% of
Consolidated Net Worth or 5% of the consolidated revenues of the Parent.

 

“Maturity Date” means the fifth anniversary of the Effective Date.

 

“Memorandum” means (i) a Private Placement Memorandum, dated April 23, 2004
together with the Appendices thereto, including Amendment No. 2 to the
Borrower’s Registration Statement on Form S-1, and (ii) a supplement to such
Placement Memorandum, dated June 18, 2004 including the Appendix thereto
consisting of Amendment No. 5 to the Borrower’s Registration Statement on Form
S-1.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“Notes Offering” means the issuance of the Senior Unsecured Notes pursuant to a
private placement on the Effective Date.

 

“Note Purchase Agreement” means the Note Purchase Agreement dated as of June 21,
2004 by and among the Borrower and the purchasers of the Senior Unsecured Notes.

 

“Office” means a business that provides tax return preparation and other related
services.

 

“Office Acquisition” means the purchase (whether through the purchase of an
Office or an Acquisition) by the Parent, or a Subsidiary, of an operating Office
from a third party.

 

“Office Acquisition EBITDA” means, for any Office Acquisition for any period,
consolidated net income (determined in accordance with GAAP) of the applicable
Office for such period after eliminating extraordinary gains and losses, and
unusual items, plus, without duplication, (a) taxes, (b) depreciation and
amortization, (c) interest expense, (d) other non-cash charges and (e) any
amount attributable to any non-recurring item, but excluding any cash payments
made in such period with respect to any non-recurring item, in the case of
clauses (a) through (e) to the extent deducted in the computation of
consolidated net income for such period.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any of the other Credit Documents (other than
the Parent Guaranty or any Subsidiary Guaranty) or from the execution, delivery
or enforcement of, or otherwise with respect to, this Agreement or any of the
other Credit Documents (other than the Parent Guaranty or any Subsidiary
Guaranty).

 

13

--------------------------------------------------------------------------------


 

“Parent” shall mean Jackson Hewitt Tax Service Inc., a Delaware corporation.

 

“Parent Guaranty” means a guarantee by the Parent of the obligations of Borrower
under the Credit Documents, in the form attached hereto as Exhibit B-1.

 

“Parent Initial Public Offering” means the registered public offering on the
Effective Date by Cendant Corporation of its entire common stock ownership in
the Parent.

 

“Participant” has the meaning assigned to such term in Section 9.04.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Acquisition” means any Acquisition (other than an Office Acquisition
or Franchisee Expansion) by the Parent or any Subsidiary; provided, that
immediately after giving effect to such Acquisition, the Parent shall be in pro
forma compliance with Section 5.10, Section 6.01, Section 6.02 and
Section 6.05(b) and either (i) if such Acquisition is pursuant to clause (a) of
the definition of “Acquisition,” then, immediately following such Acquisition,
such Person is a consolidated Subsidiary or (ii) if such acquisition is pursuant
to clause (b) of the definition of “Acquisition,” then, immediately following
such Acquisition, such assets, division, line of business or other properties or
assets are owned by the Parent or a consolidated Subsidiary.

 

“Permitted Encumbrances” means:

 

(a)                                  Liens imposed by law for taxes that are not
yet due or are being contested in compliance with Section 5.04;

 

(b)                                 carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than 60 days or are being contested in compliance with Section 5.04;

 

(c)                                  pledges and deposits made in connection
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

 

(d)                                 deposits to secure the performance of bids,
trade contracts, leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business;

 

(e)                                  judgment liens in respect of judgments that
do not constitute an Event of Default under clause (k) of Article VII;

 

(f)                                    easements, zoning restrictions,
rights-of-way and similar encumbrances on real property imposed by law or
arising in the ordinary course of business that do not secure any monetary
obligations and do not materially detract from the value of the affected
property or interfere with the ordinary conduct of business of the Parent or a
Subsidiary;

 

14

--------------------------------------------------------------------------------


 

(g)                                 customary rights of set-off upon deposit
accounts and securities accounts of cash in favor of banks or other depositary
institutions and other securities intermediaries;

 

(h)                                 Liens in the nature of licenses that arise
in the ordinary course of business; and

 

(i)                                     any call or similar rights in the nature
of a right of first offer or a first refusal right of a third party that is an
investor in a joint venture or a Subsidiary in the case of Equity Interests
issued by such joint venture or Subsidiary and any call or similar rights on any
nominee, trust or directors’ qualifying shares or similar arrangements designed
to satisfy requirements of applicable laws in the case of Equity Interests
issued by such joint venture or Subsidiary;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Permitted Investments” means:

 

(a)                                  direct obligations of, or obligations the
principal of and interest on which are unconditionally guaranteed by, the United
States of America (or by any agency thereof to the extent such obligations are
backed by the full faith and credit of the United States of America), in each
case maturing within one year from the date of acquisition thereof;

 

(b)                                 investments in commercial paper maturing
within 270 days from the date of acquisition thereof and having, at such date of
acquisition, a credit rating from S&P or from Moody’s of at least A-1 or P-1, as
applicable;

 

(c)                                  investments in certificates of deposit,
banker’s acceptances and time deposits maturing within 180 days from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof which has a combined capital and surplus and undivided profits of not
less than $500,000,000;

 

(d)                                 fully collateralized repurchase agreements
with a term of not more than 30 days for securities described in clause (a)
above and entered into with a financial institution satisfying the criteria
described in clause (c) above; and

 

(e)                                  money market funds that (i) (A) comply with
the criteria set forth in Securities and Exchange Commission Rule 2a-7 under the
Investment Company Act of 1940, as amended, or (B) are rated AAA by S&P and Aaa
by Moody’s and (ii) have portfolio assets of at least $5,000,000,000.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

15

--------------------------------------------------------------------------------


 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank as its prime rate in effect at its principal
office in New York City; each change in the Prime Rate shall be effective from
and including the date such change is publicly announced as being effective.

 

“Register” has the meaning assigned to such term in Section 9.04.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Related Transaction Documents” means the Memorandum, the Note Purchase
Agreement and the Senior Unsecured Notes.

 

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time.

 

“Responsible Officer” means the chief executive officer, any vice president, or
any financial officer of the Borrower.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the Parent
or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Parent or any Subsidiary or any option, warrant
or other right to acquire any such Equity Interests in the Parent or any
Subsidiary.

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Loans and its LC
Exposure at such time.

 

“S&P” means Standard & Poor’s.

 

“Senior Unsecured Notes” means the Floating Rate Notes issued by the Borrower on
the Effective Date in an aggregate amount not to exceed $175,000,000.

 

“Sole Lead Arranger” means JPMorgan Securities Inc.

 

“Solvent” means, with respect to any Person as of any date of determination,
that, as of such date, (a) the fair value of the assets of such Person is
greater than the total amount of liabilities (including contingent and
unliquidated liabilities) of such Person, (b) such Person is

 

16

--------------------------------------------------------------------------------


 

able to pay all liabilities of such Person as such liabilities mature and (c)
such Person does not have unreasonably small capital.  In computing the amount
of contingent or unliquidated liabilities at any time, such liabilities shall be
computed at the amount that, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability (in each case as interpreted in accordance
with fraudulent conveyance, bankruptcy, insolvency and similar laws and other
applicable requirements of law.)

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Person serving as the Administrative Agent
is subject (a) with respect to the Base CD Rate, for new negotiable nonpersonal
time deposits in dollars of over $100,000 with maturities approximately equal
to three months and (b) with respect to the Adjusted LIBO Rate, for eurocurrency
funding (currently referred to as “Eurocurrency Liabilities” in Regulation D of
the Board).  Such reserve percentages shall include those imposed pursuant to
such Regulation D.  Eurodollar Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation.  The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

 

“Subsidiary” means any subsidiary of the Parent.

 

“Subsidiary Guaranty” means a guarantee by a Subsidiary Guarantor of the
obligations of the Borrower under the Credit Documents to which the Borrower is
a party in the form attached hereto as Exhibit B-2.

 

“Subsidiary Guarantor” means Hewfant, Inc., a Virginia corporation, Tax Services
of America, Inc., a Delaware corporation, or any other Subsidiary that is a
“United States Person” (as such term is defined in Section 7701(a)(30) of the
Code) and is required to become party to a Subsidiary Guaranty pursuant to
Section 5.10.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

17

--------------------------------------------------------------------------------


 

“Three-Month Secondary CD Rate” means, for any day, the secondary market rate
for three-month certificates of deposit reported as being in effect on such day
(or, if such day is not a Business Day, the next preceding Business Day) by the
Board through the public information telephone line of the Federal Reserve Bank
of New York (which rate will, under the current practices of the Board, be
published in Federal Reserve Statistical Release H.15(519) during the week
following such day) or, if such rate is not so reported on such day or such next
preceding Business Day, the average of the secondary market quotations for
three-month certificates of deposit of major money center banks in New York City
received at approximately 10:00 a.m., New York City time, on such day (or, if
such day is not a Business Day, on the next preceding Business Day) by the
Administrative Agent from three negotiable certificate of deposit dealers of
recognized standing selected by it.

 

“Transactions” means the execution, delivery and performance by the Parent, the
Borrower and the Subsidiaries, as applicable, of this Agreement and the other
Credit Documents, the borrowing of Loans, the use of the proceeds thereof and
the issuance of Letters of Credit hereunder.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

Section 1.02                                Classification of Loans and
Borrowings.  For purposes of this Agreement, Loans may be classified and
referred to by Type (e.g., a “Eurodollar Loan”).  Borrowings also may be
classified and referred to by Type (e.g., a “Eurodollar Borrowing”).

 

Terms Generally.  The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include”, “includes” and “including” shall be deemed
to be followed by the phrase “without limitation”.  The word “will” shall be
construed to have the same meaning and effect as the word “shall”.  Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

 

18

--------------------------------------------------------------------------------


 

Accounting Terms; GAAP.  Except as otherwise expressly provided herein, all
terms of an accounting or financial nature shall be construed in accordance with
GAAP, as in effect from time to time; provided that, if the Borrower notifies
the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the date
hereof in GAAP or in the application thereof on the operation of such provision
(or if the Administrative Agent notifies the Borrower that the Required Lenders
request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until  such notice shall have been withdrawn or such provision 
amended in accordance herewith.

 


ARTICLE II

THE CREDITS


 

Loan Commitments.  Subject to the terms and conditions set forth herein, each
Lender agrees to make Loans to the Borrower from time to time during the
Availability Period in an aggregate principal amount that will not result in (a)
such Lender’s Revolving Credit Exposure exceeding such Lender’s Commitment or
(b) the total Revolving Credit Exposures exceeding the total Commitments. 
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay or repay and reborrow Loans.

 

Loans and Borrowings.

 


(A)                                  EACH LOAN SHALL BE MADE AS PART OF A
BORROWING CONSISTING OF LOANS MADE BY THE LENDERS RATABLY IN ACCORDANCE WITH
THEIR RESPECTIVE COMMITMENTS.  THE FAILURE OF ANY LENDER TO MAKE ANY LOAN
REQUIRED TO BE MADE BY IT SHALL NOT RELIEVE ANY OTHER LENDER OF ITS OBLIGATIONS
HEREUNDER; PROVIDED THAT THE COMMITMENTS OF THE LENDERS ARE SEVERAL AND NO
LENDER SHALL BE RESPONSIBLE FOR ANY OTHER LENDER’S FAILURE TO MAKE LOANS AS
REQUIRED.


 


(B)                                 SUBJECT TO SECTION 2.13, EACH BORROWING
SHALL BE COMPRISED ENTIRELY OF ABR LOANS OR EURODOLLAR LOANS AS THE BORROWER MAY
REQUEST IN ACCORDANCE HEREWITH.  EACH LENDER AT ITS OPTION MAY MAKE ANY
EURODOLLAR LOAN BY CAUSING ANY DOMESTIC OR FOREIGN BRANCH OR AFFILIATE OF SUCH
LENDER TO MAKE SUCH LOAN; PROVIDED THAT ANY EXERCISE OF SUCH OPTION SHALL NOT
AFFECT THE OBLIGATION OF THE BORROWER TO REPAY SUCH LOAN IN ACCORDANCE WITH THE
TERMS OF THIS AGREEMENT.


 


(C)                                  AT THE COMMENCEMENT OF EACH INTEREST PERIOD
FOR ANY EURODOLLAR BORROWING, SUCH BORROWING SHALL BE IN AN AGGREGATE AMOUNT
THAT IS AN INTEGRAL MULTIPLE OF $1,000,000 AND NOT LESS THAN $3,000,000.  AT THE
TIME THAT EACH ABR BORROWING IS MADE, SUCH BORROWING SHALL BE IN AN AGGREGATE
AMOUNT THAT IS AN INTEGRAL MULTIPLE OF $1,000,000 AND NOT LESS THAN $3,000,000;
PROVIDED THAT AN ABR BORROWING MAY BE IN AN AGGREGATE AMOUNT THAT IS EQUAL TO
THE ENTIRE UNUSED BALANCE OF THE TOTAL COMMITMENTS OR THAT IS REQUIRED TO
FINANCE THE REIMBURSEMENT OF AN LC DISBURSEMENT AS CONTEMPLATED BY
SECTION 2.04(E).  BORROWINGS OF MORE THAN ONE TYPE MAY BE OUTSTANDING AT THE
SAME TIME; PROVIDED THAT THERE SHALL NOT AT ANY TIME BE MORE THAN A TOTAL OF TEN
(10) EURODOLLAR BORROWINGS OUTSTANDING.

 

19

--------------------------------------------------------------------------------


 


(D)                                 NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT, THE BORROWER SHALL NOT BE ENTITLED TO REQUEST, OR TO ELECT TO CONVERT
OR CONTINUE, ANY EURODOLLAR BORROWING IF THE INTEREST PERIOD REQUESTED WITH
RESPECT THERETO WOULD END AFTER THE MATURITY DATE.


 

Requests for Borrowings.  To request a Borrowing, the Borrower shall notify the
Administrative Agent of such request by telephone (a) in the case of a
Eurodollar Borrowing, not later than 12:00 Noon, New York City time, three (3)
Business Days before the date of the proposed Borrowing or (b) in the case of an
ABR Borrowing, not later than 12:00 Noon, New York City time, on the date of the
proposed Borrowing.  Each such telephonic Borrowing Request shall be irrevocable
and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by the Borrower.  Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:

 

(I)                                     THE AGGREGATE AMOUNT OF THE REQUESTED
BORROWING;

 

(II)                                  THE DATE OF SUCH BORROWING, WHICH SHALL BE
A BUSINESS DAY;

 

(III)                               WHETHER SUCH BORROWING IS TO BE AN ABR
BORROWING OR A EURODOLLAR BORROWING;

 

(IV)                              IN THE CASE OF A EURODOLLAR BORROWING, THE
INITIAL INTEREST PERIOD TO BE APPLICABLE THERETO, WHICH SHALL BE A PERIOD
CONTEMPLATED BY THE DEFINITION OF THE TERM “INTEREST PERIOD”; AND

 

(V)                                 THE LOCATION AND NUMBER OF THE BORROWER’S
ACCOUNT TO WHICH FUNDS ARE TO BE DISBURSED, WHICH SHALL COMPLY WITH THE
REQUIREMENTS OF SECTION 2.05.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration.  Promptly following
receipt of a  Borrowing Request in accordance with this Section (or a deemed
Borrowing Request pursuant to Section 2.04(e)), the Administrative Agent shall
advise each Lender of the details thereof and of the amount of such Lender’s
Loan to be made as part of the requested (or deemed requested) Borrowing.

 

Letters of Credit.

 


(E)                                  GENERAL.  SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH HEREIN, THE BORROWER MAY REQUEST THE ISSUANCE OF LETTERS OF
CREDIT FOR ITS OWN ACCOUNT, IN A FORM REASONABLY ACCEPTABLE TO THE
ADMINISTRATIVE AGENT AND THE ISSUING BANK, AT ANY TIME AND FROM TIME TO TIME
DURING THE AVAILABILITY PERIOD.  IN THE EVENT OF ANY INCONSISTENCY BETWEEN THE
TERMS AND CONDITIONS OF THIS AGREEMENT AND THE TERMS AND CONDITIONS OF ANY FORM
OF LETTER OF CREDIT APPLICATION OR OTHER AGREEMENT SUBMITTED BY THE BORROWER TO,
OR ENTERED INTO BY THE BORROWER WITH, THE ISSUING BANK RELATING TO ANY LETTER OF
CREDIT, THE TERMS AND CONDITIONS OF THIS AGREEMENT SHALL CONTROL.

 

20

--------------------------------------------------------------------------------


 


(F)                                    NOTICE OF ISSUANCE, AMENDMENT, RENEWAL,
EXTENSION; CERTAIN CONDITIONS.  TO REQUEST THE ISSUANCE OF A LETTER OF CREDIT
(OR THE AMENDMENT, RENEWAL OR EXTENSION OF AN OUTSTANDING LETTER OF CREDIT), THE
BORROWER SHALL HAND DELIVER OR TELECOPY (OR TRANSMIT BY ELECTRONIC
COMMUNICATION, IF ARRANGEMENTS FOR DOING SO HAVE BEEN APPROVED BY THE ISSUING
BANK) TO THE ISSUING BANK AND THE ADMINISTRATIVE AGENT (REASONABLY IN ADVANCE OF
THE REQUESTED DATE OF ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION) A NOTICE
REQUESTING THE ISSUANCE OF A LETTER OF CREDIT, OR IDENTIFYING THE LETTER OF
CREDIT TO BE AMENDED, RENEWED OR EXTENDED, AND SPECIFYING THE DATE OF ISSUANCE,
AMENDMENT, RENEWAL OR EXTENSION (WHICH SHALL BE A BUSINESS DAY), THE DATE ON
WHICH SUCH LETTER OF CREDIT IS TO EXPIRE (WHICH SHALL COMPLY WITH PARAGRAPH (C)
OF THIS SECTION), THE AMOUNT OF SUCH LETTER OF CREDIT, THE NAME AND ADDRESS OF
THE BENEFICIARY THEREOF AND SUCH OTHER INFORMATION AS SHALL BE NECESSARY TO
PREPARE, AMEND, RENEW OR EXTEND SUCH LETTER OF CREDIT.  IF REQUESTED BY THE
ISSUING BANK, THE BORROWER ALSO SHALL SUBMIT A LETTER OF CREDIT APPLICATION ON
THE ISSUING BANK’S STANDARD FORM IN CONNECTION WITH ANY REQUEST FOR A LETTER OF
CREDIT.  EACH LETTER OF CREDIT SHALL BE SUBJECT TO ISP 98.  A LETTER OF CREDIT
SHALL BE ISSUED, AMENDED, RENEWED OR EXTENDED ONLY IF (AND UPON ISSUANCE,
AMENDMENT, RENEWAL OR EXTENSION OF EACH LETTER OF CREDIT THE BORROWER SHALL BE
DEEMED TO REPRESENT AND WARRANT THAT), AFTER GIVING EFFECT TO SUCH ISSUANCE,
AMENDMENT, RENEWAL OR EXTENSION (I) THE LC EXPOSURE SHALL NOT EXCEED $10,000,000
AND (II) THE TOTAL REVOLVING CREDIT EXPOSURES SHALL NOT EXCEED THE TOTAL
COMMITMENTS.


 


(G)                                 EXPIRATION DATE.  EACH LETTER OF CREDIT
SHALL EXPIRE AT OR PRIOR TO THE CLOSE OF BUSINESS ON THE EARLIER OF (I) THE DATE
ONE YEAR AFTER THE DATE OF THE ISSUANCE OF SUCH LETTER OF CREDIT (OR, IN THE
CASE OF ANY RENEWAL OR EXTENSION THEREOF, ONE YEAR AFTER SUCH RENEWAL OR
EXTENSION); PROVIDED THAT ANY LETTER OF CREDIT WITH A ONE-YEAR TERM MAY PROVIDE
FOR THE RENEWAL THEREOF FOR ADDITIONAL ONE-YEAR PERIODS (WHICH SHALL IN NO EVENT
EXTEND BEYOND THE DATE REFERRED TO IN THIS PARAGRAPH (C)) AND (II) THE DATE THAT
IS FIVE BUSINESS DAYS PRIOR TO THE MATURITY DATE.


 


(H)                                 PARTICIPATIONS.  BY THE ISSUANCE OF A LETTER
OF CREDIT (OR AN AMENDMENT TO A LETTER OF CREDIT INCREASING THE AMOUNT THEREOF)
AND WITHOUT ANY FURTHER ACTION ON THE PART OF THE ISSUING BANK OR THE LENDERS,
THE ISSUING BANK HEREBY GRANTS TO EACH LENDER, AND EACH LENDER HEREBY ACQUIRES
FROM THE ISSUING BANK, A PARTICIPATION IN SUCH LETTER OF CREDIT EQUAL TO SUCH
LENDER’S APPLICABLE PERCENTAGE OF THE AGGREGATE AMOUNT AVAILABLE TO BE DRAWN
UNDER SUCH LETTER OF CREDIT.  IN CONSIDERATION AND IN FURTHERANCE OF THE
FOREGOING, EACH LENDER HEREBY ABSOLUTELY AND UNCONDITIONALLY AGREES TO PAY TO
THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE ISSUING BANK, SUCH LENDER’S
APPLICABLE PERCENTAGE OF EACH LC DISBURSEMENT MADE BY THE ISSUING BANK AND NOT
REIMBURSED BY THE BORROWER ON THE DATE DUE AS PROVIDED IN PARAGRAPH (E) OF THIS
SECTION, OR OF ANY REIMBURSEMENT PAYMENT REQUIRED TO BE REFUNDED TO THE BORROWER
FOR ANY REASON.  EACH LENDER ACKNOWLEDGES AND AGREES THAT ITS OBLIGATION TO
ACQUIRE PARTICIPATIONS PURSUANT TO THIS PARAGRAPH IN RESPECT OF LETTERS OF
CREDIT IS ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY
CIRCUMSTANCE WHATSOEVER, INCLUDING ANY AMENDMENT, RENEWAL OR EXTENSION OF ANY
LETTER OF CREDIT OR THE OCCURRENCE AND CONTINUANCE OF A DEFAULT OR EVENT OF
DEFAULT OR REDUCTION OR TERMINATION OF THE COMMITMENTS, AND THAT EACH SUCH
PAYMENT SHALL BE MADE WITHOUT ANY OFFSET, ABATEMENT, WITHHOLDING OR REDUCTION
WHATSOEVER.


 


(I)                                     REIMBURSEMENT.  IN THE CASE OF ANY DRAFT
PRESENTED UNDER A LETTER OF CREDIT WHICH IS REQUIRED TO BE PAID AT ANY TIME ON
OR BEFORE THE MATURITY DATE AND PROVIDED THAT THE CONDITIONS SPECIFIED IN
SECTION 4.02 ARE THEN SATISFIED, AND SUBJECT TO THE LIMITATIONS AS TO THE

 

21

--------------------------------------------------------------------------------


 


AGGREGATE PRINCIPAL AMOUNT OF ABR LOANS SET FORTH IN SECTION 2.01(A), BUT
NOTWITHSTANDING THE LIMITATIONS AS TO THE TIME OF FUNDING OF A BORROWING SET
FORTH IN SECTION 2.05(A) AND AS TO THE TIME OF NOTICE OF A PROPOSED BORROWING
SET FORTH IN SECTION 2.03, PAYMENT BY THE ISSUING BANK OF SUCH DRAFT SHALL BE
DEEMED TO CONSTITUTE A BORROWING REQUEST BY THE BORROWER FOR AN ABR LOAN
HEREUNDER (AND SECTION 2.05 SHALL APPLY, MUTATIS MUTANDIS, TO THE PAYMENT
OBLIGATIONS OF THE LENDERS), AND INTEREST SHALL ACCRUE FROM THE DATE THE ISSUING
BANK MAKES SUCH PAYMENT, WHICH ABR LOAN, UPON AND TO THE EXTENT THAT A LENDER
SHALL HAVE FUNDED ITS APPLICABLE PERCENTAGE THEREOF, SHALL CONSTITUTE SUCH
LENDER’S ABR LOAN HEREUNDER.  IF ANY DRAFT IS PRESENTED UNDER A LETTER OF CREDIT
AND (I) THE CONDITIONS SPECIFIED IN SECTION 4.02 ARE NOT SATISFIED OR (II) IF
THE COMMITMENTS HAVE BEEN TERMINATED, THEN THE BORROWER WILL, UPON DEMAND BY THE
ADMINISTRATIVE AGENT OR THE ISSUING BANK, PAY TO THE ISSUING BANK, IN
IMMEDIATELY AVAILABLE FUNDS, THE FULL AMOUNT OF SUCH DRAFT.  IF THE BORROWER
FAILS TO MAKE SUCH PAYMENT WHEN DUE, THE ADMINISTRATIVE AGENT SHALL NOTIFY EACH
LENDER OF THE APPLICABLE LC DISBURSEMENT, THE PAYMENT THEN DUE FROM THE BORROWER
IN RESPECT THEREOF AND SUCH LENDER’S APPLICABLE PERCENTAGE THEREOF.  PROMPTLY
FOLLOWING RECEIPT OF SUCH NOTICE, EACH LENDER SHALL PAY TO THE ADMINISTRATIVE
AGENT ITS APPLICABLE PERCENTAGE OF THE PAYMENT THEN DUE FROM THE BORROWER, IN
THE SAME MANNER AS PROVIDED IN SECTION 2.05 WITH RESPECT TO LOANS MADE BY SUCH
LENDER (AND SECTION 2.05 SHALL APPLY, MUTATIS MUTANDIS, TO THE PAYMENT
OBLIGATIONS OF THE LENDERS), AND THE ADMINISTRATIVE AGENT SHALL PROMPTLY PAY TO
THE ISSUING BANK THE AMOUNTS SO RECEIVED BY IT FROM THE LENDERS.  PROMPTLY
FOLLOWING RECEIPT BY THE ADMINISTRATIVE AGENT OF ANY PAYMENT FROM THE BORROWER
PURSUANT TO THIS PARAGRAPH, THE ADMINISTRATIVE AGENT SHALL DISTRIBUTE SUCH
PAYMENT TO THE ISSUING BANK OR, TO THE EXTENT THAT LENDERS HAVE MADE PAYMENTS
PURSUANT TO THIS PARAGRAPH TO REIMBURSE THE ISSUING BANK, THEN TO SUCH LENDERS
AND THE ISSUING BANK AS THEIR INTERESTS MAY APPEAR.  ANY PAYMENT MADE BY A
LENDER PURSUANT TO THIS PARAGRAPH TO REIMBURSE THE ISSUING BANK FOR ANY LC
DISBURSEMENT (OTHER THAN THE FUNDING OF ABR LOANS AS CONTEMPLATED ABOVE) SHALL
NOT CONSTITUTE A LOAN AND SHALL NOT RELIEVE THE BORROWER OF ITS OBLIGATION TO
REIMBURSE SUCH LC DISBURSEMENT.


 


(J)                                     OBLIGATIONS ABSOLUTE.  THE BORROWER’S
OBLIGATION TO REIMBURSE LC DISBURSEMENTS AS PROVIDED IN PARAGRAPH (E) OF THIS
SECTION SHALL BE ABSOLUTE, UNCONDITIONAL AND IRREVOCABLE, AND SHALL BE PERFORMED
STRICTLY IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT UNDER ANY AND ALL
CIRCUMSTANCES WHATSOEVER AND IRRESPECTIVE OF (I) ANY LACK OF VALIDITY OR
ENFORCEABILITY OF ANY LETTER OF CREDIT OR THIS AGREEMENT, OR ANY TERM OR
PROVISION THEREIN, (II) ANY DRAFT OR OTHER DOCUMENT PRESENTED UNDER A LETTER OF
CREDIT PROVING TO BE FORGED, FRAUDULENT OR INVALID IN ANY RESPECT OR ANY
STATEMENT THEREIN BEING UNTRUE OR INACCURATE IN ANY RESPECT, (III) PAYMENT BY
THE ISSUING BANK UNDER A LETTER OF CREDIT AGAINST PRESENTATION OF A DRAFT OR
OTHER DOCUMENT THAT DOES NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER OF
CREDIT (UNLESS SUCH DRAFT OR OTHER DOCUMENT FAILS TO SUBSTANTIALLY COMPLY WITH
THE TERMS OF SUCH LETTER OF CREDIT), OR (IV) ANY OTHER EVENT OR CIRCUMSTANCE
WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING, THAT MIGHT, BUT FOR
THE PROVISIONS OF THIS SECTION, CONSTITUTE A LEGAL OR EQUITABLE DISCHARGE OF, OR
PROVIDE A RIGHT OF SETOFF AGAINST, THE BORROWER’S OBLIGATIONS HEREUNDER. 
NEITHER THE ADMINISTRATIVE AGENT, THE LENDERS NOR THE ISSUING BANK, NOR ANY OF
THEIR RELATED PARTIES, SHALL HAVE ANY LIABILITY OR RESPONSIBILITY BY REASON OF
OR IN CONNECTION WITH THE ISSUANCE OR TRANSFER OF ANY LETTER OF CREDIT OR ANY
PAYMENT OR FAILURE TO MAKE ANY PAYMENT THEREUNDER (IRRESPECTIVE OF ANY OF THE
CIRCUMSTANCES REFERRED TO IN THE PRECEDING SENTENCE), OR ANY ERROR, OMISSION,
INTERRUPTION, LOSS OR DELAY IN TRANSMISSION OR DELIVERY OF ANY DRAFT, NOTICE OR
OTHER COMMUNICATION UNDER OR RELATING TO ANY LETTER OF CREDIT (INCLUDING ANY
DOCUMENT REQUIRED TO MAKE A DRAWING THEREUNDER), ANY ERROR IN INTERPRETATION OF
TECHNICAL TERMS OR ANY CONSEQUENCE ARISING FROM CAUSES BEYOND THE CONTROL OF THE
ISSUING BANK;

 

22

--------------------------------------------------------------------------------


 


PROVIDED THAT THE FOREGOING SHALL NOT BE CONSTRUED TO EXCUSE THE ISSUING BANK
FROM LIABILITY TO THE BORROWER TO THE EXTENT OF ANY DIRECT DAMAGES (AS OPPOSED
TO CONSEQUENTIAL DAMAGES, CLAIMS IN RESPECT OF WHICH ARE HEREBY WAIVED BY THE
BORROWER TO THE EXTENT PERMITTED BY APPLICABLE LAW) SUFFERED BY THE BORROWER
THAT ARE CAUSED BY THE ISSUING BANK’S FAILURE TO EXERCISE CARE WHEN DETERMINING
WHETHER DRAFTS AND OTHER DOCUMENTS PRESENTED UNDER A LETTER OF CREDIT COMPLY
WITH THE TERMS THEREOF.  THE PARTIES HERETO EXPRESSLY AGREE THAT, IN THE ABSENCE
OF GROSS NEGLIGENCE OR WILLFUL MISCONDUCT ON THE PART OF THE ISSUING BANK (AS
FINALLY DETERMINED BY A COURT OF COMPETENT JURISDICTION), THE ISSUING BANK SHALL
BE DEEMED TO HAVE EXERCISED CARE IN EACH SUCH DETERMINATION.  IN FURTHERANCE OF
THE FOREGOING AND WITHOUT LIMITING THE GENERALITY THEREOF, THE PARTIES AGREE
THAT, WITH RESPECT TO DOCUMENTS PRESENTED WHICH APPEAR ON THEIR FACE TO BE IN
SUBSTANTIAL COMPLIANCE WITH THE TERMS OF A LETTER OF CREDIT, THE ISSUING BANK
MAY EITHER ACCEPT AND MAKE PAYMENT UPON SUCH DOCUMENTS WITHOUT RESPONSIBILITY
FOR FURTHER INVESTIGATION, REGARDLESS OF ANY NOTICE OR INFORMATION TO THE
CONTRARY, OR REFUSE TO ACCEPT AND MAKE PAYMENT UPON SUCH DOCUMENTS IF SUCH
DOCUMENTS ARE NOT IN STRICT COMPLIANCE WITH THE TERMS OF SUCH LETTER OF CREDIT.


 


(K)                                  DISBURSEMENT PROCEDURES.  THE ISSUING BANK
SHALL, PROMPTLY FOLLOWING ITS RECEIPT THEREOF, EXAMINE ALL DOCUMENTS PURPORTING
TO REPRESENT A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT.  THE ISSUING BANK
SHALL PROMPTLY NOTIFY THE ADMINISTRATIVE AGENT AND THE BORROWER BY TELEPHONE
(CONFIRMED BY TELECOPY) OF SUCH DEMAND FOR PAYMENT AND WHETHER THE ISSUING BANK
HAS MADE OR WILL MAKE AN LC DISBURSEMENT THEREUNDER; PROVIDED THAT ANY FAILURE
TO GIVE OR DELAY IN GIVING SUCH NOTICE SHALL NOT RELIEVE THE BORROWER OF ITS
OBLIGATION TO REIMBURSE THE ISSUING BANK AND THE LENDERS WITH RESPECT TO ANY
SUCH LC DISBURSEMENT.


 


(L)                                     INTERIM INTEREST.  IF THE ISSUING BANK
SHALL MAKE ANY LC DISBURSEMENT THE PAYMENT BY THE ISSUING BANK OF WHICH DOES NOT
CONSTITUTE AN ABR LOAN PURSUANT TO SECTION 2.04(E), THEN THE UNPAID AMOUNT
THEREOF SHALL BEAR INTEREST, FOR EACH DAY FROM AND INCLUDING THE DATE SUCH LC
DISBURSEMENT IS MADE TO BUT EXCLUDING THE DATE THAT THE BORROWER REIMBURSES SUCH
LC DISBURSEMENT, AT THE RATE PER ANNUM EQUAL TO 2% PER ANNUM PLUS THE ALTERNATE
BASE RATE PLUS THE APPLICABLE RATE.  INTEREST ACCRUED PURSUANT TO THIS PARAGRAPH
SHALL BE FOR THE ACCOUNT OF THE ISSUING BANK, EXCEPT THAT INTEREST ACCRUED ON
AND AFTER THE DATE OF PAYMENT BY ANY LENDER PURSUANT TO PARAGRAPH (E) OF THIS
SECTION TO REIMBURSE THE ISSUING BANK SHALL BE FOR THE ACCOUNT OF SUCH LENDER TO
THE EXTENT OF SUCH PAYMENT.


 


(M)                               REPLACEMENT OF THE ISSUING BANK.  THE ISSUING
BANK MAY BE REPLACED AT ANY TIME BY WRITTEN AGREEMENT AMONG THE BORROWER, THE
ADMINISTRATIVE AGENT, THE REPLACED ISSUING BANK AND THE SUCCESSOR ISSUING BANK. 
THE ADMINISTRATIVE AGENT SHALL NOTIFY THE LENDERS OF ANY SUCH REPLACEMENT OF THE
ISSUING BANK.  AT THE TIME ANY SUCH REPLACEMENT SHALL BECOME EFFECTIVE, THE
BORROWER SHALL PAY ALL UNPAID FEES ACCRUED FOR THE ACCOUNT OF THE REPLACED
ISSUING BANK PURSUANT TO SECTION 2.10(B).  FROM AND AFTER THE EFFECTIVE DATE OF
ANY SUCH REPLACEMENT, (I) THE SUCCESSOR ISSUING BANK SHALL HAVE ALL THE RIGHTS
AND OBLIGATIONS OF THE ISSUING BANK UNDER THIS AGREEMENT WITH RESPECT TO LETTERS
OF CREDIT TO BE ISSUED THEREAFTER AND (II) REFERENCES HEREIN TO THE TERM
“ISSUING BANK” SHALL BE DEEMED TO REFER TO SUCH SUCCESSOR OR TO ANY PREVIOUS
ISSUING BANK, OR TO SUCH SUCCESSOR AND ALL PREVIOUS ISSUING BANKS, AS THE
CONTEXT SHALL REQUIRE.  AFTER THE REPLACEMENT OF AN ISSUING BANK HEREUNDER, THE
REPLACED ISSUING BANK SHALL REMAIN A PARTY HERETO AND SHALL CONTINUE TO HAVE ALL
THE RIGHTS AND OBLIGATIONS OF AN ISSUING BANK UNDER THIS AGREEMENT

 

23

--------------------------------------------------------------------------------


 


WITH RESPECT TO LETTERS OF CREDIT ISSUED BY IT PRIOR TO SUCH REPLACEMENT, BUT
SHALL NOT BE REQUIRED TO ISSUE ADDITIONAL LETTERS OF CREDIT.


 


(N)                                 CASH COLLATERALIZATION.  IF ANY EVENT OF
DEFAULT SHALL OCCUR AND BE CONTINUING, ON THE BUSINESS DAY THAT THE BORROWER
RECEIVES NOTICE FROM THE ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS DEMANDING
THE DEPOSIT OF CASH COLLATERAL PURSUANT TO THIS PARAGRAPH, THE BORROWER SHALL
DEPOSIT IN AN ACCOUNT WITH THE ADMINISTRATIVE AGENT, IN THE NAME OF THE
ADMINISTRATIVE AGENT AND FOR THE BENEFIT OF THE LENDERS, AN AMOUNT IN PERMITTED
INVESTMENTS EQUAL TO THE LC EXPOSURE AS OF SUCH DATE PLUS ANY ACCRUED AND UNPAID
INTEREST THEREON; PROVIDED THAT THE OBLIGATION TO DEPOSIT SUCH CASH COLLATERAL
SHALL BECOME EFFECTIVE IMMEDIATELY, AND SUCH DEPOSIT SHALL BECOME IMMEDIATELY
DUE AND PAYABLE, WITHOUT DEMAND OR OTHER NOTICE OF ANY KIND, UPON THE OCCURRENCE
OF ANY EVENT OF DEFAULT WITH RESPECT TO THE BORROWER DESCRIBED IN CLAUSE (H) OR
(I) OF ARTICLE VII.  SUCH DEPOSIT SHALL BE HELD BY THE ADMINISTRATIVE AGENT AS
COLLATERAL FOR THE PAYMENT AND PERFORMANCE OF THE OBLIGATIONS OF THE BORROWER
UNDER THIS AGREEMENT.  THE ADMINISTRATIVE AGENT SHALL HAVE EXCLUSIVE DOMINION
AND CONTROL, INCLUDING THE EXCLUSIVE RIGHT OF WITHDRAWAL, OVER SUCH ACCOUNT. 
OTHER THAN ANY INTEREST EARNED ON THE INVESTMENT OF SUCH DEPOSITS, WHICH
INVESTMENTS SHALL BE MADE IN PERMITTED INVESTMENTS AND AT THE OPTION AND SOLE
DISCRETION OF THE ADMINISTRATIVE AGENT AND AT THE BORROWER’S RISK AND EXPENSE,
SUCH DEPOSITS SHALL NOT BEAR INTEREST.  INTEREST OR PROFITS, IF ANY, ON SUCH
INVESTMENTS SHALL ACCUMULATE IN SUCH ACCOUNT.  MONEYS IN SUCH ACCOUNT SHALL BE
APPLIED BY THE ADMINISTRATIVE AGENT TO REIMBURSE THE ISSUING BANK FOR LC
DISBURSEMENTS FOR WHICH IT HAS NOT BEEN REIMBURSED AND, TO THE EXTENT NOT SO
APPLIED, SHALL BE HELD FOR THE SATISFACTION OF THE REIMBURSEMENT OBLIGATIONS OF
THE BORROWER FOR THE LC EXPOSURE AT SUCH TIME OR, IF THE MATURITY OF THE LOANS
HAS BEEN ACCELERATED, BE APPLIED TO SATISFY OTHER OBLIGATIONS OF THE BORROWER
UNDER THIS AGREEMENT.  IF THE BORROWER IS REQUIRED TO PROVIDE AN AMOUNT OF CASH
COLLATERAL HEREUNDER AS A RESULT OF THE OCCURRENCE OF AN EVENT OF DEFAULT, SUCH
AMOUNT (TO THE EXTENT NOT APPLIED AS AFORESAID) SHALL BE RETURNED TO THE
BORROWER WITHIN THREE BUSINESS DAYS AFTER ALL EVENTS OF DEFAULT HAVE BEEN CURED
OR WAIVED.


 

Funding of Borrowings.

 


(O)                                 EACH LENDER SHALL MAKE EACH LOAN TO BE MADE
BY IT HEREUNDER ON THE PROPOSED DATE THEREOF BY WIRE TRANSFER OF IMMEDIATELY
AVAILABLE FUNDS BY 1:00 P.M., NEW YORK CITY TIME, TO THE ACCOUNT OF THE
ADMINISTRATIVE AGENT MOST RECENTLY DESIGNATED BY IT FOR SUCH PURPOSE BY NOTICE
TO THE LENDERS.  THE ADMINISTRATIVE AGENT WILL MAKE SUCH LOANS AVAILABLE TO THE
BORROWER BY PROMPTLY CREDITING THE AMOUNTS SO RECEIVED, IN LIKE FUNDS, TO AN
ACCOUNT OF THE BORROWER MAINTAINED WITH THE ADMINISTRATIVE AGENT IN NEW YORK
CITY AND DESIGNATED BY THE BORROWER IN THE APPLICABLE BORROWING REQUEST;
PROVIDED THAT ABR LOANS MADE TO FINANCE THE REIMBURSEMENT OF AN LC DISBURSEMENT
AS PROVIDED IN SECTION 2.04(E) SHALL BE REMITTED BY THE ADMINISTRATIVE AGENT TO
THE ISSUING BANK.


 


(P)                                 UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED NOTICE FROM A LENDER PRIOR TO THE PROPOSED DATE OF ANY BORROWING THAT
SUCH LENDER WILL NOT MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT SUCH LENDER’S
SHARE OF SUCH BORROWING, THE ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH LENDER
HAS MADE SUCH SHARE AVAILABLE ON SUCH DATE IN ACCORDANCE WITH PARAGRAPH (A) OF
THIS SECTION AND MAY, IN RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO THE
BORROWER A CORRESPONDING AMOUNT.  IN SUCH EVENT, IF A LENDER HAS NOT IN FACT
MADE ITS SHARE OF

 

24

--------------------------------------------------------------------------------


 


THE APPLICABLE BORROWING AVAILABLE TO THE ADMINISTRATIVE AGENT, THEN THE
APPLICABLE LENDER AND THE BORROWER SEVERALLY AGREE TO PAY TO THE ADMINISTRATIVE
AGENT FORTHWITH ON DEMAND SUCH CORRESPONDING AMOUNT WITH INTEREST THEREON, FOR
EACH DAY FROM AND INCLUDING THE DATE SUCH AMOUNT IS MADE AVAILABLE TO THE
BORROWER TO BUT EXCLUDING THE DATE OF PAYMENT TO THE ADMINISTRATIVE AGENT, AT
(I) IN THE CASE OF SUCH LENDER, THE GREATER OF THE FEDERAL FUNDS EFFECTIVE RATE
AND A RATE DETERMINED BY THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH BANKING
INDUSTRY RULES ON INTERBANK COMPENSATION OR (II) IN THE CASE OF THE BORROWER,
THE INTEREST RATE APPLICABLE TO ABR LOANS.  IF SUCH LENDER PAYS SUCH AMOUNT TO
THE ADMINISTRATIVE AGENT, THEN SUCH AMOUNT SHALL CONSTITUTE SUCH LENDER’S LOAN
INCLUDED IN SUCH BORROWING AS OF THE DATE OF SUCH BORROWING.


 

Interest Elections.

 


(Q)                                 EACH BORROWING INITIALLY SHALL BE OF THE
TYPE SPECIFIED IN THE APPLICABLE BORROWING REQUEST AND, IN THE CASE OF A
EURODOLLAR BORROWING, SHALL HAVE AN INITIAL INTEREST PERIOD AS SPECIFIED IN SUCH
BORROWING REQUEST.  THEREAFTER, THE BORROWER MAY ELECT TO CONVERT SUCH BORROWING
TO A DIFFERENT TYPE OR TO CONTINUE SUCH BORROWING AND, IN THE CASE OF A
EURODOLLAR BORROWING, MAY ELECT INTEREST PERIODS THEREFOR, ALL AS PROVIDED IN
THIS SECTION.  THE BORROWER MAY ELECT DIFFERENT OPTIONS WITH RESPECT TO
DIFFERENT PORTIONS OF THE AFFECTED BORROWING, IN WHICH CASE EACH SUCH PORTION
SHALL BE ALLOCATED RATABLY AMONG THE LENDERS HOLDING THE LOANS COMPRISING SUCH
BORROWING, AND THE LOANS COMPRISING EACH SUCH PORTION SHALL BE CONSIDERED A
SEPARATE BORROWING.


 


(R)                                    TO MAKE AN ELECTION PURSUANT TO THIS
SECTION, THE BORROWER SHALL NOTIFY THE ADMINISTRATIVE AGENT OF SUCH ELECTION BY
TELEPHONE BY THE TIME THAT A BORROWING REQUEST WOULD BE REQUIRED UNDER
SECTION 2.03 IF THE BORROWER WERE REQUESTING A BORROWING OF THE TYPE RESULTING
FROM SUCH ELECTION TO BE MADE ON THE EFFECTIVE DATE OF SUCH ELECTION.  EACH SUCH
TELEPHONIC INTEREST ELECTION REQUEST SHALL BE IRREVOCABLE AND SHALL BE CONFIRMED
PROMPTLY BY HAND DELIVERY OR TELECOPY TO THE ADMINISTRATIVE AGENT OF A WRITTEN
INTEREST ELECTION REQUEST IN A FORM APPROVED BY THE ADMINISTRATIVE AGENT AND
SIGNED BY THE BORROWER.


 


(S)                                  EACH TELEPHONIC AND WRITTEN INTEREST
ELECTION REQUEST SHALL SPECIFY THE FOLLOWING INFORMATION IN COMPLIANCE WITH
SECTION 2.02:


 

(I)                                     THE BORROWING TO WHICH SUCH INTEREST
ELECTION REQUEST APPLIES AND, IF DIFFERENT OPTIONS ARE BEING ELECTED WITH
RESPECT TO DIFFERENT PORTIONS THEREOF, THE PORTIONS THEREOF TO BE ALLOCATED TO
EACH RESULTING BORROWING (IN WHICH CASE THE INFORMATION TO BE SPECIFIED PURSUANT
TO CLAUSES (III) AND (IV) BELOW SHALL BE SPECIFIED FOR EACH RESULTING
BORROWING);

 

(II)                                  THE EFFECTIVE DATE OF THE ELECTION MADE
PURSUANT TO SUCH INTEREST ELECTION REQUEST, WHICH SHALL BE A BUSINESS DAY;

 

(III)                               WHETHER THE RESULTING BORROWING IS TO BE AN
ABR BORROWING OR A EURODOLLAR BORROWING; AND

 

25

--------------------------------------------------------------------------------


 

(IV)                              IF THE RESULTING BORROWING IS A EURODOLLAR
BORROWING, THE INTEREST PERIOD TO BE APPLICABLE THERETO AFTER GIVING EFFECT TO
SUCH ELECTION, WHICH SHALL BE A PERIOD CONTEMPLATED BY THE DEFINITION OF THE
TERM “INTEREST PERIOD”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 


(T)                                    PROMPTLY FOLLOWING RECEIPT OF AN INTEREST
ELECTION REQUEST, THE ADMINISTRATIVE AGENT SHALL ADVISE EACH LENDER OF THE
DETAILS THEREOF AND OF SUCH LENDER’S PORTION OF EACH RESULTING BORROWING.


 


(U)                                 IF THE BORROWER FAILS TO DELIVER A TIMELY
INTEREST ELECTION REQUEST WITH RESPECT TO A EURODOLLAR BORROWING PRIOR TO THE
END OF THE INTEREST PERIOD APPLICABLE THERETO, THEN, UNLESS SUCH BORROWING IS
REPAID AS PROVIDED HEREIN, AT THE END OF SUCH INTEREST PERIOD SUCH BORROWING
SHALL BE CONVERTED TO AN ABR BORROWING.  NOTWITHSTANDING ANY CONTRARY PROVISION
HEREOF, IF A DEFAULT OR AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AND
THE ADMINISTRATIVE AGENT, AT THE REQUEST OF THE REQUIRED LENDERS, SO NOTIFIES
THE BORROWER, THEN, SO LONG AS A DEFAULT OR AN EVENT OF DEFAULT IS CONTINUING
(I) NO OUTSTANDING BORROWING MAY BE CONVERTED TO OR CONTINUED AS A EURODOLLAR
BORROWING AND (II) UNLESS REPAID, EACH EURODOLLAR BORROWING SHALL BE CONVERTED
TO AN ABR BORROWING AT THE END OF THE INTEREST PERIOD APPLICABLE THERETO.


 


(V)                                 NO EURODOLLAR LOAN SHALL BE CONTINUED PRIOR
TO THE LAST BUSINESS DAY OF THE INTEREST PERIOD APPLICABLE THERETO OR CONVERTED,
EXCEPT UPON PAYMENT OF ALL AMOUNTS PAYABLE PURSUANT TO SECTION 2.14, PRIOR TO
THE LAST BUSINESS DAY OF THE INTEREST PERIOD APPLICABLE THERETO.


 

Termination and Reduction of Commitments.

 


(W)                               UNLESS PREVIOUSLY TERMINATED, THE COMMITMENTS
SHALL TERMINATE ON THE MATURITY DATE.


 


(X)                                   THE BORROWER MAY AT ANY TIME TERMINATE, OR
FROM TIME TO TIME REDUCE, THE COMMITMENTS; PROVIDED THAT (I) EACH REDUCTION OF
THE COMMITMENTS SHALL BE IN AN AMOUNT THAT IS AN INTEGRAL MULTIPLE OF $5,000,000
AND (II) THE BORROWER SHALL NOT TERMINATE OR REDUCE THE COMMITMENTS IF, AFTER
GIVING EFFECT TO ANY CONCURRENT PREPAYMENT OF THE LOANS IN ACCORDANCE WITH
SECTION 2.09, THE REVOLVING CREDIT EXPOSURES WOULD EXCEED THE TOTAL COMMITMENTS.


 


(Y)                                 THE BORROWER SHALL NOTIFY THE ADMINISTRATIVE
AGENT OF ANY ELECTION TO TERMINATE OR REDUCE THE COMMITMENTS UNDER PARAGRAPH (B)
OF THIS SECTION AT LEAST THREE BUSINESS DAYS PRIOR TO THE EFFECTIVE DATE OF SUCH
TERMINATION OR REDUCTION, SPECIFYING SUCH ELECTION AND THE EFFECTIVE DATE
THEREOF.  PROMPTLY FOLLOWING RECEIPT OF ANY NOTICE, THE ADMINISTRATIVE AGENT
SHALL ADVISE THE LENDERS OF THE CONTENTS THEREOF.  EACH NOTICE DELIVERED BY THE
BORROWER PURSUANT TO THIS SECTION SHALL BE IRREVOCABLE; PROVIDED THAT A NOTICE
OF TERMINATION OF THE COMMITMENTS DELIVERED BY THE BORROWER MAY STATE THAT SUCH
NOTICE IS CONDITIONED UPON THE EFFECTIVENESS OF OTHER CREDIT FACILITIES OR
RECEIPT OF PROCEEDS FROM OTHER SOURCES, IN WHICH CASE SUCH NOTICE MAY BE REVOKED
BY THE BORROWER (BY NOTICE TO THE ADMINISTRATIVE AGENT ON OR PRIOR TO THE
SPECIFIED EFFECTIVE DATE) IF SUCH CONDITION IS NOT SATISFIED.  ANY TERMINATION
OR REDUCTION OF THE

 

26

--------------------------------------------------------------------------------


 


COMMITMENTS SHALL BE PERMANENT.  EACH REDUCTION OF THE COMMITMENTS SHALL BE MADE
RATABLY AMONG THE LENDERS IN ACCORDANCE WITH THEIR RESPECTIVE COMMITMENTS.


 

Repayment of Loans; Evidence of Debt.

 


(Z)                                   THE BORROWER HEREBY UNCONDITIONALLY
PROMISES TO PAY TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH LENDER THE
THEN UNPAID PRINCIPAL AMOUNT OF EACH LOAN ON THE MATURITY DATE.


 


(AA)                            EACH LENDER SHALL MAINTAIN IN ACCORDANCE WITH
ITS USUAL PRACTICE AN ACCOUNT OR ACCOUNTS EVIDENCING THE INDEBTEDNESS OF THE
BORROWER TO SUCH LENDER RESULTING FROM EACH LOAN MADE BY SUCH LENDER, INCLUDING
THE AMOUNTS OF PRINCIPAL AND INTEREST PAYABLE AND PAID TO SUCH LENDER FROM TIME
TO TIME HEREUNDER.


 


(BB)                          THE ADMINISTRATIVE AGENT SHALL MAINTAIN ACCOUNTS
IN WHICH IT SHALL RECORD (I) THE AMOUNT OF EACH LOAN MADE HEREUNDER, THE TYPE
THEREOF AND THE INTEREST PERIOD APPLICABLE THERETO, (II) THE AMOUNT OF ANY
PRINCIPAL OR INTEREST DUE AND PAYABLE OR TO BECOME DUE AND PAYABLE FROM THE
BORROWER TO EACH LENDER HEREUNDER AND (III) THE AMOUNT OF ANY SUM RECEIVED BY
THE ADMINISTRATIVE AGENT HEREUNDER FOR THE ACCOUNT OF THE LENDERS AND EACH
LENDER’S SHARE THEREOF.


 


(CC)                            THE ENTRIES MADE IN THE ACCOUNTS MAINTAINED
PURSUANT TO PARAGRAPH (B) OR (C) OF THIS SECTION SHALL BE PRIMA FACIE EVIDENCE
OF THE EXISTENCE AND AMOUNTS OF THE OBLIGATIONS RECORDED THEREIN; PROVIDED THAT
THE FAILURE OF ANY LENDER OR THE ADMINISTRATIVE AGENT TO MAINTAIN SUCH ACCOUNTS
OR ANY ERROR THEREIN SHALL NOT IN ANY MANNER AFFECT THE OBLIGATION OF THE
BORROWER TO REPAY THE LOANS IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.


 


(DD)                          ANY LENDER MAY REQUEST THAT LOANS MADE BY IT BE
EVIDENCED BY A PROMISSORY NOTE.  IN SUCH EVENT, THE BORROWER SHALL PREPARE,
EXECUTE AND DELIVER TO SUCH LENDER A PROMISSORY NOTE PAYABLE TO THE ORDER OF
SUCH LENDER (OR, IF REQUESTED BY SUCH LENDER, TO SUCH LENDER AND ITS REGISTERED
ASSIGNS) AND IN A FORM APPROVED BY THE ADMINISTRATIVE AGENT.  THEREAFTER, THE
LOANS EVIDENCED BY SUCH PROMISSORY NOTE AND INTEREST THEREON SHALL AT ALL TIMES
(INCLUDING AFTER ASSIGNMENT PURSUANT TO SECTION 9.04) BE REPRESENTED BY ONE OR
MORE PROMISSORY NOTES IN SUCH FORM PAYABLE TO THE ORDER OF THE PAYEE NAMED
THEREIN (OR, IF SUCH PROMISSORY NOTE IS A REGISTERED NOTE, TO SUCH PAYEE AND ITS
REGISTERED ASSIGNS).


 

Prepayment of Loans.

 


(EE)                            THE BORROWER SHALL HAVE THE RIGHT AT ANY TIME
AND FROM TIME TO TIME TO PREPAY ANY BORROWING IN WHOLE OR IN PART, SUBJECT TO
PRIOR NOTICE IN ACCORDANCE WITH PARAGRAPH (B) OF THIS SECTION.


 


(FF)                                THE BORROWER SHALL NOTIFY THE ADMINISTRATIVE
AGENT BY TELEPHONE (CONFIRMED BY TELECOPY) OF ANY PREPAYMENT HEREUNDER (I) IN
THE CASE OF PREPAYMENT OF A EURODOLLAR BORROWING, NOT LATER THAN 11:00 A.M., NEW
YORK CITY TIME, THREE BUSINESS DAYS BEFORE THE DATE OF PREPAYMENT OR (II) IN THE
CASE OF PREPAYMENT OF AN ABR BORROWING, NOT LATER THAN 11:00 A.M., NEW YORK CITY
TIME, ONE BUSINESS DAY BEFORE THE DATE OF PREPAYMENT.  EACH SUCH NOTICE SHALL BE
IRREVOCABLE AND SHALL SPECIFY THE PREPAYMENT DATE AND THE PRINCIPAL AMOUNT

 

27

--------------------------------------------------------------------------------


 


OF EACH BORROWING OR PORTION THEREOF TO BE PREPAID; PROVIDED THAT, IF A NOTICE
OF PREPAYMENT IS GIVEN IN CONNECTION WITH A CONDITIONAL NOTICE OF TERMINATION OF
THE COMMITMENTS AS CONTEMPLATED BY SECTION 2.07, THEN SUCH NOTICE OF PREPAYMENT
MAY BE REVOKED IF SUCH NOTICE OF TERMINATION IS REVOKED IN ACCORDANCE WITH
SECTION 2.07.  PROMPTLY FOLLOWING RECEIPT OF ANY SUCH NOTICE RELATING TO A
BORROWING, THE ADMINISTRATIVE AGENT SHALL ADVISE THE LENDERS OF THE CONTENTS
THEREOF.  EACH PARTIAL PREPAYMENT OF ANY BORROWING SHALL BE IN AN AMOUNT THAT
WOULD BE PERMITTED IN THE CASE OF AN ADVANCE OF A BORROWING OF THE SAME TYPE AS
PROVIDED IN SECTION 2.02.  EACH PREPAYMENT OF A BORROWING SHALL BE APPLIED
RATABLY TO THE LOANS INCLUDED IN THE PREPAID BORROWING.  PREPAYMENTS SHALL BE
ACCOMPANIED BY ACCRUED INTEREST TO THE EXTENT REQUIRED BY SECTION 2.11.


 

Fees.

 


(GG)                          THE BORROWER AGREES TO PAY TO THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF EACH LENDER A FACILITY FEE, WHICH SHALL ACCRUE AT THE
FACILITY FEE RATE ON THE DAILY AMOUNT OF THE COMMITMENT OF SUCH LENDER (WHETHER
USED OR UNUSED) DURING THE PERIOD FROM AND INCLUDING THE EFFECTIVE DATE TO BUT
EXCLUDING THE DATE ON WHICH SUCH COMMITMENT TERMINATES; PROVIDED THAT, IF SUCH
LENDER CONTINUES TO HAVE ANY REVOLVING CREDIT EXPOSURE AFTER ITS COMMITMENT
TERMINATES, THEN SUCH FACILITY FEE SHALL CONTINUE TO ACCRUE ON THE DAILY AMOUNT
OF SUCH LENDER’S REVOLVING CREDIT EXPOSURE FROM AND INCLUDING THE DATE ON WHICH
ITS COMMITMENT TERMINATES TO BUT EXCLUDING THE DATE ON WHICH SUCH LENDER CEASES
TO HAVE ANY REVOLVING CREDIT EXPOSURE.  ACCRUED FACILITY FEES SHALL BE PAYABLE
IN ARREARS ON THE LAST DAY OF MARCH, JUNE, SEPTEMBER AND DECEMBER OF EACH YEAR
AND ON THE DATE ON WHICH THE COMMITMENTS TERMINATE, COMMENCING ON THE FIRST SUCH
DATE TO OCCUR AFTER THE DATE HEREOF; PROVIDED THAT ANY FACILITY FEES ACCRUING
AFTER THE DATE ON WHICH THE COMMITMENTS TERMINATE SHALL BE PAYABLE ON DEMAND. 
ALL FACILITY FEES SHALL BE COMPUTED ON THE BASIS OF A YEAR OF 360 DAYS AND SHALL
BE PAYABLE FOR THE ACTUAL NUMBER OF DAYS ELAPSED (INCLUDING THE FIRST DAY BUT
EXCLUDING THE LAST DAY).


 


(HH)                          THE BORROWER AGREES TO PAY (I) TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH LENDER A PARTICIPATION FEE WITH
RESPECT TO ITS PARTICIPATIONS IN LETTERS OF CREDIT, WHICH SHALL ACCRUE AT THE
SAME APPLICABLE RATE USED TO DETERMINE THE INTEREST RATE APPLICABLE TO
EURODOLLAR LOANS ON THE AVERAGE DAILY AMOUNT OF SUCH LENDER’S LC EXPOSURE
(EXCLUDING ANY PORTION THEREOF ATTRIBUTABLE TO UNREIMBURSED LC DISBURSEMENTS)
DURING THE PERIOD FROM AND INCLUDING THE EFFECTIVE DATE TO BUT EXCLUDING THE
LATER OF THE DATE ON WHICH SUCH LENDER’S COMMITMENT TERMINATES AND THE DATE ON
WHICH SUCH LENDER CEASES TO HAVE ANY LC EXPOSURE, AND (II) TO THE ISSUING BANK A
FRONTING FEE, WHICH SHALL ACCRUE AT THE RATE OR RATES PER ANNUM SEPARATELY
AGREED UPON BETWEEN THE BORROWER AND THE ISSUING BANK ON THE AVERAGE DAILY
AMOUNT OF THE LC EXPOSURE (EXCLUDING ANY PORTION THEREOF ATTRIBUTABLE TO
UNREIMBURSED LC DISBURSEMENTS) DURING THE PERIOD FROM AND INCLUDING THE
EFFECTIVE DATE TO BUT EXCLUDING THE LATER OF THE DATE OF TERMINATION OF THE
COMMITMENTS AND THE DATE ON WHICH THERE CEASES TO BE ANY LC EXPOSURE, AS WELL AS
THE ISSUING BANK’S STANDARD FEES WITH RESPECT TO THE ISSUANCE, AMENDMENT,
RENEWAL OR EXTENSION OF ANY LETTER OF CREDIT OR PROCESSING OF DRAWINGS
THEREUNDER.  PARTICIPATION FEES AND FRONTING FEES ACCRUED THROUGH AND INCLUDING
THE LAST DAY OF MARCH, JUNE, SEPTEMBER AND DECEMBER OF EACH YEAR SHALL BE
PAYABLE ON THE THIRD BUSINESS DAY FOLLOWING SUCH LAST DAY, COMMENCING ON THE
FIRST SUCH DATE TO OCCUR AFTER THE EFFECTIVE DATE; PROVIDED THAT ALL SUCH FEES
SHALL BE PAYABLE ON THE DATE ON WHICH THE COMMITMENTS TERMINATE AND ANY SUCH
FEES ACCRUING AFTER THE DATE ON WHICH THE COMMITMENTS TERMINATE SHALL BE PAYABLE
ON DEMAND.  ANY

 

28

--------------------------------------------------------------------------------


 


OTHER FEES PAYABLE TO THE ISSUING BANK PURSUANT TO THIS PARAGRAPH SHALL BE
PAYABLE WITHIN TEN (10) DAYS AFTER DEMAND.  ALL PARTICIPATION FEES AND FRONTING
FEES SHALL BE COMPUTED ON THE BASIS OF A YEAR OF 360 DAYS AND SHALL BE PAYABLE
FOR THE ACTUAL NUMBER OF DAYS ELAPSED (INCLUDING THE FIRST DAY BUT EXCLUDING THE
LAST DAY).


 


(II)                                  THE BORROWER AGREES TO PAY THE
ADMINISTRATIVE AGENT FOR ITS OWN ACCOUNT FEES IN THE AMOUNTS AND AT THE TIMES
SET FORTH IN THE FEE LETTER AND THE ADMINISTRATIVE AGENT SHALL DISTRIBUTE TO
EACH LENDER FROM SUCH FEES WHEN PAID A FEE IN THE AMOUNT OF 0.5% OF SUCH
LENDER’S COMMITMENT.


 


(JJ)                                  ALL FEES PAYABLE HEREUNDER SHALL BE PAID
ON THE DATES DUE, IN IMMEDIATELY AVAILABLE FUNDS, TO THE ADMINISTRATIVE AGENT
(OR TO THE ISSUING BANK, IN THE CASE OF FEES PAYABLE TO IT) FOR DISTRIBUTION, IN
THE CASE OF FACILITY FEES AND PARTICIPATION FEES, TO THE LENDERS.  FEES PAID
SHALL NOT BE REFUNDABLE UNDER ANY CIRCUMSTANCES.


 

Interest.

 


(KK)                            THE LOANS COMPRISING EACH ABR BORROWING SHALL
BEAR INTEREST AT THE ALTERNATE BASE RATE PLUS THE APPLICABLE RATE.


 


(LL)                                  THE LOANS COMPRISING EACH EURODOLLAR
BORROWING SHALL BEAR INTEREST AT THE ADJUSTED LIBO RATE FOR THE INTEREST PERIOD
IN EFFECT FOR SUCH BORROWING PLUS THE APPLICABLE RATE.


 


(MM)                      NOTWITHSTANDING THE FOREGOING, IF ANY PRINCIPAL OF OR
INTEREST ON ANY LOAN OR ANY FEE OR OTHER AMOUNT PAYABLE BY THE BORROWER
HEREUNDER IS NOT PAID WHEN DUE, WHETHER AT STATED MATURITY, UPON ACCELERATION OR
OTHERWISE, SUCH OVERDUE AMOUNT SHALL BEAR INTEREST, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, AFTER AS WELL AS BEFORE JUDGMENT, AT A RATE PER ANNUM EQUAL TO
(I) IN THE CASE OF OVERDUE PRINCIPAL OF ANY LOAN, 2% PLUS THE  RATE OTHERWISE
APPLICABLE TO SUCH LOAN AS PROVIDED IN THE PRECEDING PARAGRAPHS OF THIS
SECTION OR (II) IN THE CASE OF ANY OTHER AMOUNT, 2% PLUS THE RATE APPLICABLE TO
ABR LOANS AS PROVIDED IN PARAGRAPH (A) OF THIS SECTION.


 


(NN)                          ACCRUED INTEREST ON EACH LOAN SHALL BE PAYABLE IN
ARREARS ON EACH INTEREST PAYMENT DATE FOR SUCH LOAN AND UPON TERMINATION OF THE
COMMITMENTS; PROVIDED THAT (I) INTEREST ACCRUED PURSUANT TO PARAGRAPH (C) OF
THIS SECTION SHALL BE PAYABLE ON DEMAND, (II) IN THE EVENT OF ANY REPAYMENT OR
PREPAYMENT OF ANY LOAN (OTHER THAN A PREPAYMENT OF AN ABR LOAN PRIOR TO THE END
OF THE AVAILABILITY PERIOD), ACCRUED INTEREST ON THE PRINCIPAL AMOUNT REPAID OR
PREPAID SHALL BE PAYABLE ON THE DATE OF SUCH REPAYMENT OR PREPAYMENT AND
(III) IN THE EVENT OF ANY CONVERSION OF ANY EURODOLLAR LOAN PRIOR TO THE END OF
THE CURRENT INTEREST PERIOD THEREFOR, ACCRUED INTEREST ON SUCH LOAN SHALL BE
PAYABLE ON THE EFFECTIVE DATE OF SUCH CONVERSION.


 


(OO)                          ALL INTEREST HEREUNDER SHALL BE COMPUTED ON THE
BASIS OF A YEAR OF 360 DAYS, EXCEPT THAT INTEREST COMPUTED BY REFERENCE TO THE
ALTERNATE BASE RATE AT TIMES WHEN THE ALTERNATE BASE RATE IS BASED ON THE PRIME
RATE SHALL BE COMPUTED ON THE BASIS OF A YEAR OF 365 DAYS (OR 366 DAYS IN A LEAP
YEAR), AND IN EACH CASE SHALL BE PAYABLE FOR THE ACTUAL NUMBER OF DAYS ELAPSED
(INCLUDING THE FIRST DAY BUT EXCLUDING THE LAST DAY).  THE APPLICABLE ALTERNATE
BASE RATE AND ADJUSTED LIBO RATE SHALL BE DETERMINED BY THE ADMINISTRATIVE
AGENT, AND SUCH DETERMINATION SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.

 

29

--------------------------------------------------------------------------------


 

Alternate Rate of Interest.

 

If prior to the commencement of any Interest Period for a Eurodollar Borrowing:

 


(PP)                          THE ADMINISTRATIVE AGENT DETERMINES (WHICH
DETERMINATION SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR) THAT ADEQUATE AND
REASONABLE MEANS DO NOT EXIST FOR ASCERTAINING THE ADJUSTED LIBO RATE, AS
APPLICABLE, FOR SUCH INTEREST PERIOD; OR


 


(QQ)                          THE ADMINISTRATIVE AGENT IS ADVISED BY THE
REQUIRED LENDERS THAT THE ADJUSTED LIBO RATE FOR SUCH INTEREST PERIOD WILL NOT
ADEQUATELY AND FAIRLY REFLECT THE COST TO SUCH LENDERS OF MAKING OR MAINTAINING
THEIR LOANS INCLUDED IN SUCH BORROWING FOR SUCH INTEREST PERIOD; OR


 


(RR)                                THE ADMINISTRATIVE AGENT IS NOTIFIED BY ANY
LENDER THAT, AS A RESULT OF A CHANGE IN LAW, IT SHALL HAVE BECOME UNLAWFUL FOR
SUCH LENDER TO MAKE OR MAINTAIN ANY LOAN AS, OR TO CONTINUE OR CONVERT ANY LOAN
TO, A EURODOLLAR LOAN;


 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing and (iii) in the case of clause (c)
above, all outstanding Eurodollar Borrowings shall be immediately converted to
ABR Borrowings.

 

Increased Costs.

 


(SS)                            IF ANY CHANGE IN LAW SHALL:


 

(I)                                     IMPOSE, MODIFY OR DEEM APPLICABLE ANY
RESERVE, SPECIAL DEPOSIT OR SIMILAR REQUIREMENT AGAINST ASSETS OF, DEPOSITS WITH
OR FOR THE ACCOUNT OF, OR CREDIT EXTENDED BY, ANY LENDER (EXCEPT ANY SUCH
RESERVE REQUIREMENT TO THE EXTENT REFLECTED IN THE ADJUSTED LIBO RATE) OR THE
ISSUING BANK; OR

 

(II)                                  IMPOSE ON ANY LENDER OR THE ISSUING BANK
OR THE LONDON INTERBANK MARKET ANY OTHER CONDITION AFFECTING THIS AGREEMENT OR
EURODOLLAR LOANS OR LOANS MADE BY SUCH LENDER OR ANY LETTER OF CREDIT OR
PARTICIPATION THEREIN;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction suffered.

 

30

--------------------------------------------------------------------------------


 


(TT)                                IF ANY LENDER OR THE ISSUING BANK DETERMINES
THAT ANY CHANGE IN LAW REGARDING CAPITAL REQUIREMENTS HAS OR WOULD HAVE THE
EFFECT OF REDUCING THE RATE OF RETURN ON SUCH LENDER’S OR THE ISSUING BANK’S
CAPITAL OR ON THE CAPITAL OF SUCH LENDER’S OR THE ISSUING BANK’S HOLDING
COMPANY, IF ANY, AS A CONSEQUENCE OF THIS AGREEMENT OR THE LOANS MADE BY, OR
PARTICIPATIONS IN LETTERS OF CREDIT HELD BY, SUCH LENDER, OR THE LETTERS OF
CREDIT ISSUED BY THE ISSUING BANK, TO A LEVEL BELOW THAT WHICH SUCH LENDER OR
THE ISSUING BANK OR SUCH LENDER’S OR THE ISSUING BANK’S HOLDING COMPANY COULD
HAVE ACHIEVED BUT FOR SUCH CHANGE IN LAW (TAKING INTO CONSIDERATION SUCH
LENDER’S OR THE ISSUING BANK’S POLICIES AND THE POLICIES OF SUCH LENDER’S OR THE
ISSUING BANK’S HOLDING COMPANY WITH RESPECT TO CAPITAL ADEQUACY) BY AN AMOUNT
DEEMED BY SUCH LENDER IN GOOD FAITH TO BE MATERIAL, THEN FROM TIME TO TIME THE
BORROWER WILL PAY TO SUCH LENDER OR THE ISSUING BANK, AS THE CASE MAY BE, SUCH
ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE SUCH LENDER OR THE ISSUING BANK
OR SUCH LENDER’S OR THE ISSUING BANK’S HOLDING COMPANY FOR ANY SUCH REDUCTION
SUFFERED.


 


(UU)                          A CERTIFICATE OF A LENDER OR THE ISSUING BANK
SETTING FORTH THE AMOUNT OR AMOUNTS NECESSARY TO COMPENSATE SUCH LENDER OR THE
ISSUING BANK OR ITS HOLDING COMPANY, AS THE CASE MAY BE, AS SPECIFIED IN
PARAGRAPH (A) OR (B) OF THIS SECTION SHALL BE DELIVERED BY SUCH LENDER OR
ISSUING BANK IN GOOD FAITH TO THE BORROWER AND SHALL BE CONCLUSIVE ABSENT
MANIFEST ERROR.  THE BORROWER SHALL PAY SUCH LENDER OR THE ISSUING BANK, AS THE
CASE MAY BE, THE AMOUNT SHOWN AS DUE ON ANY SUCH CERTIFICATE WITHIN 10 DAYS
AFTER RECEIPT THEREOF.


 


(VV)                          FAILURE OR DELAY ON THE PART OF ANY LENDER OR THE
ISSUING BANK TO DEMAND COMPENSATION PURSUANT TO THIS SECTION SHALL NOT
CONSTITUTE A WAIVER OF SUCH LENDER’S OR THE ISSUING BANK’S RIGHT TO DEMAND SUCH
COMPENSATION; PROVIDED THAT THE BORROWER SHALL NOT BE REQUIRED TO COMPENSATE A
LENDER OR THE ISSUING BANK PURSUANT TO THIS SECTION FOR ANY INCREASED COSTS OR
REDUCTIONS INCURRED MORE THAN 270 DAYS PRIOR TO THE DATE THAT SUCH LENDER OR THE
ISSUING BANK, AS THE CASE MAY BE, NOTIFIES THE BORROWER OF THE CHANGE IN LAW
GIVING RISE TO SUCH INCREASED COSTS OR REDUCTIONS AND OF SUCH LENDER’S OR THE
ISSUING BANK’S INTENTION TO CLAIM COMPENSATION THEREFOR; PROVIDED FURTHER THAT,
IF THE CHANGE IN LAW GIVING RISE TO SUCH INCREASED COSTS OR REDUCTIONS IS
RETROACTIVE, THEN THE 270-DAY PERIOD REFERRED TO ABOVE SHALL BE EXTENDED TO
INCLUDE THE PERIOD OF RETROACTIVE EFFECT THEREOF.


 


(WW)                      NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN
THIS SECTION 2.13, SECTION 2.15 SHALL GOVERN EXCLUSIVELY ANY INCREASED COSTS
RELATING TO TAXES RESULTING FROM ANY CHANGE IN LAW.


 

Break Funding Payments.  In the event of (a) the payment of any principal of any
Eurodollar Loan other than on the last day of an Interest Period applicable
thereto (including as a result of an Event of Default), (b) the conversion of
any Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert to, continue or prepay any
Eurodollar Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked under Section 2.09(b) and is
revoked in accordance therewith) or (d) the assignment of any Eurodollar Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrower pursuant to Section 2.17, then, in any such event,
the Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event.  In the case of a Eurodollar Loan, such loss, cost
or expense to any Lender shall be deemed to include an amount determined by such
Lender to be

 

31

--------------------------------------------------------------------------------


 

the excess, if any, of (i) the amount of interest which would have accrued on
the principal amount of such Loan had such event not occurred, at the Adjusted
LIBO Rate that would have been applicable to such Loan, for the period from the
date of such event to the last day of the then current Interest Period therefor
(or, in the case of a failure to borrow, convert or continue, for the period
that would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the eurodollar market.  A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error.  The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.

 

Taxes.

 


(XX)                              ANY AND ALL PAYMENTS BY OR ON ACCOUNT OF ANY
OBLIGATION OF THE BORROWER HEREUNDER SHALL BE MADE FREE AND CLEAR OF AND WITHOUT
DEDUCTION FOR ANY INDEMNIFIED TAXES OR OTHER TAXES; PROVIDED THAT IF THE
BORROWER SHALL BE REQUIRED TO DEDUCT ANY INDEMNIFIED TAXES OR OTHER TAXES FROM
SUCH PAYMENTS, THEN (I) THE SUM PAYABLE SHALL BE INCREASED AS NECESSARY SO THAT
AFTER MAKING ALL REQUIRED DEDUCTIONS (INCLUDING DEDUCTIONS APPLICABLE TO
ADDITIONAL SUMS PAYABLE UNDER THIS SECTION) THE ADMINISTRATIVE AGENT, EACH
LENDER OR THE ISSUING BANK (AS THE CASE MAY BE) RECEIVES AN AMOUNT EQUAL TO THE
SUM IT WOULD HAVE RECEIVED HAD NO SUCH DEDUCTIONS BEEN MADE, (II) THE BORROWER
SHALL MAKE SUCH DEDUCTIONS AND (III) THE BORROWER SHALL PAY THE FULL AMOUNT
DEDUCTED TO THE RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE
LAW.


 


(YY)                          IN ADDITION, THE BORROWER SHALL PAY ANY OTHER
TAXES TO THE RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


 


(ZZ)                              IF THE UNITED STATES INTERNAL REVENUE SERVICE
OR OTHER GOVERNMENTAL AUTHORITY OF THE UNITED STATES OR OTHER JURISDICTION
ASSERTS A CLAIM AGAINST THE ADMINISTRATIVE AGENT, A LENDER OR THE ISSUING BANK
THAT THE FULL AMOUNT OF INDEMNIFIED TAXES OR OTHER TAXES HAS NOT BEEN PAID, THE
BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, EACH LENDER AND THE ISSUING
BANK, WITHIN TEN (10) DAYS AFTER WRITTEN DEMAND THEREFOR, FOR THE FULL AMOUNT OF
ANY SUCH INDEMNIFIED TAXES OR OTHER TAXES PAID BY THE ADMINISTRATIVE AGENT, SUCH
LENDER OR THE ISSUING BANK, AS THE CASE MAY BE, ON OR WITH RESPECT TO ANY
PAYMENT BY OR ON ACCOUNT OF ANY OBLIGATION OF THE BORROWER HEREUNDER (INCLUDING
INDEMNIFIED TAXES OR OTHER TAXES IMPOSED OR ASSERTED ON OR ATTRIBUTABLE TO
AMOUNTS PAYABLE UNDER THIS SECTION) AND ANY PENALTIES, INTEREST AND REASONABLE
OUT-OF-POCKET EXPENSES ARISING THEREFROM OR WITH RESPECT THERETO, WHETHER OR NOT
SUCH INDEMNIFIED TAXES OR OTHER TAXES WERE CORRECTLY OR LEGALLY IMPOSED OR
ASSERTED BY THE RELEVANT GOVERNMENTAL AUTHORITY.  A CERTIFICATE (ALONG WITH A
COPY OF THE APPLICABLE DOCUMENTS FROM THE UNITED STATES INTERNAL REVENUE SERVICE
OR OTHER GOVERNMENTAL AUTHORITY OF THE UNITED STATES OR OTHER JURISDICTION THAT
ASSERTS SUCH CLAIM) AS TO THE AMOUNT OF SUCH PAYMENT OR LIABILITY DELIVERED TO
THE BORROWER BY A LENDER OR THE ISSUING BANK, OR BY THE ADMINISTRATIVE AGENT ON
ITS OWN BEHALF OR ON BEHALF OF A LENDER OR THE ISSUING BANK, SHALL BE CONCLUSIVE
ABSENT MANIFEST ERROR.


 


(AAA)                      AS SOON AS PRACTICABLE AFTER ANY PAYMENT OF
INDEMNIFIED TAXES OR OTHER TAXES BY THE BORROWER TO A GOVERNMENTAL AUTHORITY,
THE BORROWER SHALL DELIVER TO THE

 

32

--------------------------------------------------------------------------------


 


ADMINISTRATIVE AGENT THE ORIGINAL OR A CERTIFIED COPY OF A RECEIPT ISSUED BY
SUCH GOVERNMENTAL AUTHORITY EVIDENCING SUCH PAYMENT, A COPY OF THE RETURN
REPORTING SUCH PAYMENT OR OTHER EVIDENCE OF SUCH PAYMENT REASONABLY SATISFACTORY
TO THE ADMINISTRATIVE AGENT.


 


(BBB)                   ANY LENDER THAT IS ENTITLED TO AN EXEMPTION FROM OR
REDUCTION OF WITHHOLDING TAX UNDER THE LAW OF THE JURISDICTION IN WHICH THE
BORROWER IS LOCATED (WITH THE UNITED STATES OF AMERICA, EACH STATE THEREOF AND
THE DISTRICT OF COLUMBIA BEING DEEMED TO CONSTITUTE A SINGLE JURISDICTION FOR
PURPOSES OF THIS SECTION), OR ANY TREATY TO WHICH SUCH JURISDICTION IS A PARTY,
WITH RESPECT TO PAYMENTS UNDER THIS AGREEMENT SHALL DELIVER TO THE BORROWER
(WITH A COPY TO THE ADMINISTRATIVE AGENT), AT THE TIME OR TIMES PRESCRIBED BY
APPLICABLE LAW, SUCH PROPERLY COMPLETED AND EXECUTED DOCUMENTATION PRESCRIBED BY
APPLICABLE LAW OR REASONABLY REQUESTED BY THE BORROWER AS WILL PERMIT SUCH
PAYMENTS TO BE MADE WITHOUT WITHHOLDING OR AT A REDUCED RATE.  WITHOUT LIMITING
THE FOREGOING, EACH LENDER SHALL, AT THE TIME SUCH LENDER BECOMES A PARTY TO
THIS AGREEMENT (OR THEREAFTER AS REASONABLY REQUESTED BY BORROWER), EXECUTE AND
DELIVER TO THE BORROWER AND ADMINISTRATIVE AGENT (I) IF IT IS NOT A “UNITED
STATES PERSON” (AS SUCH TERM IS DEFINED IN SECTION 7701(A)(30) OF THE CODE), TWO
ORIGINAL COPIES (OR MORE AS THE BORROWER OR THE ADMINISTRATIVE AGENT SHALL
REASONABLY REQUEST) OF THE APPLICABLE INTERNAL REVENUE SERVICE FORM W-8 OR OTHER
APPLICABLE FORM, CERTIFICATE OR DOCUMENT PRESCRIBED BY THE UNITED STATES
INTERNAL REVENUE SERVICE CERTIFYING AS TO SUCH LENDER’S ENTITLEMENT TO EXEMPTION
FROM, OR ENTITLEMENT TO A REDUCED RATE OF, WITHHOLDING OR DEDUCTION OF TAXES,
AND (II) IF IT IS A “UNITED STATES PERSON” (AS SUCH TERM IS DEFINED IN
SECTION 7701(A)(30) OF THE CODE), TWO ORIGINAL COPIES (OR MORE AS THE BORROWER
OR THE ADMINISTRATIVE AGENT SHALL REASONABLY REQUEST) OF INTERNAL REVENUE
SERVICE FORM W-9 (OR SUBSTITUTE OR SUCCESSOR FORM).  EACH LENDER THAT IS NOT A
“UNITED STATES PERSON” (AS SUCH TERM IS DEFINED IN SECTION 7701(A)(30) OF THE
CODE) CLAIMING EXEMPTION FROM WITHHOLDING TAX PURSUANT TO ITS PORTFOLIO INTEREST
EXCEPTION SHALL EXECUTE AND DELIVER TO THE BORROWER AND ADMINISTRATIVE AGENT (I)
A STATEMENT OF SUCH LENDER, SIGNED UNDER PENALTY OF PERJURY, THAT IT IS NOT (A)
A “BANK” AS DESCRIBED IN SECTION 881(C)(3)(A) OF THE CODE, (B) A 10% SHAREHOLDER
OF THE BORROWER (WITHIN THE MEANING OF SECTION 871(H)(3)(B) OF THE CODE), OR (C)
A CONTROLLED FOREIGN CORPORATION RELATED TO THE BORROWER WITHIN THE MEANING OF
SECTION 864(D)(4) OF THE CODE, AND (II) TWO PROPERLY COMPLETED AND EXECUTED
COPIES OF INTERNAL REVENUE SERVICE FORM W-8BEN.


 


(CCC)                      IF THE ADMINISTRATIVE AGENT OR A LENDER DETERMINES,
IN ITS SOLE DISCRETION, THAT IT HAS RECEIVED A REFUND OF ANY TAXES OR OTHER
TAXES AS TO WHICH IT HAS BEEN INDEMNIFIED BY THE BORROWER OR WITH RESPECT TO
WHICH THE BORROWER HAS PAID ADDITIONAL AMOUNTS PURSUANT TO THIS SECTION 2.15, IT
SHALL PAY OVER SUCH REFUND TO THE BORROWER (BUT ONLY TO THE EXTENT OF INDEMNITY
PAYMENTS MADE, OR ADDITIONAL AMOUNTS PAID, BY THE BORROWER UNDER THIS
SECTION 2.15 WITH RESPECT TO THE TAXES OR OTHER TAXES GIVING RISE TO SUCH
REFUND), NET OF ALL OUT-OF-POCKET EXPENSES OF THE ADMINISTRATIVE AGENT OR SUCH
LENDER AND WITHOUT INTEREST (OTHER THAN ANY INTEREST PAID BY THE RELEVANT
GOVERNMENTAL AUTHORITY WITH RESPECT TO SUCH REFUND); PROVIDED THAT THE BORROWER,
UPON THE REQUEST OF THE ADMINISTRATIVE AGENT OR SUCH LENDER, AGREES TO REPAY THE
AMOUNT PAID OVER TO THE BORROWER (PLUS ANY PENALTIES, INTEREST OR OTHER CHARGES
IMPOSED BY THE RELEVANT GOVERNMENTAL AUTHORITY) TO THE ADMINISTRATIVE AGENT OR
SUCH LENDER IN THE EVENT THE ADMINISTRATIVE AGENT OR SUCH LENDER IS REQUIRED TO
REPAY SUCH REFUND TO SUCH GOVERNMENTAL AUTHORITY. THIS SECTION SHALL NOT BE
CONSTRUED TO REQUIRE THE ADMINISTRATIVE AGENT OR ANY LENDER TO MAKE AVAILABLE
ITS TAX RETURNS (OR ANY OTHER INFORMATION RELATING TO ITS TAXES WHICH IT DEEMS
CONFIDENTIAL) TO THE BORROWER OR ANY OTHER PERSON.

 

33

--------------------------------------------------------------------------------


 

Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

 


(DDD)                   THE BORROWER SHALL MAKE EACH PAYMENT REQUIRED TO BE MADE
BY IT HEREUNDER (WHETHER OF PRINCIPAL, INTEREST, FEES OR REIMBURSEMENT OF LC
DISBURSEMENTS, OR OF AMOUNTS PAYABLE UNDER SECTION 2.13, 2.14 OR 2.15, OR
OTHERWISE) PRIOR TO 12:00 NOON, NEW YORK CITY TIME, ON THE DATE WHEN DUE, IN
IMMEDIATELY AVAILABLE FUNDS, WITHOUT SET-OFF OR COUNTERCLAIM.  ANY AMOUNTS
RECEIVED AFTER SUCH TIME ON ANY DATE MAY, IN THE DISCRETION OF THE
ADMINISTRATIVE AGENT, BE DEEMED TO HAVE BEEN RECEIVED ON THE NEXT SUCCEEDING
BUSINESS DAY FOR PURPOSES OF CALCULATING INTEREST THEREON.  ALL SUCH PAYMENTS
SHALL BE MADE TO THE ADMINISTRATIVE AGENT AT ITS OFFICES AT 270 PARK AVENUE, NEW
YORK, NEW YORK, EXCEPT PAYMENTS TO BE MADE DIRECTLY TO THE ISSUING BANK AS
EXPRESSLY PROVIDED HEREIN AND EXCEPT THAT PAYMENTS PURSUANT TO SECTIONS 2.13,
2.14, 2.15 AND 9.03 SHALL BE MADE DIRECTLY TO THE PERSONS ENTITLED THERETO.  THE
ADMINISTRATIVE AGENT SHALL DISTRIBUTE ANY SUCH PAYMENTS RECEIVED BY IT FOR THE
ACCOUNT OF ANY OTHER PERSON TO THE APPROPRIATE RECIPIENT PROMPTLY FOLLOWING
RECEIPT THEREOF.  IF ANY PAYMENT HEREUNDER SHALL BE DUE ON A DAY THAT IS NOT A
BUSINESS DAY, THE DATE FOR PAYMENT SHALL BE EXTENDED TO THE NEXT SUCCEEDING
BUSINESS DAY, AND, IN THE CASE OF ANY PAYMENT ACCRUING INTEREST, INTEREST
THEREON SHALL BE PAYABLE FOR THE PERIOD OF SUCH EXTENSION.  ALL PAYMENTS
HEREUNDER SHALL BE MADE IN DOLLARS.


 


(EEE)                      IF AT ANY TIME INSUFFICIENT FUNDS ARE RECEIVED BY AND
AVAILABLE TO THE ADMINISTRATIVE AGENT TO PAY FULLY ALL AMOUNTS OF PRINCIPAL,
UNREIMBURSED LC DISBURSEMENTS, INTEREST AND FEES THEN DUE HEREUNDER, SUCH FUNDS
SHALL BE APPLIED (I) FIRST, TOWARDS PAYMENT OF INTEREST AND FEES THEN DUE
HEREUNDER, RATABLY AMONG THE PARTIES ENTITLED THERETO IN ACCORDANCE WITH THE
AMOUNTS OF INTEREST AND FEES THEN DUE SUCH PARTIES, AND (II) SECOND, TOWARDS
PAYMENT OF PRINCIPAL AND UNREIMBURSED LC DISBURSEMENTS THEN DUE HEREUNDER,
RATABLY AMONG THE PARTIES ENTITLED THERETO IN ACCORDANCE WITH THE AMOUNTS OF
PRINCIPAL AND UNREIMBURSED LC DISBURSEMENTS THEN DUE SUCH PARTIES.


 


(FFF)                            IF ANY LENDER SHALL, BY EXERCISING ANY RIGHT OF
SET-OFF OR COUNTERCLAIM OR OTHERWISE, OBTAIN PAYMENT IN RESPECT OF ANY PRINCIPAL
OF OR INTEREST ON ANY OF ITS LOANS OR PARTICIPATIONS IN LC DISBURSEMENTS
RESULTING IN SUCH LENDER RECEIVING PAYMENT OF A GREATER PROPORTION OF THE
AGGREGATE AMOUNT OF ITS LOANS AND PARTICIPATIONS IN LC DISBURSEMENTS AND ACCRUED
INTEREST THEREON THAN THE PROPORTION RECEIVED BY ANY OTHER LENDER, THEN THE
LENDER RECEIVING SUCH GREATER PROPORTION SHALL PURCHASE (FOR CASH AT FACE VALUE)
PARTICIPATIONS IN THE LOANS AND PARTICIPATIONS IN LC DISBURSEMENTS OF OTHER
LENDERS TO THE EXTENT NECESSARY SO THAT THE BENEFIT OF ALL SUCH PAYMENTS SHALL
BE SHARED BY THE LENDERS RATABLY IN ACCORDANCE WITH THE AGGREGATE AMOUNT OF
PRINCIPAL OF AND ACCRUED INTEREST ON THEIR RESPECTIVE LOANS AND PARTICIPATIONS
IN LC DISBURSEMENTS; PROVIDED THAT (I) IF ANY SUCH PARTICIPATIONS ARE PURCHASED
AND ALL OR ANY PORTION OF THE PAYMENT GIVING RISE THERETO IS RECOVERED,  SUCH
PARTICIPATIONS SHALL BE RESCINDED AND THE PURCHASE PRICE RESTORED TO THE EXTENT
OF SUCH RECOVERY, WITHOUT INTEREST, AND (II) THE PROVISIONS OF THIS PARAGRAPH
SHALL NOT BE CONSTRUED TO APPLY TO ANY PAYMENT MADE BY THE BORROWER PURSUANT TO
AND IN ACCORDANCE WITH THE EXPRESS TERMS OF THIS AGREEMENT OR ANY PAYMENT
OBTAINED BY A LENDER AS CONSIDERATION FOR THE ASSIGNMENT OF OR SALE OF A
PARTICIPATION IN ANY OF ITS LOANS OR PARTICIPATIONS IN LC DISBURSEMENTS TO ANY
ASSIGNEE OR PARTICIPANT, OTHER THAN TO THE BORROWER OR ANY SUBSIDIARY OR
AFFILIATE THEREOF (AS TO WHICH THE PROVISIONS OF THIS PARAGRAPH SHALL APPLY). 
THE BORROWER CONSENTS TO THE FOREGOING AND AGREES, TO THE EXTENT IT MAY
EFFECTIVELY DO SO UNDER APPLICABLE LAW, THAT ANY LENDER ACQUIRING A
PARTICIPATION PURSUANT TO THE

 

34

--------------------------------------------------------------------------------


 


FOREGOING ARRANGEMENTS MAY EXERCISE AGAINST THE BORROWER RIGHTS OF SET-OFF AND
COUNTERCLAIM WITH RESPECT TO SUCH PARTICIPATION AS FULLY AS IF SUCH LENDER WERE
A DIRECT CREDITOR OF THE BORROWER IN THE AMOUNT OF SUCH PARTICIPATION.


 


(GGG)                   UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
NOTICE FROM THE BORROWER PRIOR TO THE DATE ON WHICH ANY PAYMENT IS DUE THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE LENDERS OR THE ISSUING BANK
HEREUNDER THAT THE BORROWER WILL NOT MAKE SUCH PAYMENT, THE ADMINISTRATIVE AGENT
MAY ASSUME THAT THE BORROWER HAS MADE SUCH PAYMENT ON SUCH DATE IN ACCORDANCE
HEREWITH AND MAY, IN RELIANCE UPON SUCH ASSUMPTION, DISTRIBUTE TO THE LENDERS OR
THE ISSUING BANK, AS THE CASE MAY BE, THE AMOUNT DUE.  IN SUCH EVENT, IF THE
BORROWER HAS NOT IN FACT MADE SUCH PAYMENT, THEN EACH OF THE LENDERS OR THE
ISSUING BANK, AS THE CASE MAY BE, SEVERALLY AGREES TO REPAY TO THE
ADMINISTRATIVE AGENT FORTHWITH ON DEMAND THE AMOUNT SO DISTRIBUTED TO SUCH
LENDER OR THE ISSUING BANK WITH INTEREST THEREON, FOR EACH DAY FROM AND
INCLUDING THE DATE SUCH AMOUNT IS DISTRIBUTED TO IT TO BUT EXCLUDING THE DATE OF
PAYMENT TO THE ADMINISTRATIVE AGENT, AT THE GREATER OF THE FEDERAL FUNDS
EFFECTIVE RATE AND A RATE DETERMINED BY THE ADMINISTRATIVE AGENT IN ACCORDANCE
WITH BANKING INDUSTRY RULES ON INTERBANK COMPENSATION.


 


(HHH)                   IF ANY LENDER SHALL FAIL TO MAKE ANY PAYMENT REQUIRED TO
BE MADE BY IT PURSUANT TO SECTION 2.04(D) OR (E), 2.05(B) OR 2.16(D), THEN THE
ADMINISTRATIVE AGENT MAY, IN ITS DISCRETION (NOTWITHSTANDING ANY CONTRARY
PROVISION HEREOF), APPLY ANY AMOUNTS THEREAFTER RECEIVED BY THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF SUCH LENDER TO SATISFY SUCH LENDER’S OBLIGATIONS UNDER
SUCH SECTIONS UNTIL ALL SUCH UNSATISFIED OBLIGATIONS ARE FULLY PAID.


 

Mitigation Obligations; Replacement of Lenders.

 


(III)                               IF ANY LENDER REQUESTS COMPENSATION UNDER
SECTION 2.13, OR IF THE BORROWER IS REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO ANY
LENDER OR ANY GOVERNMENTAL AUTHORITY FOR THE ACCOUNT OF ANY LENDER PURSUANT TO
SECTION 2.15, THEN SUCH LENDER SHALL USE REASONABLE EFFORTS TO DESIGNATE A
DIFFERENT LENDING OFFICE FOR FUNDING OR BOOKING ITS LOANS HEREUNDER OR TO ASSIGN
ITS RIGHTS AND OBLIGATIONS HEREUNDER TO ANOTHER OF ITS OFFICES, BRANCHES OR
AFFILIATES, IF, IN THE JUDGMENT OF SUCH LENDER, SUCH DESIGNATION OR ASSIGNMENT
(I) WOULD ELIMINATE OR REDUCE AMOUNTS PAYABLE PURSUANT TO SECTION 2.13 OR 2.15,
AS THE CASE MAY BE, IN THE FUTURE AND (II) WOULD NOT SUBJECT SUCH LENDER TO ANY
UNREIMBURSED COST OR EXPENSE AND WOULD NOT OTHERWISE BE DISADVANTAGEOUS TO SUCH
LENDER.  THE BORROWER HEREBY AGREES TO PAY ALL REASONABLE COSTS AND EXPENSES
INCURRED BY ANY LENDER IN CONNECTION WITH ANY SUCH DESIGNATION OR ASSIGNMENT.


 


(JJJ)                               IF ANY LENDER REQUESTS COMPENSATION UNDER
SECTION 2.13, OR IF THE BORROWER IS REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO ANY
LENDER OR ANY GOVERNMENTAL AUTHORITY FOR THE ACCOUNT OF ANY LENDER PURSUANT TO
SECTION 2.15, OR IF ANY LENDER DEFAULTS IN ITS OBLIGATION TO FUND LOANS
HEREUNDER, THEN THE BORROWER MAY, AT ITS SOLE EXPENSE AND EFFORT, UPON NOTICE TO
SUCH LENDER AND THE ADMINISTRATIVE AGENT, REQUIRE SUCH LENDER TO ASSIGN AND
DELEGATE, WITHOUT RECOURSE (IN ACCORDANCE WITH AND SUBJECT TO THE RESTRICTIONS
CONTAINED IN SECTION 9.04), ALL ITS INTERESTS, RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT TO AN ASSIGNEE THAT SHALL ASSUME SUCH OBLIGATIONS (WHICH ASSIGNEE MAY
BE ANOTHER LENDER, IF A LENDER ACCEPTS SUCH ASSIGNMENT); PROVIDED THAT (I) THE
BORROWER SHALL HAVE RECEIVED THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE
AGENT, WHICH CONSENT SHALL NOT UNREASONABLY BE WITHHELD, (II) SUCH LENDER SHALL
HAVE RECEIVED

 

35

--------------------------------------------------------------------------------


 


PAYMENT OF AN AMOUNT EQUAL TO THE OUTSTANDING PRINCIPAL OF ITS LOANS AND
PARTICIPATIONS IN LC DISBURSEMENTS, ACCRUED INTEREST THEREON, ACCRUED FEES AND
ALL OTHER AMOUNTS PAYABLE TO IT HEREUNDER, FROM THE ASSIGNEE (TO THE EXTENT OF
SUCH OUTSTANDING PRINCIPAL AND ACCRUED INTEREST AND FEES) OR THE BORROWER (IN
THE CASE OF ALL OTHER AMOUNTS) AND (III) IN THE CASE OF ANY SUCH ASSIGNMENT
RESULTING FROM A CLAIM FOR COMPENSATION UNDER SECTION 2.13 OR PAYMENTS REQUIRED
TO BE MADE PURSUANT TO SECTION 2.15, SUCH ASSIGNMENT WILL RESULT IN A REDUCTION
IN SUCH COMPENSATION OR PAYMENTS.  A LENDER SHALL NOT BE REQUIRED TO MAKE ANY
SUCH ASSIGNMENT AND DELEGATION IF, PRIOR THERETO, AS A RESULT OF A WAIVER BY
SUCH LENDER OR OTHERWISE, THE CIRCUMSTANCES ENTITLING THE BORROWER TO REQUIRE
SUCH  ASSIGNMENT AND DELEGATION CEASE TO APPLY.


 


ARTICLE III

REPRESENTATIONS AND WARRANTIES


 

Each of the Borrower and Parent represents and warrants to the Lenders that:

 

Organization; Powers.  Each of the Parent, Borrower and the Material
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to own or lease its material property and to carry on its business as
now conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required.

 

Authorization; Enforceability.  The Transactions are within the corporate powers
of each of the Parent, the Borrower and each of the Subsidiaries and have been
duly authorized by all necessary corporate and, if required, stockholder
action.  This Agreement and each other Credit Document has been duly executed
and delivered by each of the Parent, the Borrower and each of the Subsidiaries
party hereto or thereto and constitutes a legal, valid and binding obligation of
each of the Parent, the Borrower and each of the Subsidiaries party thereto or
thereto, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

 

Governmental Approvals; No Conflicts.  The Transactions (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect, (b) will not violate any applicable law or regulation or
the charter, by-laws or other organizational documents of the Parent, the
Borrower or any of the Subsidiaries or any order of any Governmental Authority,
(c) will not violate or result in a default under any material indenture,
material agreement or other material instrument binding upon the Parent, the
Borrower or any of the Subsidiaries or its assets, and (d) will not result in
the creation or imposition of any Lien on any asset of the Parent, the Borrower
or any of the Subsidiaries.

 

36

--------------------------------------------------------------------------------


 

Financial Condition; No Material Adverse Change.

 


(A)                                  THE PARENT HAS HERETOFORE FURNISHED TO THE
LENDERS ITS CONSOLIDATED BALANCE SHEET AND STATEMENTS OF INCOME, STOCKHOLDERS
EQUITY AND CASH FLOWS AS OF AND FOR THE FISCAL YEARS ENDED APRIL 30, 2003 AND
APRIL 30, 2004, RESPECTIVELY, REPORTED ON BY DELOITTE & TOUCHE LLP, INDEPENDENT
PUBLIC ACCOUNTANTS.  SUCH FINANCIAL STATEMENTS PRESENT FAIRLY, IN ALL MATERIAL
RESPECTS, THE FINANCIAL CONDITION AND RESULTS OF OPERATIONS AND CASH FLOWS OF
THE PARENT AND ITS CONSOLIDATED SUBSIDIARIES AS OF SUCH DATES AND FOR SUCH
PERIODS IN ACCORDANCE WITH GAAP.


 


(B)                                 SINCE APRIL 30, 2004, NO EVENTS AND
CONDITIONS HAVE OCCURRED THAT HAVE HAD, OR WOULD REASONABLY BE EXPECTED TO HAVE,
A MATERIAL ADVERSE EFFECT ON THE BUSINESS, OPERATIONS, PROPERTY OR CONDITION
(FINANCIAL OR OTHERWISE), OF THE PARENT AND ITS CONSOLIDATED SUBSIDIARIES, TAKEN
AS A WHOLE.


 

Properties.

 


(C)                                  EACH OF THE PARENT, THE BORROWER AND THE
SUBSIDIARIES HAS GOOD TITLE TO, OR VALID LEASEHOLD INTERESTS IN, ALL ITS REAL
AND PERSONAL PROPERTY MATERIAL TO ITS BUSINESS FREE AND CLEAR OF ANY LIENS,
EXCEPT LIENS PERMITTED UNDER SECTION 6.04 AND MINOR DEFECTS IN TITLE THAT DO NOT
INTERFERE WITH ITS ABILITY TO CONDUCT ITS BUSINESS AS CURRENTLY CONDUCTED OR TO
UTILIZE SUCH PROPERTIES FOR THEIR INTENDED PURPOSES.


 


(D)                                 EACH OF THE PARENT, THE BORROWER AND THE
SUBSIDIARIES OWNS, OR IS LICENSED TO USE, ALL TRADEMARKS, TRADENAMES,
COPYRIGHTS, PATENTS AND OTHER INTELLECTUAL PROPERTY MATERIAL TO ITS BUSINESS,
AND THE USE THEREOF BY THE PARENT, THE BORROWER AND THE SUBSIDIARIES DOES NOT
INFRINGE UPON THE RIGHTS OF ANY OTHER PERSON EXCEPT FOR SUCH INFRINGEMENTS THAT,
THE EFFECT OF WHICH INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON THE BUSINESS OF THE PARENT, THE
BORROWER AND THE SUBSIDIARIES, TAKEN AS A WHOLE.


 

Litigation and Environmental Matters.

 


(E)                                  OTHER THAN TO THE EXTENT DISCLOSED IN THE
DISCLOSED MATTERS, THERE ARE NO MATERIAL ACTIONS, SUITS OR PROCEEDINGS BY OR
BEFORE ANY ARBITRATOR OR GOVERNMENTAL AUTHORITY PENDING AGAINST OR, TO THE
KNOWLEDGE OF THE PARENT OR THE BORROWER, THREATENED AGAINST OR AFFECTING THE
PARENT, THE BORROWER OR ANY OF THE SUBSIDIARIES (I) AS TO WHICH THERE IS A
REASONABLE POSSIBILITY OF AN ADVERSE DETERMINATION THAT, INDIVIDUALLY OR IN THE
AGGREGATE, COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON THE
BUSINESS OF PARENT AND ITS SUBSIDIARIES, TAKEN AS A WHOLE, OR (II) THAT INVOLVE
THIS AGREEMENT, ANY OF THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS.


 


(F)                                    NEITHER THE PARENT, THE BORROWER NOR ANY
OF THE SUBSIDIARIES (I) HAS FAILED TO COMPLY WITH ANY ENVIRONMENTAL LAW OR TO
OBTAIN, MAINTAIN OR COMPLY WITH ANY PERMIT, LICENSE OR OTHER APPROVAL REQUIRED
UNDER ANY ENVIRONMENTAL LAW THE FAILURE OF WHICH COULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT ON THE BUSINESS OF PARENT AND ITS SUBSIDIARIES
TAKEN AS A WHOLE, (II) HAS BECOME SUBJECT TO ANY ENVIRONMENTAL LIABILITY THAT,
INDIVIDUALLY OR IN THE AGGREGATE, COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT ON THE BUSINESS OF THE PARENT AND ITS SUBSIDIARIES TAKEN
AS A WHOLE, (III) HAS RECEIVED NOTICE OF ANY CLAIM WITH RESPECT TO ANY
ENVIRONMENTAL LIABILITY THAT, INDIVIDUALLY OR IN THE AGGREGATE,

 

37

--------------------------------------------------------------------------------


 


COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON THE BUSINESS
OF THE PARENT AND ITS SUBSIDIARIES, TAKEN AS A WHOLE OR (IV) KNOWS OF ANY BASIS
FOR ANY ENVIRONMENTAL LIABILITY THAT, INDIVIDUALLY OR IN THE AGGREGATE, COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE IMPACT ON THE BUSINESS OF THE
PARENT AND ITS CONSOLIDATED SUBSIDIARIES, TAKEN AS A WHOLE.


 

Compliance with Laws and Agreements; No Default.  Each of the Parent, the
Borrower and the Subsidiaries is in compliance with all laws, regulations and
orders of any Governmental Authority applicable to it or its property and all
indentures, agreements and other instruments binding upon it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.  No Default or
Event of Default has occurred and is continuing.

 

Investment and Holding Company Status.  Neither the Parent, the Borrower nor any
of the Subsidiaries is (a) an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended, or (b) a
“holding company” as defined in, or subject to regulation under, the Public
Utility Holding Company Act of 1935, as amended.

 

Taxes.  Each of the Parent, the Borrower and the Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Parent, the Borrower or such Subsidiary, as
applicable, has set aside on its books adequate reserves in conformity with GAAP
or (b) to the extent that the failure to do so could not reasonably be expected
to result in a Material Adverse Effect.

 

ERISA.  No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect.  The present value of all accumulated benefit
obligations of all underfunded Plans (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $10,000,000 the fair market value of the assets of all such underfunded
Plans.

 

Solvency.  Each of the Borrower and the Parent is and the Credit Parties, taken
as a whole, are Solvent.

 

Use of Proceeds.  The Letters of Credit and the proceeds of the Loans that have
been disbursed to or on behalf of the Borrower have not been used by any Credit
Party for purposes other than to finance the working capital needs,
acquisitions, or general corporate purposes of the Parent, the Borrower and the
Subsidiaries.

 

Margin Regulations.  No Credit Party is engaged in the business of extending
credit for the purpose of purchasing or carrying margin stock (within the
meaning of Regulation U of the Federal Reserve Board), and no proceeds of any
Loan, and no Letter of Credit, will be used by any Credit Party to purchase or
carry any such margin stock or to extend credit to others for the purpose of
purchasing or carrying any such margin stock in contravention of Regulation T, U
or X of the Board.

 

38

--------------------------------------------------------------------------------


 

Disclosure.  The Borrower has disclosed to the Lenders all agreements,
instruments and corporate or other restrictions to which it, the Parent, or any
of the Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.  As of the Effective Date, the Information Memorandum
furnished by the Borrower to the Administrative Agent, taken as a whole, does
not contain any material misstatement of fact or omit to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading provided that, with respect to
projected financial information the Parent and the Borrower represent only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time; provided further, that, with respect to general
industry information provided by public or third party sources, the Parent and
the Borrower represent only to the best of their knowledge.  None of the
reports, financial statements, certificates or other information furnished by or
on behalf of the Borrower to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement or delivered hereunder (as
modified or supplemented by other information so furnished) when, taken as a
whole, contains any material misstatement of fact or omits to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, the Parent and the Borrower represent only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time; provided, further, that, with respect to general
industry information provided by public or third party sources, the Parent and
the Borrower represent only to the best of their knowledge.  The Credit Parties
have delivered to the Administrative Agent certain projections relating to the
Parent and its consolidated Subsidiaries and have included certain projections
in documents or materials that have been delivered to the Administrative Agent. 
All such projections prepared by or on behalf of the Parent, the Borrower or the
Subsidiaries are based on good faith estimates and assumptions believed to be
reasonable at the time made provided, however, that the Parent, the Borrower or
the Subsidiaries make no representation or warranty that such assumptions will
prove in the future to be accurate or that the Parent, the Borrower or the
Subsidiaries will achieve the financial results reflected in such projections.

 


ARTICLE IV

CONDITIONS


 

Effective Date.  The obligations of the Lenders to make Loans and of the Issuing
Bank to issue Letters of Credit hereunder shall not become effective until the
date on which each of the following conditions is satisfied (or waived in
accordance with Section 9.02):

 


(A)                                  CREDIT DOCUMENTS.  THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED FROM EACH PARTY HERETO OR THERETO A COUNTERPART OF THIS
AGREEMENT AND EACH OF THE OTHER CREDIT DOCUMENTS, EACH EXECUTED AND DELIVERED BY
SUCH PARTY.


 


(B)                                 OPINION OF COUNSEL.  THE ADMINISTRATIVE
AGENT SHALL HAVE RECEIVED A FAVORABLE WRITTEN OPINION (ADDRESSED TO THE
ADMINISTRATIVE AGENT AND THE LENDERS AND DATED THE EFFECTIVE DATE) OF (I)
SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP, COUNSEL FOR THE PARENT AND

 

39

--------------------------------------------------------------------------------


 


TAX SERVICES OF AMERICA, INC., SUBSTANTIALLY IN THE FORM OF EXHIBIT C-1 AND (II)
PIPER RUDNICK LLP, COUNSEL FOR THE BORROWER AND HEWFANT, INC., SUBSTANTIALLY IN
THE FORM OF EXHIBIT C-2.


 


(C)                                  CORPORATE DOCUMENTS FOR THE CREDIT
PARTIES.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED, WITH COPIES FOR EACH OF
THE LENDERS, (1) A CERTIFICATE OF THE SECRETARY OR AN ASSISTANT SECRETARY OF
EACH CREDIT PARTY DATED THE EFFECTIVE DATE AND CERTIFYING (I) THAT ATTACHED
THERETO IS A TRUE AND COMPLETE COPY OF THE CERTIFICATE OF INCORPORATION AND
BY-LAWS OF SUCH CREDIT PARTY AS IN EFFECT ON THE EFFECTIVE DATE, (II) THAT
ATTACHED THERETO IS A TRUE AND COMPLETE COPY OF RESOLUTIONS ADOPTED BY THE BOARD
OF DIRECTORS OF SUCH CREDIT PARTY AUTHORIZING THE BORROWINGS AND OTHER
EXTENSIONS OF CREDIT HEREUNDER (IN THE CASE OF THE BORROWER) AND THE EXECUTION,
DELIVERY AND PERFORMANCE IN ACCORDANCE WITH THEIR RESPECTIVE TERMS OF EACH
CREDIT DOCUMENT TO WHICH SUCH CREDIT PARTY IS A PARTY, (III) AS TO THE
INCUMBENCY AND SPECIMEN SIGNATURE OF EACH OFFICER OF SUCH CREDIT PARTY EXECUTING
THIS AGREEMENT OR ANY OTHER DOCUMENT DELIVERED BY IT IN CONNECTION HEREWITH
(SUCH CERTIFICATE TO CONTAIN A CERTIFICATION BY ANOTHER OFFICER OF SUCH CREDIT
PARTY AS TO THE INCUMBENCY AND SIGNATURE OF THE OFFICER SIGNING THE CERTIFICATE
REFERRED TO IN THIS PARAGRAPH (C)) AND (IV) WITH RESPECT TO THE BORROWER, THAT
ATTACHED THERETO ARE TRUE AND COMPLETE COPIES OF THE RELATED TRANSACTION
DOCUMENTS AND (2) A GOOD STANDING CERTIFICATE OF (I) THE SECRETARY OF STATE (OR
COMPARABLE OFFICIAL) OF THE JURISDICTION OF INCORPORATION OF THE PARENT, THE
BORROWER AND EACH OTHER CREDIT PARTY, DATED AS OF A DATE RECENT TO THE EFFECTIVE
DATE, CERTIFYING THAT THE PARENT, THE BORROWER OR SUCH OTHER CREDIT PARTY, AS
THE CASE MAY BE, IS A CORPORATION DULY ORGANIZED AND IN GOOD STANDING UNDER THE
LAWS OF SUCH JURISDICTION, AND (II) EXCEPT AS PROVIDED IN SECTION 4.3 BELOW, THE
SECRETARY OF STATE (OR COMPARABLE OFFICIAL) OF EACH JURISDICTION IN WHICH THE
PARENT, THE BORROWER OR ANY OTHER CREDIT PARTY IS REQUIRED TO BE QUALIFIED TO
TRANSACT BUSINESS AS A FOREIGN CORPORATION, DATED AS OF A DATE RECENT TO THE
EFFECTIVE DATE, CERTIFYING THAT THE PARENT, THE BORROWER OR SUCH OTHER CREDIT
PARTY, AS THE CASE MAY BE, IS QUALIFIED TO DO BUSINESS AND IS IN GOOD STANDING
IN EACH SUCH JURISDICTION.


 


(D)                                 FINANCIAL STATEMENTS.  THE ADMINISTRATIVE
AGENT AND THE LENDERS SHALL HAVE RECEIVED AUDITED CONSOLIDATED FINANCIAL
STATEMENTS OF THE PARENT FOR THE FISCAL YEAR ENDED APRIL 30, 2004 ACCEPTABLE TO
THE ADMINISTRATIVE AGENT AND EACH LENDER IN ITS SOLE DISCRETION.


 


(E)                                  SOLVENCY CERTIFICATE.  THE ADMINISTRATIVE
AGENT SHALL HAVE RECEIVED, WITH COPIES FOR EACH OF THE LENDERS, A CERTIFICATE OF
A FINANCIAL OFFICER STATING THAT EACH OF THE PARENT AND THE BORROWER IS, AND THE
CREDIT PARTIES, TAKEN AS A WHOLE, ARE SOLVENT AFTER GIVING EFFECT TO THE INITIAL
LOANS AND LETTERS OF CREDIT AND THE PAYMENT OF ALL ESTIMATED LEGAL, ACCOUNTING
AND OTHER FEES RELATED HERETO AND THERETO.


 


(F)                                    NO MATERIAL ADVERSE EFFECT.  THE
ADMINISTRATIVE AGENT SHALL BE SATISFIED THAT, SINCE THE DATE OF THE MOST RECENT
AUDITED FINANCIAL STATEMENTS OF THE PARENT AND ITS SUBSIDIARIES, NO EVENTS OR
CONDITIONS SHALL HAVE OCCURRED THAT HAVE HAD, OR COULD REASONABLY BE EXPECTED TO
HAVE, A MATERIAL ADVERSE EFFECT.


 


(G)                                 PAYMENT OF FEES AND EXPENSES.  THE
ADMINISTRATIVE AGENT SHALL BE SATISFIED THAT ALL AMOUNTS DUE AND PAYABLE TO THE
ADMINISTRATIVE AGENT, THE SOLE LEAD ARRANGER AND THE LENDERS PURSUANT HERETO OR
WITH REGARD TO THE TRANSACTIONS CONTEMPLATED HEREBY (INCLUDING, WITHOUT
LIMITATION, THE FEES REQUIRED TO BE PAID PURSUANT TO THAT CERTAIN FEE LETTER
DATED

 

40

--------------------------------------------------------------------------------


 


AS OF APRIL 22, 2004 AMONG THE PARENT, THE ADMINISTRATIVE AGENT AND THE SOLE
LEAD ARRANGER) HAVE BEEN OR ARE SIMULTANEOUSLY BEING PAID.


 


(H)                                 COMMITMENT LETTER.  EACH OF THE TERMS AND
CONDITIONS SET FORTH IN THE COMMITMENT LETTER SHALL HAVE BEEN SATISFIED OR
WAIVED IN WRITING BY THE ADMINISTRATIVE AGENT.


 


(I)                                     NO DEFAULT.  AT THE TIME OF AND
IMMEDIATELY AFTER GIVING EFFECT TO THE LOANS, NO DEFAULT OR EVENT OF DEFAULT
SHALL HAVE OCCURRED AND BE CONTINUING.


 


(J)                                     REPRESENTATIONS AND WARRANTIES.  THE
REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS AGREEMENT AND THE OTHER CREDIT
DOCUMENTS SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS (EXCEPT TO THE
EXTENT SUCH REPRESENTATIONS AND WARRANTIES ARE OTHERWISE QUALIFIED BY
MATERIALITY IN WHICH CASE THEY SHALL BE TRUE AND CORRECT IN ALL RESPECTS) ON AND
AS OF THE EFFECTIVE DATE (UNLESS STATED TO RELATE SOLELY TO AN EARLIER DATE, IN
WHICH CASE SUCH REPRESENTATIONS AND WARRANTIES SHALL BE TRUE AND CORRECT IN ALL
MATERIAL RESPECTS AS OF SUCH EARLIER DATE).


 


(K)                                  SENIOR UNSECURED NOTES.  THE SENIOR
UNSECURED NOTES SHALL HAVE BEEN ISSUED CONTEMPORANEOUSLY WITH THE EXECUTION AND
DELIVERY OF THE CREDIT DOCUMENT IN AMOUNTS AND ON TERMS REASONABLY SATISFACTORY
TO THE ADMINISTRATIVE AGENT.


 


(L)                                     INITIAL PUBLIC OFFERING.  THE PARENT
INITIAL PUBLIC OFFERING SHALL HAVE OCCURRED IN AMOUNTS AND ON TERMS REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT.


 


(M)                               APPROVALS.  ALL GOVERNMENTAL AUTHORITY AND
MATERIAL THIRD PARTY CONSENTS OR APPROVALS NECESSARY, OR IN THE DISCRETION OF
THE ADMINISTRATIVE AGENT, ADVISABLE IN CONNECTION WITH THE TRANSACTIONS AND THE
CONTINUING OPERATIONS OF THE PARENT, THE BORROWER AND THE SUBSIDIARIES SHALL
HAVE BEEN OBTAINED AND BE IN FULL FORCE AND EFFECT.


 


(N)                                 LITIGATION.  NO LITIGATION BY ANY PERSON
SHALL BE PENDING OR, TO EITHER THE PARENT’S OR THE BORROWER’S KNOWLEDGE,
THREATENED WITH RESPECT TO THE TRANSACTION OR ANY DOCUMENTATION EXECUTED IN
CONNECTION THEREWITH OR WHICH THE ADMINISTRATIVE AGENT OR ANY OF THE LENDERS
SHALL DETERMINE WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(O)                                 OFFICER’S CERTIFICATE.  THE ADMINISTRATIVE
AGENT SHALL HAVE RECEIVED, WITH COPIES FOR EACH OF THE LENDERS, A CERTIFICATE OF
A RESPONSIBLE OFFICER TO THE EFFECT THAT THE CONDITIONS SET FORTH IN THIS
SECTION HAVE BEEN SATISFIED OR WAIVED.


 


(P)                                 OTHER DOCUMENTS.  THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED SUCH OTHER DOCUMENTS AND CERTIFICATES AS THE ADMINISTRATIVE
AGENT MAY REASONABLY REQUIRE.


 


(Q)                                 DATE OF CLOSING.  THE UNDERWRITING AGREEMENT
TO BE ENTERED INTO IN CONNECTION WITH THE PARENT INITIAL PUBLIC OFFERING SHALL
HAVE BEEN EXECUTED AND FOUR BUSINESS DAYS SHALL HAVE PASSED SINCE SUCH
EXECUTION.


 

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. 
Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective unless each of the foregoing conditions is satisfied (or waived
pursuant to

 

41

--------------------------------------------------------------------------------


 

Section 9.02) at or prior to 3:00 p.m., New York City time, on July 15, 2004
(and, in the event such conditions are not so satisfied or waived, the
Commitments shall terminate at such time).

 

Each Credit Event.  The obligation of each Lender to make a Loan, and of the
Issuing Bank to issue, renew or extend any Letter of Credit, is subject to the
satisfaction of the following conditions:

 


(R)                                    THE REPRESENTATIONS AND WARRANTIES SET
FORTH IN THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS SHALL BE TRUE AND CORRECT
IN ALL MATERIAL RESPECTS (EXCEPT TO THE EXTENT SUCH REPRESENTATIONS AND
WARRANTIES ARE OTHERWISE QUALIFIED BY MATERIALITY IN WHICH CASE THEY SHALL BE
TRUE AND CORRECT IN ALL RESPECTS) ON AND AS OF THE DATE OF SUCH LOAN OR THE DATE
OF ISSUANCE, RENEWAL OR EXTENSION OF SUCH LETTER OF CREDIT, AS APPLICABLE
(UNLESS STATED TO RELATE SOLELY TO AN EARLIER DATE, IN WHICH CASE SUCH
REPRESENTATIONS AND WARRANTIES SHALL BE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS AS OF SUCH EARLIER DATE).


 


(S)                                  AT THE TIME OF AND IMMEDIATELY AFTER GIVING
EFFECT TO SUCH LOAN OR THE ISSUANCE, RENEWAL OR EXTENSION OF SUCH LETTER OF
CREDIT, AS APPLICABLE, NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING.


 

Each Loan and each issuance, renewal or extension of a Letter of Credit shall be
deemed to constitute a representation and warranty by the Borrower on the date
thereof as to the matters specified in paragraphs (a) and (b) of this Section.

 

Post Closing Deliveries.  For each jurisdiction in which the Parent, the
Borrower or any other Credit Party is required to be qualified to transact
business as a foreign corporation that is set forth on Schedule 4.03, the good
standing certificate of the Secretary of State (or comparable official) of each
such jurisdiction, dated as of a date recent to the Effective Date, certifying
that the Parent, the Borrower or such other Credit Party, as the case may be, is
qualified to do business and is in good standing in each such jurisdiction shall
be delivered to the Administrative Agent, with copies for each of the Lenders,
within 60 days of the date of this Agreement.

 


ARTICLE V

AFFIRMATIVE COVENANTS


 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated  and all LC
Disbursements shall have been reimbursed, the Parent and the Borrower jointly
and severally covenant and agree with the Lenders that:

 

Financial Statements; Ratings Change and Other Information.  The Borrower will
furnish to the Administrative Agent and each Lender:

 


(A)                                  WITHIN 90 DAYS AFTER THE END OF EACH FISCAL
YEAR OF THE PARENT, ITS AUDITED CONSOLIDATED BALANCE SHEET AND RELATED
CONSOLIDATED STATEMENTS OF OPERATIONS, STOCKHOLDERS’ EQUITY AND CASH FLOWS AS OF
THE END OF AND FOR SUCH YEAR, SETTING FORTH IN EACH CASE IN COMPARATIVE

 

42

--------------------------------------------------------------------------------


 


FORM THE FIGURES AS OF THE END OF AND FOR THE PREVIOUS FISCAL YEAR, ALL REPORTED
ON BY DELOITTE & TOUCHE LLP OR OTHER INDEPENDENT PUBLIC ACCOUNTANTS OF
RECOGNIZED NATIONAL STANDING (WITHOUT A “GOING CONCERN” OR LIKE QUALIFICATION OR
EXCEPTION AND WITHOUT ANY QUALIFICATION OR EXCEPTION AS TO THE SCOPE OF SUCH
AUDIT) TO THE EFFECT THAT SUCH CONSOLIDATED FINANCIAL STATEMENTS PRESENT FAIRLY
IN ALL MATERIAL RESPECTS THE FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF
THE PARENT AND ITS CONSOLIDATED SUBSIDIARIES ON A CONSOLIDATED BASIS IN
ACCORDANCE WITH GAAP CONSISTENTLY APPLIED; PROVIDED THAT DELIVERY WITHIN THE
TIME PERIOD SPECIFIED ABOVE OF COPIES OF THE PARENT’S ANNUAL REPORT ON FORM 10-K
FOR SUCH FISCAL YEAR (TOGETHER WITH THE PARENT’S ANNUAL REPORT TO STOCKHOLDERS,
IF ANY, PREPARED PURSUANT TO RULE 14-A-3 UNDER THE EXCHANGE ACT) PREPARED IN
ACCORDANCE WITH THE REQUIREMENTS THEREFOR AND FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION SHALL BE DEEMED TO SATISFY THE REQUIREMENTS OF THIS
SECTION 5.01(A);


 


(B)                                 WITHIN 45 DAYS AFTER THE END OF EACH OF THE
FIRST THREE FISCAL QUARTERS OF EACH FISCAL YEAR OF THE PARENT, ITS UNAUDITED
CONSOLIDATED BALANCE SHEET AS OF THE END OF SUCH FISCAL QUARTER AND RELATED
UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS FOR SUCH FISCAL QUARTER AND THE
THEN ELAPSED PORTION OF SUCH FISCAL YEAR AND STATEMENTS OF CASH FLOWS FOR THE
THEN ELAPSED PORTION OF SUCH FISCAL YEAR, SETTING FORTH IN EACH CASE IN
COMPARATIVE FORM THE FIGURES FOR THE CORRESPONDING PERIOD OR PERIODS OF (OR, IN
THE CASE OF THE BALANCE SHEET, AS OF THE END OF) THE PREVIOUS FISCAL YEAR, ALL
CERTIFIED BY ONE OF ITS FINANCIAL OFFICERS AS PRESENTING FAIRLY IN ALL MATERIAL
RESPECTS THE FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF THE PARENT AND ITS
CONSOLIDATED SUBSIDIARIES ON A CONSOLIDATED BASIS IN ACCORDANCE WITH GAAP
CONSISTENTLY APPLIED, SUBJECT TO NORMAL YEAR-END AUDIT ADJUSTMENTS; PROVIDED
THAT DELIVERY WITHIN THE TIME PERIOD SPECIFIED ABOVE OF COPIES OF THE PARENT’S
QUARTERLY REPORT ON FORM 10-Q PREPARED IN ACCORDANCE WITH THE REQUIREMENTS
THEREFOR AND FILED WITH THE SECURITIES AND EXCHANGE COMMISSION SHALL BE DEEMED
TO SATISFY THE REQUIREMENTS OF THIS SECTION 5.01(B);


 


(C)                                  ON OR BEFORE THE DATE THAT IS 90 DAYS AFTER
THE BEGINNING OF EACH FISCAL YEAR, FINANCIAL PROJECTIONS OF THE PARENT AND ITS
CONSOLIDATED SUBSIDIARIES FOR SUCH FISCAL YEAR;


 


(D)                                 CONCURRENTLY WITH ANY DELIVERY OF FINANCIAL
STATEMENTS UNDER CLAUSE (A) OR (B) ABOVE, A CERTIFICATE OF A FINANCIAL OFFICER
(I) CERTIFYING AS TO WHETHER A DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND, IF
A DEFAULT OR EVENT OF DEFAULT HAS OCCURRED, SPECIFYING THE DETAILS THEREOF AND
ANY ACTION TAKEN OR PROPOSED TO BE TAKEN WITH RESPECT THERETO, (II) SETTING
FORTH REASONABLY DETAILED CALCULATIONS DEMONSTRATING WHETHER THERE HAS BEEN
COMPLIANCE WITH SECTIONS 6.01 AND 6.02 AND (III) STATING WHETHER ANY CHANGE IN
GAAP OR IN THE APPLICATION THEREOF HAS OCCURRED SINCE THE DATE OF THE AUDITED
FINANCIAL STATEMENTS REFERRED TO IN SECTION 3.04 AND, IF ANY SUCH CHANGE HAS
OCCURRED, SPECIFYING THE EFFECT OF SUCH CHANGE ON THE FINANCIAL STATEMENTS
ACCOMPANYING SUCH CERTIFICATE;


 


(E)                                  CONCURRENTLY WITH ANY DELIVERY OF FINANCIAL
STATEMENTS UNDER CLAUSE (A) ABOVE, OR PROMPTLY THEREAFTER, A LETTER ADDRESSED TO
THE BOARD OF DIRECTORS OF THE PARENT FROM THE ACCOUNTING FIRM THAT REPORTED ON
SUCH FINANCIAL STATEMENTS STATING THAT, IN CONNECTION WITH THE ACCOUNTING FIRM’S
AUDITS, NOTHING CAME TO THE ATTENTION OF SUCH FIRM THAT CAUSED IT TO BELIEVE
THAT THE PARENT FAILED TO COMPLY WITH SECTIONS 6.01, 6.02 OR 6.03 INSOFAR AS
SUCH SECTIONS RELATE TO FINANCIAL AND ACCOUNTING MATTERS, AND THAT SUCH
ACCOUNTING FIRM’S AUDIT WAS NOT DIRECTED PRIMARILY TOWARD OBTAINING KNOWLEDGE OF
NONCOMPLIANCE WITH SUCH SECTIONS;

 

43

--------------------------------------------------------------------------------


 


(F)                                    PROMPTLY AFTER SUCH FILINGS BECOME
PUBLICLY AVAILABLE, ELECTRONIC NOTICE OF THE FILING OF ALL PERIODIC AND OTHER
REPORTS AND PROXY STATEMENTS FILED BY THE PARENT OR ANY SUBSIDIARY WITH THE
SECURITIES AND EXCHANGE COMMISSION, OR ANY GOVERNMENTAL AUTHORITY SUCCEEDING TO
ANY OR ALL OF THE FUNCTIONS OF SAID COMMISSION, OR WITH ANY NATIONAL SECURITIES
EXCHANGE;


 


(G)                                 PROMPTLY AFTER MOODY’S OR S&P SHALL HAVE
ANNOUNCED A CHANGE IN THE RATING ESTABLISHED OR DEEMED TO HAVE BEEN ESTABLISHED
FOR THE INDEX DEBT, WRITTEN NOTICE OF SUCH RATING CHANGE; AND


 


(H)                                 PROMPTLY FOLLOWING ANY REQUEST THEREFOR,
SUCH OTHER INFORMATION REGARDING THE OPERATIONS, BUSINESS AFFAIRS AND FINANCIAL
CONDITION OF THE PARENT OR ANY SUBSIDIARY, OR COMPLIANCE WITH THE TERMS OF THIS
AGREEMENT OR ANY OF THE OTHER CREDIT DOCUMENTS, AS THE ADMINISTRATIVE AGENT OR
ANY LENDER MAY REASONABLY REQUEST.


 

Notices of Material Events.  The Borrower will furnish to the Administrative
Agent and each Lender prompt notice of the following:

 


(I)                                     THE OCCURRENCE OF ANY DEFAULT OR EVENT
OF DEFAULT;


 


(J)                                     THE FILING OR COMMENCEMENT OF ANY
ACTION, SUIT OR PROCEEDING BY OR BEFORE ANY ARBITRATOR OR GOVERNMENTAL AUTHORITY
AGAINST OR AFFECTING THE PARENT, THE BORROWER OR ANY AFFILIATE THEREOF THAT, IF
ADVERSELY DETERMINED, COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL
ADVERSE EFFECT;


 


(K)                                  THE OCCURRENCE OF ANY ERISA EVENT THAT,
ALONE OR TOGETHER WITH ANY OTHER ERISA EVENTS THAT HAVE OCCURRED, COULD
REASONABLY BE EXPECTED TO RESULT IN LIABILITY OF THE PARENT, THE BORROWER OR ANY
OF THE SUBSIDIARIES WHICH COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL
ADVERSE EFFECT; AND


 


(L)                                     ANY OTHER DEVELOPMENT THAT RESULTS IN,
OR COULD REASONABLY BE EXPECTED TO RESULT IN, A MATERIAL ADVERSE EFFECT.


 

Each notice delivered under this Section shall be followed within five (5)
Business Days by a statement of a Financial Officer or of an executive officer
of the Borrower setting forth the details of the event or development requiring
such notice and any action taken or proposed to be taken with respect thereto.

 

Existence; Conduct of Business.  Each of the Parent and the Borrower will, and
will cause each of the Material Subsidiaries to, do or cause to be done all
things necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of the business of the Parent and its Subsidiaries taken as a
whole; provided that the foregoing shall not prohibit any merger, consolidation,
liquidation or dissolution permitted under Section 6.05.

 

Payment of Obligations.  Each of the Parent and the Borrower will, and will
cause each of the Subsidiaries to, pay its obligations, including Tax
liabilities, that, if not paid, could result in a Material Adverse Effect before
the same shall become delinquent or in default, except

 

44

--------------------------------------------------------------------------------


 

where (a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) the Parent, the Borrower or such Subsidiary has set
aside on its books adequate reserves with respect thereto in accordance with
GAAP and (c) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect.

 

Maintenance of Properties; Insurance.  Each of the Parent and the Borrower will,
and will cause each of the Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, and (b) maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses.

 

Books and Records; Inspection Rights.  Each of the Parent and the Borrower will,
and will cause each of the Subsidiaries to, keep proper books of record and
account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities.  Each of the Parent and
the Borrower will, and will cause each of the Subsidiaries to, permit any
representatives designated by the Administrative Agent, upon reasonable prior
notice, to visit and inspect its properties during regular business hours, to
examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers and independent accountants,
all at such reasonable times and as often as reasonably requested (provided that
reasonable access to such books and records and properties shall be made
available to the Lenders if an Event of Default has occurred and is continuing).

 

Compliance with Laws and Contracts.  Each of the Parent and the Borrower will,
and will cause each of the Subsidiaries to, (i) comply with all laws, rules,
regulations and orders of any Governmental Authority applicable to it or its
property and (ii) comply with the terms and conditions of each material
contract, agreement and indenture to which it is a party, except, in each case,
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

 

Compliance with Environmental Laws.  Each of the Parent and the Borrower will,
and will cause each of the Subsidiaries to, comply in all material respects with
all applicable Environmental Laws, the failure of which could reasonably be
expected to result in a Material Adverse Effect.

 

Use of Proceeds.  The proceeds of the Loans will be used only to finance the
working capital needs, potential acquisitions and for other general corporate
purposes of the Borrower and its Subsidiaries in the ordinary course of
business.  No Letter of Credit and no part of the proceeds of any Loan will be
used by any Credit Party, whether directly or indirectly, for any purpose that
entails a violation of any of the Regulations of the Board, including
Regulations T, U and X.  Letters of Credit will be issued only to support
obligations incurred by the Parent and its Subsidiaries for general corporate
purposes.

 

New Material Subsidiaries.  Promptly and in any event within ten (10) Business
Days following the (i) organization or acquisition of any new Material
Subsidiary or (ii) delivery of financial statements pursuant to Section 5.01
that indicate that a Subsidiary (other than the Borrower) not at such time a
Subsidiary Guarantor is a Material Subsidiary, cause such Material

 

45

--------------------------------------------------------------------------------


 

Subsidiary (other than a Subsidiary that is not a “United States Person”, as
such term is defined in Section 7701(a)(30) of the Code) to execute and deliver
a Subsidiary Guaranty, together with such documents as the Administrative Agent
may request evidencing corporate action taken to authorize such execution and
delivery and the incumbency and signatures of the officers of such Material
Subsidiary.

 


ARTICLE VI

NEGATIVE COVENANTS


 

Until (i) the Commitments have expired or terminated, (ii) the principal of and
interest on each Loan and all fees  payable hereunder have been paid in full,
(iii) all Letters of Credit have expired or terminated or been cancelled and
(iv) all LC Disbursements have been reimbursed, each of the Parent and the
Borrower covenants and agrees with the Lenders that:

 

Maximum Consolidated Leverage Ratio.  The Consolidated Leverage Ratio shall not,
as determined as of the last day of each fiscal quarter ending during the
periods set forth below, exceed the maximum ratio set forth below opposite such
period:

 

Each Fiscal Quarter Ending
During the Period

 

Maximum Consolidated
Leverage Ratio

 

Effective Date through April 30, 2005

 

3.25 to 1.00

 

May 1, 2005 through April 30, 2006

 

3.00 to 1.00

 

May 1, 2006 through the Maturity Date

 

2.50 to 1.00

 

 

Minimum Consolidated Fixed Charge Coverage Ratio.  The Consolidated Fixed Charge
Coverage Ratio shall not, as determined as of the last day of each fiscal
quarter ending during the periods set forth below, be less than the minimum
ratio set forth below opposite such period:

 

Each Fiscal Quarter Ending
During the Period

 

Minimum Fixed Charge
Coverage Ratio

 

Effective Date through April 30, 2006

 

3.00 to 1.00

 

May 1, 2006 through the Maturity Date

 

3.50 to 1.00

 

 

Indebtedness.  Each of the Parent and the Borrower will not, and will not permit
any of the Subsidiaries to, create, incur, assume or permit to exist any
Indebtedness, except:

 


(A)                                  INDEBTEDNESS CREATED HEREUNDER AND UNDER
THE OTHER CREDIT DOCUMENTS;


 


(B)                                 INDEBTEDNESS EXISTING ON THE DATE HEREOF, OR
REQUIRED TO BE INCURRED PURSUANT TO A CONTRACTUAL OBLIGATION IN EXISTENCE ON THE
DATE HEREOF AND, WHICH IN EITHER CASE IS

 

46

--------------------------------------------------------------------------------


 


SET FORTH IN SCHEDULE 6.03, AND EXTENSIONS, RENEWALS AND REPLACEMENTS OF ANY
SUCH INDEBTEDNESS THAT DO NOT INCREASE THE OUTSTANDING PRINCIPAL AMOUNT THEREOF;


 


(C)                                  INDEBTEDNESS OF THE PARENT TO ANY
SUBSIDIARY AND OF ANY SUBSIDIARY TO THE PARENT OR ANY OTHER SUBSIDIARY;


 


(D)                                 GUARANTEES BY THE PARENT OF INDEBTEDNESS OF
ANY SUBSIDIARY AND BY ANY SUBSIDIARY OF INDEBTEDNESS OF THE PARENT OR ANY OTHER
SUBSIDIARY (INCLUDING, WITHOUT LIMITATION, THE GUARANTEE BY CERTAIN SUBSIDIARIES
OF THE SENIOR UNSECURED NOTES);


 


(E)                                  INDEBTEDNESS OF THE PARENT OR ANY
SUBSIDIARY INCURRED TO FINANCE THE ACQUISITION, CONSTRUCTION OR IMPROVEMENT OF
ANY ASSETS, INCLUDING CAPITAL LEASE OBLIGATIONS AND ANY INDEBTEDNESS ASSUMED IN
CONNECTION WITH THE ACQUISITION OF ANY SUCH ASSETS OR SECURED BY A LIEN ON ANY
SUCH ASSETS PRIOR TO THE ACQUISITION THEREOF, AND EXTENSIONS, RENEWALS AND
REPLACEMENTS OF ANY SUCH INDEBTEDNESS THAT DO NOT INCREASE THE OUTSTANDING
PRINCIPAL AMOUNT THEREOF; PROVIDED THAT (I) SUCH INDEBTEDNESS IS INCURRED PRIOR
TO OR WITHIN NINETY (90) DAYS AFTER SUCH ACQUISITION OR THE COMPLETION OF SUCH
CONSTRUCTION OR IMPROVEMENT AND DOES NOT EXCEED THE COST OF SUCH ACQUISITION,
CONSTRUCTION OR IMPROVEMENT AND (II) THE AGGREGATE PRINCIPAL AMOUNT OF
INDEBTEDNESS PERMITTED BY THIS CLAUSE (E) SHALL NOT EXCEED $5,000,000 AT ANY
TIME OUTSTANDING;


 


(F)                                    INDEBTEDNESS OF ANY PERSON THAT BECOMES A
SUBSIDIARY AFTER THE DATE HEREOF AND EXTENSIONS, RENEWALS AND REPLACEMENTS OF
ANY SUCH INDEBTEDNESS THAT DO NOT INCREASE THE OUTSTANDING PRINCIPAL AMOUNT
THEREOF; PROVIDED THAT (I) SUCH INDEBTEDNESS EXISTS AT THE TIME SUCH PERSON
BECOMES A SUBSIDIARY AND IS NOT CREATED IN CONTEMPLATION OF OR IN CONNECTION
WITH SUCH PERSON BECOMING A SUBSIDIARY AND (II) THE AGGREGATE PRINCIPAL AMOUNT
OF INDEBTEDNESS PERMITTED BY THIS CLAUSE (F) SHALL NOT EXCEED $5,000,000 AT ANY
TIME OUTSTANDING;


 


(G)                                 INDEBTEDNESS OF THE PARENT OR ANY SUBSIDIARY
AS AN ACCOUNT PARTY IN RESPECT OF LETTERS OF CREDIT; PROVIDED THAT THE AGGREGATE
AMOUNT OF INDEBTEDNESS PERMITTED BY THIS CLAUSE (G) SHALL NOT EXCEED $2,000,000
AT ANY TIME OUTSTANDING;


 


(H)                                 OTHER INDEBTEDNESS OF THE PARENT OR ANY
SUBSIDIARY NOT OTHERWISE PERMITTED IN THIS SECTION; PROVIDED THAT THE AGGREGATE
PRINCIPAL AMOUNT OF INDEBTEDNESS PERMITTED BY THIS CLAUSE (H) AT ANY TIME
OUTSTANDING SHALL NOT EXCEED FIFTEEN PERCENT (15%) OF CONSOLIDATED NET TANGIBLE
ASSETS;


 


(I)                                     INDEBTEDNESS ARISING FROM THE HONORING
BY A BANK OR OTHER FINANCIAL INSTITUTION OF A CHECK, DRAFT OR SIMILAR INSTRUMENT
DRAWN AGAINST INSUFFICIENT FUNDS IN THE ORDINARY COURSE OF BUSINESS; PROVIDED
THAT SUCH INDEBTEDNESS IS EXTINGUISHED WITHIN FIVE (5) BUSINESS DAYS OF
INCURRENCE;


 


(J)                                     THE SENIOR UNSECURED NOTES AND AT ANY
TIME, TO THE EXTENT THAT THE BORROWER HAS REPAID ALL OR A PORTION OF THE
OUTSTANDING PRINCIPAL AMOUNT OF THE SENIOR UNSECURED NOTES, ADDITIONAL
INDEBTEDNESS OF THE BORROWER ON TERMS NOT MATERIALLY MORE RESTRICTIVE THAN THIS
AGREEMENT (AS DETERMINED IN THE REASONABLE JUDGMENT OF THE ADMINISTRATIVE AGENT)
TO THE SENIOR UNSECURED NOTES THE AGGREGATE PRINCIPAL AMOUNT AT ANY TIME
OUTSTANDING OF WHICH SHALL NOT EXCEED FIFTY PERCENT (50%) OF THE PRINCIPAL
AMOUNT OF THE SENIOR UNSECURED NOTES REPAID AT SUCH TIME; AND

 

47

--------------------------------------------------------------------------------


 


(K)                                  LIABILITIES FOR THE LITIGATION SETTLEMENT
TO THE EXTENT NOT PAST DUE.


 

Liens.  Each of the Parent and the Borrower will not, and will not permit any of
the Subsidiaries to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof, except:

 


(L)                                     PERMITTED ENCUMBRANCES;


 


(M)                               ANY LIEN ON ANY PROPERTY OR ASSET OF THE
PARENT OR ANY SUBSIDIARY EXISTING ON THE DATE HEREOF AND SET FORTH IN
SCHEDULE 6.04; PROVIDED THAT (I) SUCH LIEN SHALL NOT APPLY TO ANY OTHER PROPERTY
OR ASSET OF THE PARENT OR ANY SUBSIDIARY AND (II) SUCH LIEN SHALL SECURE ONLY
THOSE OBLIGATIONS WHICH IT SECURES ON THE DATE HEREOF AND EXTENSIONS, RENEWALS
AND REPLACEMENTS THEREOF THAT DO NOT INCREASE THE OUTSTANDING PRINCIPAL AMOUNT
THEREOF;


 


(N)                                 ANY LIEN EXISTING ON ANY PROPERTY OR ASSET
PRIOR TO THE ACQUISITION THEREOF BY THE PARENT OR ANY SUBSIDIARY OR EXISTING ON
ANY PROPERTY OR ASSET OF ANY PERSON THAT BECOMES A SUBSIDIARY AFTER THE DATE
HEREOF PRIOR TO THE TIME SUCH PERSON BECOMES A SUBSIDIARY; PROVIDED THAT
(I) SUCH LIEN IS NOT CREATED IN CONTEMPLATION OF OR IN CONNECTION WITH SUCH
ACQUISITION OR SUCH PERSON BECOMING A SUBSIDIARY, AS THE CASE MAY BE, (II) SUCH
LIEN SHALL NOT APPLY TO ANY OTHER PROPERTY OR ASSETS OF THE PARENT OR ANY
SUBSIDIARY AND (III) SUCH LIEN SHALL SECURE ONLY THOSE OBLIGATIONS WHICH IT
SECURES ON THE DATE OF SUCH ACQUISITION OR THE DATE SUCH PERSON BECOMES A
SUBSIDIARY, AS THE CASE MAY BE AND EXTENSIONS, RENEWALS AND REPLACEMENTS THEREOF
THAT DO NOT INCREASE THE OUTSTANDING PRINCIPAL AMOUNT THEREOF;


 


(O)                                 LIENS ON ASSETS ACQUIRED, CONSTRUCTED OR
IMPROVED BY THE PARENT OR ANY SUBSIDIARY; PROVIDED THAT (I) SUCH SECURITY
INTERESTS SECURE INDEBTEDNESS PERMITTED BY CLAUSE (E) OF SECTION 6.03, (II) SUCH
SECURITY INTERESTS AND THE INDEBTEDNESS SECURED THEREBY ARE INCURRED PRIOR TO OR
WITHIN NINETY (90) DAYS AFTER SUCH ACQUISITION OR THE COMPLETION OF SUCH
CONSTRUCTION OR IMPROVEMENT, (III) THE INDEBTEDNESS SECURED THEREBY DOES NOT
EXCEED THE COST OF ACQUIRING, CONSTRUCTING OR IMPROVING SUCH ASSETS AND
(IV) SUCH SECURITY INTERESTS SHALL NOT APPLY TO ANY OTHER PROPERTY OR ASSETS OF
THE PARENT OR ANY SUBSIDIARY; AND


 


(P)                                 LIENS NOT OTHERWISE PERMITTED HEREUNDER
WHICH SECURE OBLIGATIONS NOT EXCEEDING IN THE AGGREGATE FIFTEEN PERCENT (15%) OF
CONSOLIDATED NET TANGIBLE ASSETS.


 

Fundamental Changes.

 


(Q)                                 EACH OF THE  PARENT AND THE BORROWER WILL
NOT, AND WILL NOT PERMIT ANY MATERIAL SUBSIDIARY TO, MERGE INTO OR CONSOLIDATE
WITH ANY OTHER PERSON, OR PERMIT ANY OTHER PERSON TO MERGE INTO OR CONSOLIDATE
WITH IT, OR SELL, TRANSFER, LEASE OR OTHERWISE DISPOSE OF (IN ONE TRANSACTION OR
IN A SERIES OF TRANSACTIONS) ALL OR SUBSTANTIALLY ALL OF ITS ASSETS, OR ALL OR
SUBSTANTIALLY ALL OF THE STOCK OF ANY OF THE SUBSIDIARIES (IN EACH CASE, WHETHER
NOW OWNED OR HEREAFTER ACQUIRED), OR LIQUIDATE OR DISSOLVE, EXCEPT THAT, IF AT
THE TIME THEREOF AND IMMEDIATELY AFTER GIVING EFFECT THERETO NO DEFAULT OR EVENT
OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING (I) ANY PERSON MAY MERGE INTO
THE PARENT OR THE BORROWER IN A TRANSACTION IN WHICH THE PARENT OR THE BORROWER
IS THE SURVIVING CORPORATION, (II) ANY SUBSIDIARY MAY MERGE INTO ANY SUBSIDIARY
OR ANY OTHER PERSON IN A TRANSACTION IN WHICH THE SURVIVING ENTITY IS A
SUBSIDIARY, (III) ANY SUBSIDIARY

 

48

--------------------------------------------------------------------------------


 


MAY SELL, TRANSFER, LEASE OR OTHERWISE DISPOSE OF ITS ASSETS TO THE PARENT OR
THE BORROWER OR TO ANOTHER SUBSIDIARY AND (IV) ANY SUBSIDIARY MAY LIQUIDATE OR
DISSOLVE IF THE PARENT OR THE BORROWER DETERMINES IN GOOD FAITH THAT SUCH
LIQUIDATION OR DISSOLUTION IS IN THE BEST INTERESTS OF THE BORROWER AND SUCH
LIQUIDATION OR DISSOLUTION IS NOT MATERIALLY DISADVANTAGEOUS TO THE LENDERS;
PROVIDED THAT ANY SUCH MERGER INVOLVING A PERSON THAT IS NOT A WHOLLY OWNED
SUBSIDIARY IMMEDIATELY PRIOR TO SUCH MERGER SHALL NOT BE PERMITTED UNLESS ALSO
PERMITTED BY SECTION 6.06.


 


(R)                                    THE PARENT AND THE BORROWER WILL NOT, AND
WILL NOT PERMIT ANY OF THE SUBSIDIARIES TO, ENGAGE IN ANY BUSINESS, IF, AS A
RESULT, THE GENERAL NATURE OF THE BUSINESS OF THE CREDIT PARTIES TAKEN AS A
WHOLE, WOULD BE SUBSTANTIALLY CHANGED FROM THE GENERAL NATURE OF THE BUSINESS OF
THE CREDIT PARTIES TAKEN AS A WHOLE, ON THE EFFECTIVE DATE.


 

Investments, Loans, Advances, Guarantees and Acquisitions.  Each of the Parent
and the Borrower will not, and will not permit any of the Subsidiaries to,
purchase, hold or acquire (including pursuant to any merger with any Person that
was not a wholly owned Subsidiary prior to such merger) any capital stock,
evidences of indebtedness or other securities (including any option, warrant or
other right to acquire any of the foregoing) of, make or permit to exist any
loans or advances to, guarantee any obligations of, or make or permit to exist
any investment or any other interest in, any other Person, or purchase or
otherwise acquire (in one transaction or a series of transactions) any assets of
any other Person constituting a business unit (an “Investment”), except:

 


(S)                                  PERMITTED INVESTMENTS;


 


(T)                                    INVESTMENTS EXISTING ON THE DATE HEREOF
OR REQUIRED TO BE MADE PURSUANT TO A CONTRACTUAL OBLIGATION IN EXISTENCE ON THE
DATE HEREOF AND ANY EXTENSIONS OR RENEWALS THEREOF, IN EITHER CASE AS SET FORTH
IN SCHEDULE 6.06;


 


(U)                                 INVESTMENTS BY EACH OF THE PARENT AND THE
BORROWER EXISTING ON THE DATE HEREOF IN THE CAPITAL STOCK OF THE SUBSIDIARIES;


 


(V)                                 INVESTMENTS MADE BY THE PARENT TO ANY
SUBSIDIARY AND MADE BY ANY SUBSIDIARY TO THE PARENT OR ANY OTHER SUBSIDIARY;


 


(W)                               GUARANTEES CONSTITUTING INDEBTEDNESS PERMITTED
BY SECTION 6.03;


 


(X)                                   INVESTMENTS IN CONNECTION WITH PLEDGES,
DEPOSITS, PAYMENTS OR PERFORMANCE BONDS MADE OR GIVEN IN THE ORDINARY COURSE OF
BUSINESS IN CONNECTION WITH OR TO SECURE STATUTORY, REGULATORY OR SIMILAR
OBLIGATIONS INCLUDING OBLIGATIONS UNDER INSURANCE, HEALTH, DISABILITY, SAFETY OR
ENVIRONMENTAL OBLIGATIONS;


 


(Y)                                 INVESTMENTS RECEIVED IN CONNECTION WITH THE
BANKRUPTCY OR REORGANIZATION OF, OR SETTLEMENT OF DELINQUENT ACCOUNTS AND
DISPUTES WITH, CUSTOMERS, SUPPLIERS OR ANY OTHER PERSON;


 


(Z)                                   INVESTMENTS RECEIVED AS PART OF A
REDEMPTION OR PAYMENT OF OR FOR, AS A DIVIDEND ON, OR AS A DISTRIBUTION IN
RESPECT OF, OTHER INVESTMENTS PERMITTED BY THIS SECTION;

 

49

--------------------------------------------------------------------------------


 


(AA)                            OFFICE ACQUISITIONS AND FRANCHISEE EXPANSIONS;


 


(BB)                          FRANCHISEE ADVANCE PAYMENTS;


 


(CC)                            INVESTMENTS IN FRANCHISEES;


 


(DD)                          PERMITTED ACQUISITIONS;


 


(EE)                            INVESTMENTS NOT OTHERWISE PERMITTED HEREUNDER IN
AN AGGREGATE AMOUNT NOT TO EXCEED $5,000,000 DURING THE TERM OF THIS AGREEMENT;
AND


 


(FF)                                INVESTMENTS BY THE PARENT OR ITS
SUBSIDIARIES IN ACCOUNTS RECEIVABLE OWING TO THEM, IF CREATED OR ACQUIRED IN THE
ORDINARY COURSE OF BUSINESS AND PAYABLE IN ACCORDANCE WITH CUSTOMARY TRADE TERMS
(INCLUDING THE DATING OF ACCOUNTS RECEIVABLE AND EXTENSIONS OF PAYMENTS IN THE
ORDINARY COURSE OF BUSINESS).


 

Hedging Agreements.  No Credit Party will enter into any Hedging Agreement
except Hedging Agreements entered into in the ordinary course of business to
hedge or manage risks to which a Credit Party is exposed in the conduct of its
business or the management of its liabilities.

 

Restricted Payments.  Each of the Borrower and the Parent will not, and will not
permit any of the Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except (a) the Parent may
declare and pay dividends with respect to its Equity Interests payable solely in
additional shares of its common stock or warrants, options or other rights
entitling the holder thereof to purchase or acquire shares of its common stock,
(b) Subsidiaries may declare and pay dividends ratably with respect to their
Equity Interests, (c) the Parent may make Restricted Payments pursuant to and in
accordance with stock option plans or other benefit plans for management or
employees of the Parent, the Borrower and the Subsidiaries, (d) any Subsidiary
may make Restricted Payments to the Parent and the Borrower or any of the
Subsidiaries, (e) the Parent may make Restricted Payments not otherwise
permitted hereunder in an aggregate amount since the Effective Date not to
exceed 30% of Consolidated Net Income for the period commencing on May 1, 2003
and ending on April 30 of the fiscal year preceding the year in which such
Restricted Payment is made, on a cumulative basis, (f) the Parent may use
proceeds from the underwriters’ over-allotment option in the Parent Initial
Public Offering for repurchases of Equity Interests in the Parent and (g) the
Parent may make the Restricted Payment described in Section 6.09(f).

 

Transactions with Affiliates.  Each of the Borrower and the Parent will not, and
will not permit any of the Subsidiaries to, sell, lease or otherwise transfer
any material property or material assets to, or purchase, lease or otherwise
acquire any property or assets from, or otherwise engage in any other material
transactions with, any of its Affiliates, except (a) upon fair and reasonable
terms not materially less favorable to the Parent, the Borrower or such
Subsidiary than could be obtained on an arm’s-length basis with a Person not an
Affiliate, (b) transactions between or among the Parent and its wholly-owned
Subsidiaries not involving any other Affiliate, (c) any Indebtedness permitted
by Section 6.03(c), (d) any Restricted Payment permitted by Section 6.08,
(e) transactions set forth on Schedule 6.09 and (f) the special dividend
described in the Form S-1 to be paid to Cendant Corporation on or after the
Effective Date.

 

50

--------------------------------------------------------------------------------


 

Restrictive Agreements.  Each of the Borrower and the Parent will not, and will
not permit any of the Subsidiaries to, directly or indirectly, enter into, incur
or permit to exist any agreement or other arrangement that prohibits, restricts
or imposes any condition upon (a) the ability of the Parent or any Subsidiary to
create, incur or permit to exist any Lien upon any of its property or assets, or
(b) the ability of any Subsidiary to pay dividends or other distributions with
respect to any shares of its capital stock or to make or repay loans or advances
to the Parent or any other Subsidiary or to guarantee Indebtedness of the Parent
or any other Subsidiary; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by law, by this Agreement or by the Note
Purchase Agreement (or any replacement thereof permitted pursuant to
Section 6.03(j)), (ii) the foregoing shall not apply to restrictions and
conditions existing on the date hereof identified on Schedule 6.10 (but shall
apply to any extension or renewal of, or any amendment or modification expanding
the scope of, any such restriction or condition), (iii) the foregoing shall not
apply to customary restrictions and conditions contained in agreements relating
to the sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder, (iv) clause (a) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness and (v) clause
(a) of the foregoing shall not apply to customary provisions in leases and other
contracts restricting the assignment thereof.

 

Transactions with Franchisees.  Each of the Parent and the Borrower will not and
will not permit any of the Subsidiaries to engage in any material transactions
with any Franchisee, except on such terms as are agreed to by an officer of the
Parent or the Borrower, as applicable, that in such officer’s reasonable
business judgment, will provide economic benefit to the Parent or one of its
Subsidiaries.

 

Sale and Leasebacks.  Each of the Parent and the Borrower will not and will not
permit any of the Subsidiaries to enter into any arrangement with any Person
providing for the leasing by Parent, the Borrower or any Subsidiary of real or
personal property that has been or is to be sold or transferred by Parent, the
Borrower or such Subsidiary to such Person or to any other Person to whom funds
have been or are to be advanced by such Person on the security of such property
or rental obligations of Parent, the Borrower or such Subsidiary unless such
arrangement is entered into in connection with the financing of the acquisition
of such property through the proceeds of a Capital Lease Obligation permitted by
Section 6.03(e) and the sale or transfer of such property occurs within thirty
days following the acquisition thereof by Parent, the Borrower or any of the
Subsidiaries.

 

Accounting Changes.  Each of the Parent and the Borrower will not and will not
permit any of the Subsidiaries to (i) make any material change in accounting
principles or reporting practices, except as are made in conformity with GAAP
and the Borrower provides subsequent notice of such change to the Administrative
Agent concurrently with any delivery of financial statements under
Section 5.01(a) or Section 5.01(b), or as are otherwise consented to by the
Administrative Agent or (ii) change its fiscal year or quarters or the method of
determination thereof.

 

51

--------------------------------------------------------------------------------


 


ARTICLE VII

EVENTS OF DEFAULT


 

If any of the following events (“Events of Default”) shall occur:

 


(A)                                  THE BORROWER SHALL FAIL TO PAY ANY
PRINCIPAL OF ANY LOAN OR ANY REIMBURSEMENT OBLIGATION IN RESPECT OF ANY LC
DISBURSEMENT WHEN AND AS THE SAME SHALL BECOME DUE AND PAYABLE, WHETHER AT THE
DUE DATE THEREOF OR AT A DATE FIXED FOR PREPAYMENT THEREOF OR OTHERWISE;


 


(B)                                 THE BORROWER SHALL FAIL TO PAY ANY INTEREST
ON ANY LOAN OR ANY FEE OR ANY OTHER AMOUNT (OTHER THAN AN AMOUNT REFERRED TO IN
CLAUSE (A) OF THIS ARTICLE) PAYABLE UNDER THIS AGREEMENT, WHEN AND AS THE SAME
SHALL BECOME DUE AND PAYABLE, AND SUCH FAILURE SHALL CONTINUE UNREMEDIED FOR A
PERIOD OF THREE (3) BUSINESS DAYS;


 


(C)                                  ANY REPRESENTATION OR WARRANTY MADE OR
DEEMED MADE BY OR ON BEHALF OF THE PARENT, THE BORROWER OR ANY OF THE
SUBSIDIARIES IN OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT OR ANY AMENDMENT OR MODIFICATION HEREOF OR THEREOF OR WAIVER HEREUNDER
OR THEREUNDER, OR IN ANY REPORT, CERTIFICATE, FINANCIAL STATEMENT OR OTHER
DOCUMENT FURNISHED PURSUANT TO OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT OR ANY AMENDMENT OR MODIFICATION HEREOF OR THEREOF OR WAIVER
HEREUNDER OR THEREUNDER, SHALL PROVE TO HAVE BEEN INCORRECT IN ANY MATERIAL
RESPECT WHEN MADE OR DEEMED MADE;


 


(D)                                 THE PARENT OR THE BORROWER SHALL FAIL TO
OBSERVE OR PERFORM ANY COVENANT, CONDITION OR AGREEMENT CONTAINED IN
SECTION 5.01 (OTHER THAN CLAUSES (A), (B) AND (C)), 5.02, 5.03 (WITH RESPECT TO
THE MAINTENANCE OF THE PARENT’S OR THE BORROWER’S LEGAL EXISTENCE ONLY),  5.08
OR 5.09 OR IN ARTICLE VI;


 


(E)                                  THE PARENT OR THE BORROWER SHALL FAIL TO
OBSERVE OR PERFORM ANY COVENANT, CONDITION OR AGREEMENT CONTAINED IN
SECTION 5.01(A), (B) OR (C) OR SECTION 5.07 AND SUCH FAILURE SHALL CONTINUE
UNREMEDIED FOR A PERIOD OF FIVE (5) BUSINESS DAYS;


 


(F)                                    THE PARENT, THE BORROWER OR ANY OF THE
SUBSIDIARIES SHALL FAIL TO OBSERVE OR PERFORM ANY COVENANT, CONDITION OR
AGREEMENT CONTAINED IN THIS AGREEMENT (OTHER THAN THOSE SPECIFIED IN CLAUSE (A),
(B), (D) OR (E) OF THIS ARTICLE), THE PARENT GUARANTY, THE SUBSIDIARY GUARANTY
OR ANY OTHER CREDIT DOCUMENT, AND SUCH FAILURE SHALL CONTINUE UNREMEDIED FOR A
PERIOD OF THIRTY (30) DAYS AFTER THE PARENT, THE BORROWER OR ANY OF THE
SUBSIDIARIES OBTAINS KNOWLEDGE THEREOF;


 


(G)                                 THE PARENT, THE BORROWER OR ANY OF THE
SUBSIDIARIES SHALL FAIL TO MAKE ANY PAYMENT (WHETHER OF PRINCIPAL OR INTEREST
AND REGARDLESS OF AMOUNT) IN RESPECT OF ANY MATERIAL INDEBTEDNESS, WHEN AND AS
THE SAME SHALL BECOME DUE AND PAYABLE;


 


(H)                                 ANY EVENT OR CONDITION OCCURS THAT RESULTS
IN ANY MATERIAL INDEBTEDNESS BECOMING DUE PRIOR TO ITS SCHEDULED MATURITY OR
THAT ENABLES OR PERMITS THE HOLDER OR HOLDERS OF ANY MATERIAL INDEBTEDNESS OR
ANY TRUSTEE OR AGENT ON ITS OR THEIR BEHALF TO CAUSE ANY MATERIAL INDEBTEDNESS
TO BECOME DUE (AFTER GIVING EFFECT TO APPLICABLE GRACE PERIODS), OR TO REQUIRE
THE

 

52

--------------------------------------------------------------------------------


 


PREPAYMENT, REPURCHASE, REDEMPTION OR DEFEASANCE THEREOF, PRIOR TO ITS SCHEDULED
MATURITY; PROVIDED THAT THIS CLAUSE (H) SHALL NOT APPLY TO SECURED INDEBTEDNESS
THAT BECOMES DUE AS A RESULT OF THE VOLUNTARY SALE OR TRANSFER OF THE PROPERTY
OR ASSETS SECURING SUCH INDEBTEDNESS;


 


(I)                                     AN INVOLUNTARY PROCEEDING SHALL BE
COMMENCED OR AN INVOLUNTARY PETITION SHALL BE FILED SEEKING (I) LIQUIDATION,
REORGANIZATION OR OTHER RELIEF IN RESPECT OF THE PARENT, THE BORROWER OR ANY
MATERIAL SUBSIDIARY OR ITS DEBTS, OR OF A SUBSTANTIAL PART OF ITS ASSETS, UNDER
ANY  FEDERAL, STATE OR FOREIGN BANKRUPTCY, INSOLVENCY, RECEIVERSHIP OR SIMILAR
LAW NOW OR HEREAFTER IN EFFECT OR (II) THE APPOINTMENT OF A RECEIVER, TRUSTEE,
CUSTODIAN, SEQUESTRATOR, CONSERVATOR OR SIMILAR OFFICIAL FOR THE PARENT, THE
BORROWER OR ANY MATERIAL SUBSIDIARY OR FOR A SUBSTANTIAL PART OF ITS ASSETS,
AND, IN ANY SUCH CASE, SUCH PROCEEDING OR PETITION SHALL CONTINUE UNDISMISSED
FOR 60 DAYS OR AN ORDER OR DECREE APPROVING OR ORDERING ANY OF THE FOREGOING
SHALL BE ENTERED;


 


(J)                                     THE PARENT, THE BORROWER OR ANY MATERIAL
SUBSIDIARY SHALL (I) VOLUNTARILY COMMENCE ANY PROCEEDING OR FILE ANY PETITION
SEEKING LIQUIDATION, REORGANIZATION OR OTHER RELIEF UNDER ANY FEDERAL, STATE OR
FOREIGN BANKRUPTCY, INSOLVENCY, RECEIVERSHIP OR SIMILAR LAW NOW OR HEREAFTER IN
EFFECT, (II) CONSENT TO THE INSTITUTION OF, OR FAIL TO CONTEST IN A TIMELY AND
APPROPRIATE MANNER, ANY PROCEEDING OR PETITION DESCRIBED IN CLAUSE (I) OF THIS
ARTICLE, (III) APPLY FOR OR CONSENT TO THE APPOINTMENT OF A RECEIVER, TRUSTEE,
CUSTODIAN, SEQUESTRATOR, CONSERVATOR OR SIMILAR OFFICIAL FOR THE PARENT, THE
BORROWER OR ANY MATERIAL SUBSIDIARY OR FOR A SUBSTANTIAL PART OF ITS ASSETS,
(IV) FILE AN ANSWER ADMITTING THE MATERIAL ALLEGATIONS OF A PETITION FILED
AGAINST IT IN ANY SUCH PROCEEDING, (V) MAKE A GENERAL ASSIGNMENT FOR THE BENEFIT
OF CREDITORS OR (VI) TAKE ANY ACTION FOR THE PURPOSE OF EFFECTING ANY OF THE
FOREGOING;


 


(K)                                  THE PARENT, THE BORROWER OR ANY MATERIAL
SUBSIDIARY SHALL GENERALLY NOT PAY ITS DEBTS AS THEY BECOME DUE OR SHALL ADMIT
IN WRITING ITS INABILITY OR FAILURE TO PAY ITS DEBTS AS THEY BECOME DUE;


 


(L)                                     ONE OR MORE JUDGMENTS FOR THE PAYMENT OF
MONEY IN AN AGGREGATE AMOUNT (NOT PAID OR FULLY COVERED BY INSURANCE, AS TO
WHICH THE INSURER HAS ACKNOWLEDGED COVERAGE) IN EXCESS OF $5,000,000 SHALL BE
RENDERED AGAINST THE BORROWER, ANY SUBSIDIARY OR ANY COMBINATION THEREOF AND THE
SAME SHALL REMAIN UNDISCHARGED FOR A PERIOD OF 30 CONSECUTIVE DAYS DURING WHICH
EXECUTION SHALL NOT BE EFFECTIVELY STAYED, OR ANY ACTION SHALL BE LEGALLY TAKEN
BY A JUDGMENT CREDITOR TO ATTACH OR LEVY UPON ANY ASSETS OF THE BORROWER OR ANY
SUBSIDIARY TO ENFORCE ANY SUCH JUDGMENT;


 


(M)                               AN ERISA EVENT SHALL HAVE OCCURRED THAT, IN
THE OPINION OF THE REQUIRED LENDERS, WHEN TAKEN TOGETHER WITH ALL OTHER ERISA
EVENTS THAT HAVE OCCURRED, COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL
ADVERSE EFFECT; OR


 


(N)                                 A CHANGE IN CONTROL SHALL OCCUR;


 

then, and in every such event (other than an event with respect to the Borrower
described in clause (i) or (j) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times:  (i) terminate
the Commitments, and thereupon the Commitments shall terminate

 

53

--------------------------------------------------------------------------------


 

immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall become  due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in case of any event with respect to the Borrower described in
clause (i) or (j) of this Article, the Commitments shall automatically terminate
and the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower.

 


ARTICLE VIII

THE ADMINISTRATIVE AGENT


 

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.

 

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein.  Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default or Event of Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby that the
Administrative Agent is required to exercise in writing as directed by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.02), and (c) except
as expressly set forth herein, the Administrative Agent shall not have any duty
to disclose, and shall not be liable for the failure to disclose, any
information relating to the Borrower or any of its subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity.  The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02) or in the
absence of its own gross negligence or willful misconduct.  The Administrative
Agent shall be deemed not to have knowledge of any Default or Event of Default
unless and until written notice thereof is given to the Administrative Agent by
the Borrower or a Lender, and the Administrative Agent shall not be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement, (ii) the contents
of any

 

54

--------------------------------------------------------------------------------


 

certificate, report or other document delivered hereunder or in connection
herewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facility provided
for herein as well as activities as Administrative Agent.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower.  Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, provided that no Default and Event of Default has occurred and is
continuing to appoint a successor.  If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank.  Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder.  The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor.  After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.

 

55

--------------------------------------------------------------------------------


 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

 


ARTICLE IX

MISCELLANEOUS


 

Notices.

 


(A)                                  EXCEPT IN THE CASE OF NOTICES AND OTHER
COMMUNICATIONS EXPRESSLY PERMITTED TO BE GIVEN BY TELEPHONE (AND SUBJECT TO
PARAGRAPH (B) BELOW), ALL NOTICES AND OTHER COMMUNICATIONS PROVIDED FOR HEREIN
SHALL BE IN WRITING AND SHALL BE DELIVERED BY HAND OR OVERNIGHT COURIER SERVICE,
MAILED BY CERTIFIED OR REGISTERED MAIL OR SENT BY TELECOPY, AS FOLLOWS:


 

(I)                                     IF TO THE BORROWER OR TO THE PARENT, TO
THE BORROWER OR THE PARENT AT JACKSON HEWITT INC. OR JACKSON HEWITT TAX SERVICE
INC., AS APPLICABLE, 7 SYLVAN WAY, PARSIPPANY, NEW JERSEY 07054, ATTENTION OF
MARK L. HEIMBOUCH, CHIEF FINANCIAL OFFICER  (TELECOPY NO. (973) 496-2760) WITH A
COPY (WHICH SHALL NOT CONSTITUTE NOTICE) TO SKADDEN, ARPS, SLATE, MEAGHER & FLOM
LLP, FOUR TIMES SQUARE, NEW YORK, NY 10036, ATTN: JAMES DOUGLAS (FACSIMILE NO:
(917) 777-2868);

 

(II)                                  IF TO THE ADMINISTRATIVE AGENT, TO
JPMORGAN CHASE BANK, LOAN AND AGENCY SERVICES GROUP, 1111 FANIN, 10TH FLOOR,
HOUSTON, TEXAS 77002, ATTENTION OF TREY CHAVEZ (TELECOPY NO. (713) 750-2932),
WITH A COPY (WHICH SHALL NOT CONSTITUTE NOTICE) TO KIRKLAND & ELLIS LLP, 200
EAST RANDOLPH DRIVE, CHICAGO, ILLINOIS 60601, ATTENTION OF LINDA K. MYERS, P.C.
(TELECOPY NO. (312) 861-2200);

 

(III)                               IF TO THE ISSUING BANK, TO IT AT JPMORGAN
CHASE BANK, LOAN AND AGENCY SERVICES GROUP, 1111 FANIN, 10TH FLOOR, HOUSTON,
TEXAS 77002, ATTENTION OF TREY CHAVEZ (TELECOPY NO. (713) 750-2932), WITH A COPY
(WHICH SHALL NOT CONSTITUTE NOTICE) TO KIRKLAND & ELLIS LLP, 200 EAST RANDOLPH
DRIVE, CHICAGO, ILLINOIS 60601, ATTENTION OF LINDA K. MYERS, P.C. (TELECOPY NO.
(312) 861-2200); AND

 

(IV)                              IF TO ANY LENDER, TO IT AT ITS ADDRESS (OR
TELECOPY NUMBER) SET FORTH IN ITS ADMINISTRATIVE QUESTIONNAIRE.

 


(B)                                 NOTICES AND OTHER COMMUNICATIONS TO THE
LENDERS HEREUNDER MAY BE DELIVERED OR FURNISHED BY ELECTRONIC COMMUNICATIONS
PURSUANT TO PROCEDURES APPROVED BY THE ADMINISTRATIVE AGENT; PROVIDED THAT THE
FOREGOING SHALL NOT APPLY TO NOTICES PURSUANT TO ARTICLE

 

56

--------------------------------------------------------------------------------


 


II UNLESS OTHERWISE AGREED BY THE ADMINISTRATIVE AGENT AND THE APPLICABLE
LENDER.  THE ADMINISTRATIVE AGENT OR THE BORROWER MAY, IN ITS DISCRETION, AGREE
TO ACCEPT NOTICES AND OTHER COMMUNICATIONS TO IT HEREUNDER BY ELECTRONIC
COMMUNICATIONS PURSUANT TO PROCEDURES APPROVED BY IT; PROVIDED THAT APPROVAL OF
SUCH PROCEDURES MAY BE LIMITED TO PARTICULAR NOTICES OR COMMUNICATIONS.


 


(C)                                  ANY PARTY HERETO MAY CHANGE ITS ADDRESS OR
TELECOPY NUMBER FOR NOTICES AND OTHER COMMUNICATIONS HEREUNDER BY NOTICE TO THE
OTHER PARTIES HERETO.


 


(D)                                 ALL NOTICES, COMMUNICATIONS, REQUESTS AND
DEMANDS TO OR UPON THE RESPECTIVE PARTIES HERETO MADE IN ACCORDANCE WITH THE
PROVISIONS OF THIS AGREEMENT SHALL BE DEEMED TO HAVE BEEN DULY GIVEN OR MADE
WHEN DELIVERED, OR, IN THE CASE OF TELECOPY NOTICE, WHEN RECEIVED.


 

Waivers; Amendments.

 


(E)                                  NO FAILURE OR DELAY BY THE ADMINISTRATIVE
AGENT, THE ISSUING BANK OR ANY LENDER IN EXERCISING ANY RIGHT OR POWER HEREUNDER
SHALL OPERATE AS A WAIVER THEREOF, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF
ANY SUCH RIGHT OR POWER, OR ANY ABANDONMENT OR DISCONTINUANCE OF STEPS TO
ENFORCE SUCH A RIGHT OR POWER, PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR
THE EXERCISE OF ANY OTHER RIGHT OR POWER.  THE RIGHTS AND REMEDIES OF THE
ADMINISTRATIVE AGENT, THE ISSUING BANK AND THE LENDERS HEREUNDER ARE CUMULATIVE
AND ARE NOT EXCLUSIVE OF ANY RIGHTS OR REMEDIES THAT THEY WOULD OTHERWISE HAVE. 
NO WAIVER OF ANY PROVISION OF THIS AGREEMENT OR CONSENT TO ANY DEPARTURE BY THE
BORROWER THEREFROM SHALL IN ANY EVENT BE EFFECTIVE UNLESS THE SAME SHALL BE
PERMITTED BY PARAGRAPH (B) OF THIS SECTION, AND THEN SUCH WAIVER OR CONSENT
SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE PURPOSE FOR WHICH
GIVEN.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE MAKING OF A LOAN
OR ISSUANCE OF A LETTER OF CREDIT SHALL NOT BE CONSTRUED AS A WAIVER OF ANY
DEFAULT OR EVENT OF DEFAULT, REGARDLESS OF WHETHER THE ADMINISTRATIVE AGENT, ANY
LENDER OR THE ISSUING BANK MAY HAVE HAD NOTICE OR KNOWLEDGE OF SUCH DEFAULT OR
EVENT OF DEFAULT AT THE TIME.


 


(F)                                    NEITHER THIS AGREEMENT NOR ANY OTHER
CREDIT DOCUMENT NOR ANY PROVISION HEREOF OR THEREOF MAY BE WAIVED, AMENDED OR
MODIFIED EXCEPT PURSUANT TO AN AGREEMENT OR AGREEMENTS IN WRITING ENTERED INTO
BY THE BORROWER AND THE REQUIRED LENDERS OR BY THE BORROWER AND THE
ADMINISTRATIVE AGENT WITH THE CONSENT OF THE REQUIRED LENDERS; PROVIDED THAT NO
SUCH AGREEMENT SHALL (I) INCREASE  THE COMMITMENT OF ANY LENDER WITHOUT THE
WRITTEN CONSENT OF SUCH LENDER, (II) REDUCE THE PRINCIPAL AMOUNT OF ANY LOAN OR
LC DISBURSEMENT OR REDUCE THE RATE OF INTEREST THEREON, OR REDUCE ANY FEES
PAYABLE HEREUNDER, WITHOUT THE WRITTEN CONSENT OF EACH LENDER AFFECTED THEREBY,
(III) POSTPONE THE SCHEDULED DATE OF PAYMENT OF THE PRINCIPAL AMOUNT OF ANY LOAN
OR LC DISBURSEMENT, OR ANY INTEREST THEREON, OR ANY FEES PAYABLE HEREUNDER, OR
REDUCE THE AMOUNT OF, WAIVE OR EXCUSE ANY SUCH PAYMENT, OR POSTPONE THE
SCHEDULED DATE OF EXPIRATION OF ANY COMMITMENT OR RESULT IN THE EXPIRATION DATE
OF ANY LETTER OF CREDIT BEING AFTER THE FIFTH BUSINESS DAY PRIOR TO THE MATURITY
DATE, WITHOUT THE WRITTEN CONSENT OF EACH LENDER AFFECTED THEREBY, (IV) CHANGE
SECTION 2.16(B) OR (C) IN A MANNER THAT WOULD ALTER THE PRO RATA SHARING OF
PAYMENTS REQUIRED THEREBY , WITHOUT THE WRITTEN CONSENT OF EACH LENDER, (V)
CHANGE ANY OF THE PROVISIONS OF THIS SECTION OR THE DEFINITION OF “REQUIRED
LENDERS” OR ANY OTHER PROVISION HEREOF SPECIFYING THE NUMBER OR PERCENTAGE OF
LENDERS REQUIRED TO WAIVE, AMEND OR MODIFY ANY RIGHTS

 

57

--------------------------------------------------------------------------------


 


HEREUNDER OR MAKE ANY DETERMINATION OR GRANT ANY CONSENT HEREUNDER, WITHOUT THE 
WRITTEN CONSENT OF EACH LENDER OR (VI) RELEASE ANY GUARANTOR FROM ITS
OBLIGATIONS UNDER THE APPLICABLE PARENT GUARANTY OR SUBSIDIARY GUARANTY (OTHER
THAN IN ACCORDANCE WITH THE TERMS THEREOF); PROVIDED FURTHER THAT NO SUCH
AGREEMENT SHALL AMEND, MODIFY OR OTHERWISE AFFECT THE RIGHTS OR DUTIES OF THE
ADMINISTRATIVE AGENT OR THE ISSUING BANK HEREUNDER WITHOUT THE PRIOR WRITTEN
CONSENT OF THE ADMINISTRATIVE AGENT OR THE ISSUING BANK, AS THE CASE MAY BE.


 

Expenses; Indemnity; Damage Waiver.

 


(G)                                 THE BORROWER SHALL PAY (I) ALL REASONABLE
AND DOCUMENTED OUT-OF-POCKET EXPENSES INCURRED BY THE ADMINISTRATIVE AGENT AND
ITS AFFILIATES, INCLUDING THE REASONABLE AND DOCUMENTED FEES, CHARGES AND
DISBURSEMENTS OF COUNSEL FOR THE ADMINISTRATIVE AGENT, IN CONNECTION WITH THE
SYNDICATION OF THE CREDIT FACILITY PROVIDED FOR HEREIN, THE PREPARATION AND
ADMINISTRATION OF THIS AGREEMENT OR ANY AMENDMENTS, MODIFICATIONS OR WAIVERS OF
THE PROVISIONS HEREOF (WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY SHALL BE CONSUMMATED), (II) ALL REASONABLE AND DOCUMENTED OUT-OF-POCKET
EXPENSES INCURRED BY THE ISSUING BANK IN CONNECTION WITH THE ISSUANCE,
AMENDMENT, RENEWAL OR EXTENSION OF ANY LETTER OF CREDIT OR ANY DEMAND FOR
PAYMENT THEREUNDER AND (III) ALL REASONABLE AND DOCUMENTED OUT-OF-POCKET
EXPENSES INCURRED BY THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER,
INCLUDING THE REASONABLE AND DOCUMENTED FEES, CHARGES AND DISBURSEMENTS OF ANY
COUNSEL FOR THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER, IN
CONNECTION WITH THE ENFORCEMENT OR PROTECTION OF ITS RIGHTS IN CONNECTION WITH
THIS AGREEMENT, INCLUDING ITS RIGHTS UNDER THIS SECTION, OR IN CONNECTION WITH
THE LOANS MADE OR LETTERS OF CREDIT ISSUED HEREUNDER, INCLUDING ALL SUCH
REASONABLE AND DOCUMENTED OUT-OF-POCKET EXPENSES INCURRED DURING  ANY WORKOUT,
RESTRUCTURING OR NEGOTIATIONS IN RESPECT OF SUCH LOANS OR LETTERS OF CREDIT.


 


(H)                                 THE BORROWER SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT, THE ISSUING BANK AND EACH LENDER, AND EACH RELATED PARTY
OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”)
AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS,
DAMAGES, LIABILITIES AND RELATED EXPENSES, INCLUDING THE REASONABLE AND
DOCUMENTED FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL (INCLUDING ANY
ADDITIONAL COUNSEL AFTER NOTICE TO THE BORROWER OF SUCH RETENTION) FOR ANY
INDEMNITEE, INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE ARISING OUT OF, IN
CONNECTION WITH, OR AS A RESULT OF (I) THE EXECUTION OR DELIVERY OF THIS
AGREEMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, THE PERFORMANCE BY
THE PARTIES HERETO OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR THE CONSUMMATION
OF THE TRANSACTIONS OR ANY OTHER TRANSACTIONS CONTEMPLATED HEREBY, (II) ANY LOAN
OR LETTER OF CREDIT OR THE USE OF THE PROCEEDS THEREFROM (INCLUDING ANY REFUSAL
BY THE ISSUING BANK TO HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF
THE DOCUMENTS PRESENTED IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY
WITH THE TERMS OF SUCH LETTER OF CREDIT), (III) ANY ACTUAL OR ALLEGED PRESENCE
OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY
THE PARENT OR ANY OF ITS SUBSIDIARIES, OR ANY ENVIRONMENTAL LIABILITY RELATED IN
ANY WAY TO THE PARENT OR ANY OF ITS SUBSIDIARIES, OR (IV) ANY ACTUAL OR
PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF
THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY AND
REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO; PROVIDED THAT (A) THE
BORROWER SHALL NOT BE LIABLE FOR ANY SETTLEMENT OF ANY PROCEEDING EFFECTED
WITHOUT THE BORROWER’S WRITTEN CONSENT (SUCH CONSENT NOT TO BE UNREASONABLY
WITHHELD) AND (B) SUCH INDEMNITY SHALL NOT, AS TO ANY

 

58

--------------------------------------------------------------------------------


 


INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR RELATED EXPENSES RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF SUCH INDEMNITEE.


 


(I)                                     TO THE EXTENT THAT THE BORROWER FAILS TO
PAY ANY AMOUNT REQUIRED TO BE PAID BY IT TO THE ADMINISTRATIVE AGENT OR THE
ISSUING BANK UNDER PARAGRAPH (A) OR (B) OF THIS SECTION, EACH LENDER SEVERALLY
AGREES TO PAY TO THE ADMINISTRATIVE AGENT OR THE ISSUING BANK, AS THE CASE MAY
BE, SUCH LENDER’S APPLICABLE PERCENTAGE (DETERMINED AS OF THE TIME THAT THE
APPLICABLE UNREIMBURSED EXPENSE OR INDEMNITY PAYMENT IS SOUGHT) OF SUCH UNPAID
AMOUNT; PROVIDED THAT THE UNREIMBURSED EXPENSE OR INDEMNIFIED LOSS, CLAIM,
DAMAGE, LIABILITY OR RELATED EXPENSE, AS THE CASE MAY BE, WAS INCURRED BY OR
ASSERTED AGAINST THE ADMINISTRATIVE AGENT OR THE ISSUING BANK IN ITS CAPACITY AS
SUCH.


 


(J)                                     TO THE EXTENT PERMITTED BY APPLICABLE
LAW, THE BORROWER SHALL NOT ASSERT, AND HEREBY WAIVES, ANY CLAIM AGAINST ANY
INDEMNITEE, ON ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR
PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN
CONNECTION WITH, OR AS A RESULT OF, THIS AGREEMENT OR ANY AGREEMENT OR
INSTRUMENT CONTEMPLATED HEREBY, THE TRANSACTIONS, ANY LOAN OR LETTER OF CREDIT
OR THE USE OF THE PROCEEDS THEREOF.


 


(K)                                  ALL AMOUNTS DUE UNDER THIS SECTION SHALL BE
PAYABLE NOT LATER THAN TEN (10) DAYS AFTER WRITTEN DEMAND THEREFOR.


 

Successors and Assigns.

 


(L)                                     THE PROVISIONS OF THIS AGREEMENT SHALL
BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY (INCLUDING ANY AFFILIATE OF
THE ISSUING BANK THAT ISSUES ANY LETTER OF CREDIT), EXCEPT THAT (I) NEITHER THE
BORROWER NOR THE PARENT MAY ASSIGN OR OTHERWISE TRANSFER ANY OF ITS RIGHTS OR
OBLIGATIONS HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS WITHOUT THE
PRIOR WRITTEN CONSENT OF EACH LENDER (AND ANY ATTEMPTED ASSIGNMENT OR TRANSFER
BY THE PARENT OR THE BORROWER WITHOUT SUCH CONSENT SHALL BE NULL AND VOID) AND
(II) NO LENDER MAY ASSIGN OR OTHERWISE TRANSFER ITS RIGHTS OR OBLIGATIONS
HEREUNDER EXCEPT IN ACCORDANCE WITH THIS SECTION.  NOTHING IN THIS AGREEMENT,
EXPRESSED OR IMPLIED, SHALL BE CONSTRUED TO CONFER UPON ANY PERSON (OTHER THAN
THE PARTIES HERETO, THEIR RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY
(INCLUDING ANY AFFILIATE OF THE ISSUING BANK THAT ISSUES ANY LETTER OF CREDIT),
PARTICIPANTS (TO THE EXTENT PROVIDED IN PARAGRAPH (C) OF THIS SECTION) AND, TO
THE EXTENT EXPRESSLY CONTEMPLATED HEREBY, THE RELATED PARTIES OF EACH OF THE
ADMINISTRATIVE AGENT, THE ISSUING BANK AND THE LENDERS) ANY LEGAL OR EQUITABLE
RIGHT, REMEDY OR CLAIM UNDER OR BY REASON OF THIS AGREEMENT.


 


(M)                               (I)  SUBJECT TO THE CONDITIONS SET FORTH IN
PARAGRAPH (B)(II) BELOW, ANY LENDER MAY ASSIGN TO ONE OR MORE ASSIGNEES ALL OR A
PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A
PORTION OF ITS COMMITMENT AND THE LOANS AT THE TIME OWING TO IT AND ITS LC
EXPOSURE) WITH THE PRIOR WRITTEN CONSENT (SUCH CONSENT NOT TO BE UNREASONABLY
WITHHELD) OF:


 

(A)                              THE BORROWER, PROVIDED THAT NO CONSENT OF THE
BORROWER SHALL BE REQUIRED FOR AN ASSIGNMENT TO A LENDER, AN AFFILIATE OF A
LENDER

 

59

--------------------------------------------------------------------------------


 

OR, IF AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, ANY OTHER ASSIGNEE;

 

(B)                                THE ADMINISTRATIVE AGENT; AND

 

(C)                                THE ISSUING BANK.

 

(II)                                  ASSIGNMENTS SHALL BE SUBJECT TO THE
FOLLOWING ADDITIONAL CONDITIONS:

 

(A)                              EXCEPT IN THE CASE OF AN ASSIGNMENT TO A LENDER
OR AN AFFILIATE OF A LENDER OR TO AN APPROVED FUND, AN ASSIGNMENT OF THE ENTIRE
REMAINING AMOUNT OF THE ASSIGNING LENDER’S COMMITMENT OR LOANS, THE AMOUNT OF
THE COMMITMENT OR LOANS OF THE ASSIGNING LENDER SUBJECT TO EACH SUCH ASSIGNMENT
(DETERMINED AS OF THE DATE THE ASSIGNMENT AND ASSUMPTION WITH RESPECT TO SUCH
ASSIGNMENT IS DELIVERED TO THE ADMINISTRATIVE AGENT) SHALL NOT BE LESS THAN
$1,000,000 UNLESS EACH OF THE BORROWER AND THE ADMINISTRATIVE AGENT OTHERWISE
CONSENT, PROVIDED THAT NO SUCH CONSENT OF THE BORROWER SHALL BE REQUIRED IF AN
EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING;

 

(B)                                EACH PARTIAL ASSIGNMENT SHALL BE MADE AS AN
ASSIGNMENT OF A PROPORTIONATE PART OF ALL THE ASSIGNING LENDER’S RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT;

 

(C)                                THE PARTIES TO EACH ASSIGNMENT SHALL EXECUTE
AND DELIVER TO THE ADMINISTRATIVE AGENT AN ASSIGNMENT AND ASSUMPTION, TOGETHER
WITH A PROCESSING AND RECORDATION FEE OF $3,500; AND

 

(D)                               THE ASSIGNEE, IF IT SHALL NOT BE A LENDER,
SHALL DELIVER TO THE ADMINISTRATIVE AGENT AN ADMINISTRATIVE QUESTIONNAIRE.

 

For the purposes of this Section 9.04(b), the term “Approved Fund” means any
Person (other than a natural person) that is engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
ordinary course of its business and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

 

(III)                               SUBJECT TO ACCEPTANCE AND RECORDING THEREOF
PURSUANT TO PARAGRAPH (B)(IV) OF THIS SECTION, FROM AND AFTER THE EFFECTIVE DATE
SPECIFIED IN EACH ASSIGNMENT AND ASSUMPTION THE ASSIGNEE THEREUNDER SHALL BE A
PARTY HERETO AND, TO THE EXTENT OF THE INTEREST ASSIGNED BY SUCH ASSIGNMENT AND
ASSUMPTION, HAVE THE RIGHTS AND OBLIGATIONS OF A LENDER UNDER THIS AGREEMENT,
AND THE ASSIGNING LENDER THEREUNDER SHALL, TO THE EXTENT OF THE INTEREST
ASSIGNED BY SUCH ASSIGNMENT AND ASSUMPTION, BE RELEASED FROM ITS OBLIGATIONS
UNDER THIS AGREEMENT (AND, IN THE CASE OF AN ASSIGNMENT AND ASSUMPTION COVERING
ALL OF THE ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT, SUCH
LENDER SHALL

 

60

--------------------------------------------------------------------------------


 

CEASE TO BE A PARTY HERETO BUT SHALL CONTINUE TO BE ENTITLED TO THE BENEFITS OF
SECTIONS 2.13, 2.14, 2.15 AND 9.03).  ANY ASSIGNMENT OR TRANSFER BY A LENDER OF
RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT THAT DOES NOT COMPLY WITH THIS
SECTION SHALL BE TREATED FOR PURPOSES OF THIS AGREEMENT AS A SALE BY SUCH LENDER
OF A PARTICIPATION IN SUCH RIGHTS AND OBLIGATIONS IN ACCORDANCE WITH PARAGRAPH
(C) OF THIS SECTION.

 

(IV)                              THE ADMINISTRATIVE AGENT, ACTING FOR THIS
PURPOSE AS AN AGENT OF THE BORROWER, SHALL MAINTAIN AT ONE OF ITS OFFICES A COPY
OF EACH ASSIGNMENT AND ASSUMPTION DELIVERED TO IT AND A REGISTER FOR THE
RECORDATION OF THE NAMES AND ADDRESSES OF THE LENDERS, AND THE COMMITMENT OF,
AND PRINCIPAL AMOUNT OF THE LOANS AND LC DISBURSEMENTS OWING TO, EACH LENDER
PURSUANT TO THE TERMS HEREOF FROM TIME TO TIME (THE “REGISTER”).  THE ENTRIES IN
THE REGISTER SHALL BE CONCLUSIVE, IN THE ABSENCE OF MANIFEST ERROR, AND THE
BORROWER, THE ADMINISTRATIVE AGENT, THE ISSUING BANK AND THE LENDERS MAY TREAT
EACH PERSON WHOSE NAME IS RECORDED IN THE REGISTER PURSUANT TO THE TERMS HEREOF
AS A LENDER HEREUNDER FOR ALL PURPOSES OF THIS AGREEMENT, NOTWITHSTANDING NOTICE
TO THE CONTRARY.  THE REGISTER SHALL BE AVAILABLE FOR INSPECTION BY THE
BORROWER, THE ISSUING BANK AND ANY LENDER, AT ANY REASONABLE TIME AND FROM TIME
TO TIME UPON REASONABLE PRIOR NOTICE.

 

(V)                                 UPON ITS RECEIPT OF A DULY COMPLETED
ASSIGNMENT AND ASSUMPTION EXECUTED BY AN ASSIGNING LENDER AND AN ASSIGNEE, THE
ASSIGNEE’S COMPLETED ADMINISTRATIVE QUESTIONNAIRE (UNLESS THE ASSIGNEE SHALL
ALREADY BE A LENDER HEREUNDER), THE PROCESSING AND RECORDATION FEE REFERRED TO
IN PARAGRAPH (B)(II)(C) OF THIS SECTION AND ANY WRITTEN CONSENT TO SUCH
ASSIGNMENT REQUIRED BY PARAGRAPH (B)(I) OF THIS SECTION, THE ADMINISTRATIVE
AGENT SHALL ACCEPT SUCH ASSIGNMENT AND ASSUMPTION AND RECORD THE INFORMATION
CONTAINED THEREIN IN THE REGISTER.  NO ASSIGNMENT SHALL BE EFFECTIVE FOR
PURPOSES OF THIS AGREEMENT UNLESS IT HAS BEEN RECORDED IN THE REGISTER AS
PROVIDED IN THIS PARAGRAPH.

 


(N)                                 (I) ANY LENDER MAY, WITHOUT THE CONSENT OF
THE BORROWER, THE ADMINISTRATIVE AGENT OR THE ISSUING BANK, SELL PARTICIPATIONS
TO ONE OR MORE BANKS OR OTHER ENTITIES (A “PARTICIPANT”) IN ALL OR A PORTION OF
SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A
PORTION OF ITS COMMITMENT AND THE LOANS OWING TO IT); PROVIDED THAT (A) SUCH
LENDER’S OBLIGATIONS UNDER THIS AGREEMENT SHALL REMAIN UNCHANGED, (B) SUCH
LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES HERETO FOR THE
PERFORMANCE OF SUCH OBLIGATIONS AND (C) THE BORROWER, THE ADMINISTRATIVE AGENT,
THE ISSUING BANK AND THE OTHER LENDERS SHALL CONTINUE TO DEAL SOLELY AND
DIRECTLY WITH SUCH LENDER IN CONNECTION WITH SUCH LENDER’S RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT.  ANY AGREEMENT OR INSTRUMENT PURSUANT TO WHICH
A LENDER SELLS SUCH A PARTICIPATION SHALL PROVIDE THAT SUCH LENDER SHALL RETAIN
THE SOLE RIGHT TO ENFORCE THIS AGREEMENT AND TO APPROVE ANY AMENDMENT,
MODIFICATION OR WAIVER OF ANY PROVISION OF THIS AGREEMENT; PROVIDED THAT SUCH
AGREEMENT OR INSTRUMENT MAY PROVIDE THAT SUCH LENDER WILL NOT, WITHOUT THE
CONSENT OF THE APPLICABLE PARTICIPANT, AGREE TO ANY AMENDMENT, MODIFICATION OR
WAIVER DESCRIBED IN THE FIRST PROVISO TO SECTION 9.02(B) THAT AFFECTS SUCH
PARTICIPANT.  SUBJECT TO PARAGRAPH (C)(II) OF THIS SECTION, THE BORROWER AGREES
THAT EACH PARTICIPANT SHALL BE ENTITLED TO THE BENEFITS OF AND SUBJECT TO
SECTIONS 2.13, 2.14 AND 2.15 TO THE SAME EXTENT

 

61

--------------------------------------------------------------------------------


 


AS IF IT WERE A LENDER AND HAD ACQUIRED ITS INTEREST BY ASSIGNMENT PURSUANT TO
PARAGRAPH (B) OF THIS SECTION.  TO THE EXTENT PERMITTED BY LAW, EACH PARTICIPANT
ALSO SHALL BE ENTITLED TO THE BENEFITS OF SECTION 9.08 AS THOUGH IT WERE A
LENDER, PROVIDED SUCH PARTICIPANT AGREES TO BE SUBJECT TO SECTION 2.16(C) AS
THOUGH IT WERE A LENDER.


 

(II)                                  A PARTICIPANT SHALL NOT BE ENTITLED TO
RECEIVE ANY GREATER PAYMENT UNDER SECTION 2.13, 2.14 OR 2.15 THAN THE APPLICABLE
LENDER WOULD HAVE BEEN ENTITLED TO RECEIVE WITH RESPECT TO THE PARTICIPATION
SOLD TO SUCH PARTICIPANT, UNLESS THE SALE OF THE PARTICIPATION TO SUCH
PARTICIPANT IS MADE WITH THE BORROWER’S PRIOR WRITTEN CONSENT.  A PARTICIPANT
SHALL NOT BE ENTITLED TO THE BENEFITS OF SECTION 2.15 UNLESS THE BORROWER IS
NOTIFIED OF THE PARTICIPATION SOLD TO SUCH PARTICIPANT AND SUCH PARTICIPANT
AGREES, FOR THE BENEFIT OF THE BORROWER, TO COMPLY WITH SECTION 2.15(E) AS
THOUGH IT WERE A LENDER.

 


(O)                                 ANY LENDER MAY AT ANY TIME PLEDGE OR ASSIGN,
OR GRANT A SECURITY INTEREST IN, ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS
AGREEMENT TO SECURE OBLIGATIONS OF SUCH LENDER, INCLUDING WITHOUT LIMITATION ANY
PLEDGE OR ASSIGNMENT OR GRANT OF A SECURITY INTEREST TO SECURE OBLIGATIONS TO A
FEDERAL RESERVE BANK, AND THIS SECTION SHALL NOT APPLY TO ANY SUCH PLEDGE OR
ASSIGNMENT OR GRANT OF A SECURITY INTEREST; PROVIDED THAT NO SUCH PLEDGE OR
ASSIGNMENT OR GRANT OF A SECURITY INTEREST SHALL RELEASE A LENDER FROM ANY OF
ITS OBLIGATIONS HEREUNDER OR SUBSTITUTE ANY SUCH PLEDGEE OR ASSIGNEE OR GRANTEE
FOR SUCH LENDER AS A PARTY HERETO.


 

Survival.  All covenants, agreements, representations and warranties made by the
Parent and the Borrower herein, in the other Credit Documents and in the
certificates or other instruments  delivered in connection with or pursuant to
this Agreement shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement and the
making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, the Issuing Bank or any Lender may have had
notice or knowledge of any Default or Event of Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated.  The provisions of
Sections 2.13, 2.14, 2.15 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
or cancellation of the Letters of Credit and the Commitments or the termination
of this Agreement or any provision hereof.

 

Counterparts; Integration; Effectiveness.  This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.  Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the Parent,
the Borrower and the

 

62

--------------------------------------------------------------------------------


 

Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns. 
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.

 

Severability.  Any provision of this Agreement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

Right of Setoff.  If an Event of Default shall have occurred and be continuing,
each Lender and each of its Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other obligations at any time owing by such Lender or
Affiliate to or for the credit or the account of the Parent or the Borrower
against any of and all the obligations of the Parent and the Borrower now or
hereafter existing under this Agreement and the other Credit Documents which are
held by such Lender, irrespective of whether or not such Lender shall have made
any demand under this Agreement or any of the other Credit Documents and
although such obligations may be unmatured.  The rights of each Lender under
this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.

 

Governing Law; Jurisdiction; Consent to Service of Process.

 


(P)                                 THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.  EACH OF THE
PARENT AND THE BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE SUPREME COURT
OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OF THE OTHER CREDIT DOCUMENTS, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT
PERMITTED BY LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR ANY OF THE OTHER CREDIT DOCUMENTS
SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY
LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OF THE OTHER CREDIT DOCUMENTS AGAINST THE PARENT, THE BORROWER
OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.


 


(Q)                                 EACH OF THE PARENT AND THE BORROWER HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND
EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING

 

63

--------------------------------------------------------------------------------


 


ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER CREDIT
DOCUMENTS IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.


 


(R)                                    EACH PARTY TO THIS AGREEMENT IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 9.01.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO
THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.


 

WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY OF THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

Headings.  Article and Section headings and the Table of Contents used herein
are for convenience of reference only, are not part of this Agreement and shall
not affect the construction of, or be taken into consideration in interpreting,
this Agreement.

 

Confidentiality.  Neither the Administrative Agent, the Issuing Bank nor any
Lender shall use in violation of applicable law or disclose the Confidential
Information; provided that the Confidential Information may be disclosed (a) to
its Affiliates and its and its Affiliates’ advisors (other than those covered by
clause (b) below) that agree to keep such Confidential Information confidential
as provided in this Section, (b) to its directors, officers, employees and
agents, including accountants, legal counsel and other advisors that (1) need to
know the Confidential Information in connection with this Agreement and the
transactions contemplated hereby and (2) are covered by internal procedures or
codes of conduct or are subject to professional ethical standards regarding
confidentiality and are informed of the confidential nature of such Confidential
Information and directed to keep such Confidential Information confidential as
provided in this Section, (c) to the extent requested by any regulatory
authority, (d) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, provided that the Administrative Agent,
the Issuing Bank or such Lender, as the case may be, shall request confidential
treatment of such Confidential Information to the extent permitted by applicable
law and the Administrative Agent, the Issuing Bank or such Lender, as the case
may be, shall, to the extent permitted by applicable law, promptly inform the
Borrower with respect thereto so that the Borrower may seek appropriate
protective relief to the extent permitted by applicable law, provided further
that in the event that such protective remedy or other remedy is not obtained,
the Administrative Agent, the Issuing Bank or such Lender, as the case may be,
shall furnish only that portion of the Confidential Information that is legally

 

64

--------------------------------------------------------------------------------


 

required and shall disclose the Confidential Information in a manner reasonably
designed to preserve its confidential nature and shall cooperate with the
Borrower’s counsel to enable the Borrower to attempt to obtain a protective
order or other reliable assurance that confidential treatment will be accorded
to the Confidential Information, (e) to any other party to this Agreement, (f)
in connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(g) subject to an agreement containing provisions substantially the same as
those of this Section, to (1) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (2) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (h) with the consent of the Borrower, (i) to the extent such
Confidential Information (1) becomes publicly available other than as a result
of a breach of this Section or (2) becomes available to the Administrative
Agent, the Issuing Bank or any Lender on a nonconfidential basis from a source
other than the Borrower, or (j) solely for internal purposes by any Issuing Bank
or Lender in the ordinary course of business; provided that except as otherwise
permitted hereunder the Parent and Subsidiaries shall not be identified to any
third parties and no disclosure of any Confidential Information shall be made to
any third party, either directly or indirectly.  Neither the Agent nor any
Lender shall make any public announcement, advertisement, statement or
communication regarding the Borrower or any Related Parties or this Agreement or
the transactions contemplated hereby without the prior written consent of the
Borrower.  The obligations of the Agent and any Lender under this Section shall
survive termination or expiration of this Agreement.

 

Interest Rate Limitation.  Notwithstanding anything herein to the contrary, if
at any time the interest rate applicable to any Loan, together with all fees,
charges and other amounts which are treated as interest on such Loan under
applicable law (collectively the “Charges”), shall exceed the maximum lawful
rate (the “Maximum Rate”) which may be contracted for, charged, taken, received
or reserved by the Lender holding such Loan in accordance with applicable law,
the rate of interest payable in respect of such Loan hereunder, together with
all Charges payable in respect thereof, shall be limited to the Maximum Rate
and, to the extent lawful, the interest and Charges that would have been payable
in respect of such Loan but were not payable as a result of the operation of
this Section shall be cumulated and the interest and Charges payable to such
Lender in respect of other Loans or periods shall be increased (but not above
the Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Effective Rate to the date of repayment, shall have
been received by such Lender.

 

65

--------------------------------------------------------------------------------


 

USA Patriot Act.  Each Lender hereby notifies the Parent and the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Parent and the Borrower, which
information includes the name and address of the Parent and the Borrower and
other information that will allow such Lender to identify the Parent and the
Borrower in accordance with the Act.  In connection therewith, each Lender
hereby agrees to provide only such information that is, in such Lender’s sole
determination, required by the Act and to provide such information in a manner
that is consistent with the confidentiality provisions set forth in
Section 9.12.

 

*   *   *   *   *

 

66

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

JACKSON HEWITT TAX SERVICE INC.

 

 

 

 

 

By

/s/ Mark Heimbouch

 

 

Name:  Mark Heimbouch

 

Title:  Chief Financial Officer

 

Address:  7 Sylvan Way, Parsippany, NJ  07054

 

Taxpayer ID Number:  20-0779692

 

 

 

 

 

JACKSON HEWITT INC.

 

 

 

 

 

By

/s/ Mark Heimbouch

 

 

Name:  Mark Heimbouch

 

Title:  Chief Financial Officer

 

Address:  7 Sylvan Way, Parsippany, NJ  07054

 

Taxpayer ID Number:  54-1349705

 

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK,

 

individually and as Administrative

 

Agent

 

 

 

 

 

By

/s/ Tina L. Ruyter

 

 

Name:

Tina L. Ruyter

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

CITIBANK F.S.B.

 

 

 

 

 

By

/s/ Kristen Burke

 

 

Name:

Kristen Burke

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE FIRST BOSTON,

 

acting through its Cayman Islands

 

Branch

 

 

 

 

 

By

/s/ James P. Moran

 

 

Name:

James P. Moran

 

Title:

Director

 

 

 

 

 

 

By

/s/ Cassandra Droogan

 

 

Name:

Cassandra Droogan

 

Title:

Associate

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA

 

 

 

 

 

By

/s/ Joseph Travaglione

 

 

Name:

Joseph Travaglione

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

MANUFACTURERS AND

 

TRADERS TRUST COMPANY

 

 

 

 

 

By

/s/ Brooks W. Thropp

 

 

Name:

Brooks W. Thropp

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

MERRILL LYNCH CAPITAL
CORPORATION

 

 

 

 

 

By

/s/ Chantal Simon

 

 

Name:

Chantal Simon

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL
ASSOCIATION

 

 

 

 

 

By

/s/ Brian Daugherty

 

 

Name:

Brian Daugherty

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NEW YORK

 

 

 

 

 

By

/s/ Stephen G. Necel

 

 

Name:

Stephen G. Necel

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

WACHOVIA BANK, NATIONAL
ASSOCIATION

 

 

 

 

 

By

/s/ Eugene S. Smith

 

 

Name:

Eugene S. Smith

 

Title:

Vice President

 

--------------------------------------------------------------------------------